U.S. Department of Justice
Federal Bureau of Prisons
CHANGE NOTICE
OPI:
RSD/RSB
NUMBER: 7300.09, CN-3
DATE:
August 1, 2016

Community Corrections Manual
/s/
Approved: Thomas R. Kane
Acting Director, Federal Bureau of Prisons

This Change Notice (CN) implements a change to Program Statement 7300.09, Community
Corrections Manual, dated January 12, 1998. This CN removes the requirement of subsistence
collection for any resident while on Home Confinement. The new language is highlighted.
Attachment 4-7, p. 15: The subsistence payment checklist item now reads:
Unless granted a waiver by the CCM, are all residents (except
those on home confinement) held responsible for subsistence
payments?
Attachment 4-7, p. 22: The checklist item “Does the contractor collect subsistence from a
resident on Home Confinement? (the weekly subsistence collected shall not exceed the per diem
rate established for Home Confinement times seven.)” is removed.
Section 5.13.1, Offender Subsistence Collection, paragraph 2: The following language is added:
Additionally, any inmate who transfers to the home confinement
component of the program is not required to pay subsistence.

PS 7300.09
CN-2 5/19/99
Page 1
U.S. Department of Justice
Federal Bureau of Prisons

Change
Notice

DIRECTIVE AFFECTED:
7300.09
CHANGE NOTICE NUMBER: 02
DATE: 5/19/99

1.
PURPOSE AND SCOPE.
To add sections on the Cost of Incarceration
Fee, Sexual Abuse/Assault Prevention and Intervention, and Volunteer
Use in Community-Based Programs as well as to add the Tracking Juvenile
Designations form to Chapter 5 of the Community Corrections Manual and
to make a variety of other more minor changes to Chapters 5 and 6 as
detailed below.
2.

SUMMARY OF CHANGES IN CHAPTER 5

a.
In both Chapters 5 and 6, changes have been made in accordance
with the Bureau’s clear writing initiative. Increased use of BOPNet
GroupWise system for making official notifications has also been added
throughout this change notice.
b.
In section 5.1, paragraph 6, a designation is not done when
requested by the U.S. Marshals Service if the sentence has been
completed.
c. In section 5.1, paragraph 9, during the designation process, prior
sentence computations are to be reviewed along with the 129s and
Presentence Investigations.
d.
In section 5.1, paragraph 12, if background information has not
been completed, the inmate must be designated to at least a LOW security
facility.
e. In section 5.1.2, community corrections staff must obtain a verbal
report related to offense conduct and institutional adjustment from a
state employee on state inmates being designated for service of a
federal sentence.
f.
In sections 5.1.3 and 5.1.4, directions on maintaining
documentation regarding voluntary surrenders and appeals were

PS 7300.09
CN-2 5/19/99
Page 2
added.
g.
In section 5.2.2.b, when an inmate is rejected for CCC
placement, the CCM must consider placement in U.S. Probation
Office’s electronically monitored home confinement program.
h.
In section 5.6.2.a.(2), minor changes were made regarding
escape notification procedures.
i.
In section 5.6.2.a.(8), minor changes were made regarding
maintenance and documentation of escape related information.
j.
In section 5.6.2.c(1), new information was added regarding
coordination of apprehension efforts between the CCM, USMS, and
contractor.
k.
In section 5.8, clarification is added to the VCCLEA
procedures regarding prohibited acts.
l. In section 5.8.3, a misconduct report on a VCCLEA violent or
PLRA inmate may be referred to a DHO certified CCM staff member in
offices with an unusually high number of incident reports.
m. In section 5.11, information was added regarding the transfer
of inmates and notification of victims and witnesses.
n.
In section 5.12.2, information was added regarding
notification procedures for hospitalized inmates and general
direction given related to precertification of treatment.
o. In section 5.14.4.a, dollar amounts of court assessments were
removed.
p.

Section 5.14.5, Cost of Incarceration Fee (COIF), was added.

q.
Section 5.16, reference to Sexual Abuse/Assault Prevention
and Intervention procedures was added.
r. Section 5.17, Use of Volunteers in Community-Based Programs,
was added.
s.

Attachment 5-1, the CCM Designation Log, was revised.

t.

Attachment 5-1a, Tracking Juvenile Designations, was added.

3.

SUMMARY OF CHANGES IN CHAPTER 6

a.
In section 6.1.1.d, files for direct court commitments must
now contain an inmate discipline record.

PS 7300.09
CN-2 5/19/99
Page 3
b.
In section 6.1.2.d, the files for condition of supervision
placements must now contain a SENTRY Sentence Computation.
c. In section 6.1.3.c, community confinement case files must now
contain a SENTRY Sentence Computation.
d.
In section 6.1.4, intermittent confinement case files must
now contain the Designation Request and the SENTRY Sentence
Computation.
e.
In section 6.1.5, for institution transfer files, it is now
stipulated that some material is a copy while other material should
be the original document.
f.
Section 6.3, SENTRY Applications, has been reorganized. In
section c, inmate movement is loaded the same day or the next
working day if the movement was after business hours.
g.
In section 6.3.7, the name of the Transitional Services
Program has been changed to Community Transitional Drug Abuse
Treatment.
h. In section 6.4.1.a, for supervision violators, prior sentence
computations must be reviewed to identify over-served time.
i. In section 6.4.5.d, information on the award and deduction of
Good Conduct Time was deleted. Language requiring immediate entry
of disallowance and sentence recalculation was added as well as a
statement directing staff how to document institution actions.
j.
In section 6.4.5.e, the inmate
notified of revised release dates.

and

contractor

must

be

k.
In section 6.4.6.a, language was added directing staff to
update the sentence computation before an inmate is released and to
add remarks explaining any discrepancy between actual and statutory
release dates.
l.
In section 6.4.6.c, including a copy of the “satisfaction
display,” for all cases is now required.
m.
In section 6.4.6.d, the reason for early termination of
supervision cases is now to be noted in the computation remarks
section.

PS 7300.09
CN-2 5/19/99
Page 4

4.

TABLE OF CHANGES

Remove

Insert

Table of Contents pages 5-8
Chapter 5
Attachment 5-1
Attachment 5-1a
Chapter 6

Table of Contents pages 5-8
Chapter 5
Attachment 5-1
Chapter 6

5.
ACTION. File this Change Notice in front of PS 7300.09, the
Community Corrections Manual.

/s/
Kathleen Hawk Sawyer
Director

PS 7300.09
CN-2 5/19/99
Page 1

U.S. Department of Justice
Federal Bureau of Prisons
&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

Change
Notice

DIRECTIVE AFFECTED: 7300.0
CHANGE NOTICE NUMBER:
01
DATE:
7/22/98

1.
PURPOSE AND SCOPE.
To add procedures in Chapter 5 for
discipline actions under the Violent Crime Control and Law
Enforcement Act of 1994 (VCCLEA) and the Prison Litigation Reform
Act of 1995 (PLRA) and make a minor change to Chapter 6 regarding
file maintenance.
2.

SUMMARY OF CHANGES.

a.
A section has been added to Chapter 5, SPECIAL DISCIPLINE
PROCEDURES FOR VCCLEA INMATES IN NON-FEDERAL FACILITIES. Special
considerations apply to good conduct time applications for all
Federal inmates:
serving more than one year,
housed in state and other long-term boarder
contract
facilities, and
#
identified as receiving a sentence under the provisions
of VCCLEA and/or PLRA.
#
#

The following two attachments have been added to Chapter 5:
5-3.a.
and/or PLRA
#

Notification to Inmates Sentenced under VCCLEA

5-3.b.
Notification
to
Contract
Director/Warden
of
VCCLEA
and/or
PLRA
Mandated
Requirements for Prohibited Acts
#

Facility
Reporting

b.
In Chapter 6, under the File Maintenance and Disposal
section, the requirement for the Judgement and Committment Order to
be certified is removed for condition of supervision and community
confinement placements.

PS 7300.09
CN-01 7/22/98
Page 2
3.

TABLE OF CHANGES

Remove
Chapter 5 Pages 21 and 22
Attachment 5-3a Attachment 5-3b
Chapter 6 Pages 3 - 6

Insert
Chapter 5 Pages 21 - 22B
Chapter 6 Pages 3

- 6A

4.
ACTION. File this Change Notice in front of PS 7300.09, the
Community Corrections Manual.

/s/
Kathleen Hawk Sawyer
Director

U.S. Department of Justice
Federal Bureau of Prisons

Change
Notice

DIRECTIVE AFFECTED: 7300.09
CHANGE NOTICE NUMBER: 7300.09
DATE: 1/12/98

1.
PURPOSE AND SCOPE. To highlight the most significant changes in the
revised Community Corrections Manual.
The previous Manual was issued in
1991 and was updated by eight Change Notices.
This complete reissuance:
# removes information in the Preface to Chapter 1 and reorganizes

Chapter 1,
# replaces Chapter 4 on Contracting,
# removes from Chapters 4 and 5 requirements for forms R-84 and

I-

12, since the FBI no longer requires those forms,
# makes changes to attachments and references to Program

in the Discipline section of Chapter 5 on Case

Statements

Management,

# assigns responsibility for performing a full audit of the sentence

computation prior to an inmate’s transfer to a CCC to the institution
Inmate Systems Manager in Chapter 6,
# replaces Chapter 7 on Financial Management,
# accomplishes the required conversion from WordPerfect 5.1 to WordPerfect

6.1., changes the numbering of the manual, and updates all references to
Program Statements.
Other editorial improvements have been made throughout the Manual.

PS 7300.09
CN 7300.09 1/12/98
Page 2
2.

SUMMARY OF CHANGES IN CHAPTER 4

a.
The Community Corrections Regional Administrator is given the option
of waiving Pre-occupancy inspections for incumbent contractors.
This
option will enhance cost containment procedures by reducing CC staff travel
expenses.
b.

The term mandays has been changed to inmate-days.

c.
Duplicate contract files maintained by the Management Center
Administrator are eliminated.
d.
New inspection procedures and monitoring schedules for U.S. Marshals
Service (USMS) “Piggyback” jail contracts are established.
Suitability
inspections will be conducted with the USMS prior to inmate placements.
In
addition, CC staff will participate in a joint monitoring with USMS staff
once every three years.
A copy of all USMS monitoring reports will be
maintained in the contract file.
This change will result in a significant
cost savings to the Bureau.
e.
Requests to exercise option years are to be submitted via electronic
means.
f.
The address of contact for FOI inquiries about existing contracts has
been changed.
g.
Requests for contract action for all new or replacement contracts
should be received by the contracting officer 14 months prior to beginning
performance.
This will give the contractor 120 days to begin performance
rather than the current 60 days.
h.

Accounting codes have been updated.

i.
COS may now contact the CO by BOPNet GroupWise E-mail when inquiring
about the status of a particular contract.
j.
Pre-site inspection requests can now be requested via
GroupWise e-mail.

BOPNet

k.
Past performance is added as an evaluation criteria in the
solicitation and under the Evaluation Panel’s general instructions.

PS 7300.09
CN 7300.09 1/12/98
Page 3
l.
The CCRA may postpone a full monitoring with justifiable cause;
however this postponement should not exceed 30 days.
Additionally the CCM
may request the CCRA to waive an interim review when determined to be in
the best interest of the Bureau of Prisons.
m. Documentation of contractor training initiated by the CCM need only be
maintained in the local contract file thereby eliminating the need for MCA
duplication.
n.
New procedures concerning the reporting and investigation of
integrity issues in Bureau contract facilities are incorporated.
o.
References to FBI Form I-12, Wanted Flash Cancellation Notice and FBI
Form R-84, Final Disposition Notice have been deleted from Attachment 4-7.
3.

SUMMARY OF CHANGES IN CHAPTER 5

a.
In the Discipline section, the CCC Prohibited Acts attachment has
been deleted, and the Chapter now refers staff to three related tables in
the Program Statement on Inmate Discipline and Special Housing Units.
b.
In the Central Inmate Monitoring System section, the requirement for
CCMs to monitor uncommitted separation cases in their districts has been
deleted.
c.
In the section on Referrals for Institution Transfer to CCCs, CCC
referral log requirements have been clarified to indicate the log can
reflect the “name of the referral CCC” or the CCC location code.
d.
References to FBI Form I-12, Wanted Flash Cancellation Notice and FBI
Form R-84, Final Disposition Notice have been deleted from the Release
Forms and Report Distribution section.

PS 7300.09
CN 7300.09 1/12/98
Page 4
e.
Reference to the procedure for immigration detainees with supervision
has been deleted from the section on Release Forms and Report Distribution.
4.

SUMMARY OF CHANGES IN CHAPTER 7

a.
Descriptions of the budget process and budget reports are
streamlined.
b.
The sections on budget projection and accruals contain new
procedures.
Some information in these areas is now located in the
Community Corrections Technical Reference Manual.
c.

Travel and purchasing procedures are updated.

d.
Accounting and contract codes are updated. Most of the related
technical information is now in the Community Corrections Technical
Reference Manual.
e.
All seven attachments are replaced by the Region Annual Budget Plan
and CCM Budget Projections attachments.
5.
ACTION.
Manual.

File this Change Notice in front of the Community Corrections

/s/
Kathleen M. Hawk
Director

U.S. Department of Justice
Federal Bureau of Prisons

Program
Statement

OPI:
NUMBER:
DATE:
SUBJECT:
Manual

CCD
7300.09
1/12/98
Community Corrections

1.
PURPOSE AND SCOPE. To operate community-based corrections
for offenders who are reintegrating into communities and require more
supervision than traditional probation or parole, or who need an
alternative to incarceration. Community corrections is also
responsible for managing Federal offenders confined in non- Bureau
facilities.
Most Bureau community corrections programs
are implemented through contracts and agreements with private service
providers and with state or local governments.
2.
are:

PROGRAM OBJECTIVES.

The expected results of this program

a.
A variety of community-based correctional services and
programs will be available for offenders.
b.
Contracts and budgets for community-based services and
programs will be effectively managed.
c.
Offenders in community programs will receive appropriate
supervision.
d.

The public will be protected from undue risk.

e.
Offenders in community programs will be provided safe
living environments.
f. Eligible inmates in community programs will have opportunities
for work experiences to develop positive skills, knowledge, and
work habits.

PS 7300.09
1/12/98
Page 2
g.
Inmates will be able to participate in specialized
community programs such as drug, alcohol, and mental health
counseling and services.
h.
Positive relationships, family values, and mutual support
and nurturing will be promoted and reinforced among inmates,
their spouses and their children.
i.
Eligible inmates will have the opportunity to develop and
maintain supportive and nurturing relationships with their
families through participation in their religious communities.
j.
Use of intermediate punishments will contribute to
proactive management of the Bureau's population.
k.
Effective partnerships with governmental and private
agencies, as well as the general public, will be established and
maintained.
3.
STANDARDS REFERENCED. Applicable standards are referenced in
individual directives referenced in the Manual.
4.
a.

DIRECTIVES AFFECTED
Directive Rescinded

PS 7300.08
b.

Community Corrections Manual (4/1/91)

Directives Referenced

PS 1010.02
Staff Meetings (1/31/95)
PS 1170.05
BOP Facts (9/4/96)
PS 1210.14
Management Control and Program Review
(10/6/94)
PS 1280.10
Justice Telecommunications System (JUST),
National Crime Information Center (NCIC), and
National Law Enforcement Telecommunications
System (NLETS), Users Guide (4/19/96)
PS 1351.04
Release of Information (12/5/96)
PS 1380.05
Special Investigative Supervisors Manual
(8/1/95)
PS 1400.04
Contact with other Agencies and Organizations
(9/9/96)

PS 7300.09
1/12/98
Page 3
PS 1480.03
News Media Contacts(10/7/94)
PS 1490.03
Victim and Witness Notification (12/14/94)
PS 3420.08
Standards of Employee Conduct (3/7/96)
PS 3906.16
Employee Development Manual (3/21/97)
PS 4100.03
BOP Acquisitions (9/16/96)
PS 4400.03
Property Management Manual (2/27/96)
PS 5040.04
FBI Forms, Submission to the FBI (3/3/94)
PS 5070.10
Responses to Judicial Recommendations and
U.S. Attorney Reports (6/30/97)
PS 5100.06
Security Designation and Custody
Classification Manual (6/7/96)
PS 5130.05
Detainers and the Interstate Agreement on
Detainers (2/10/94)
PS 5140.28
Unescorted Transfers and Voluntary Surrenders
(12/9/96)
PS 5160.03
Designation of State Institution for Service
of Federal Sentence (9/29/94)
PS 5180.04
Central Inmate Monitoring System (8/16/96)
PS 5270.07
Inmate Discipline and Special Housing Units
(12/29/87)
PS 5326.03
Marriages of Inmates (10/29/93)
PS 5330.10
Drug Abuse Programs Manual, Inmate (5/25/95)
PS 5380.03
Cost of Incarceration Fee (COIF) (6/2/95)
PS 5550.05
Escape from Extended Limits of Confinement
(3/27/96)
PS 5553.05
Escapes/Deaths Notification (9/17/97)
PS 5800.07
Inmate Systems Management Manual (12/24/91)
PS 5800.11
Central File, Privacy Folder and Parole
Commission Mini-Files (9/8/97)
PS 5873.05
Release Gratuities, Transportation, and
Clothing (9/14/96)
PS 5880.28
Sentence Computation Manual (CCCA of 1984)
(2/21/92)
PS 5880.30
Sentence Computation Manual.(Old Law, PreCCCA of 1984) (7/16/93)
PS 6000.05
Health Services Manual (9/15/96)
PS 6080.01
Autopsies, Authority to Order (5/27/94)
PS 7010.05
Interagency Agreement between the U.S. Bureau
of Prisons (BOP) and U.S. Marshals Service
(USMS) (12/6/93)
PS 7310.03
Community Corrections Center (CCC)
Utilization and Transfer Procedure (3/25/96)

PS 7300.09
1/12/98
Page 4
PS 7430.01
Drug Treatment Services, Community
Transitional for Inmates (1/20/95)
TRM 5301.01
TRM 5801.01
TRM 5802.01
TRM 7000.01
TRM 4101.02

SENTRY Education (6/1/94)
SENTRY Sentence Monitoring (6/1/94)
SENTRY General Use (6/1/94)
Community Corrections (6/3/96)
Procurement (6/18/97)

5.
ACTION. Community corrections staff shall conduct operations
and programs in accordance with policies and procedures in this
Manual.

/s/
Kathleen M. Hawk
Director

PS 7300.09
1/12/98
Table of Contents, Page 1
COMMUNITY CORRECTIONS MANUAL TABLE OF CONTENTS
CHAPTER

1.

ORGANIZATION AND MISSION

1.1

INTRODUCTION

1.2

MISSION

1.3

ORGANIZATION

1.4

STAFF POSITIONS

1.5

PROFESSIONALISM (Code of Ethics)

CHAPTER
2.1

Federal Courts
U.S. Probation Office
Bureau Institutions
U.S. Marshals Service
U.S. Congress
Other Criminal Justice Agencies
STATE, LOCAL AND PRIVATE AGENCIES

2.2.1
2.2.2
2.2.3
2.3

PUBLIC RELATIONS

FEDERAL FAMILY

2.1.1
2.1.2
2.1.3
2.1.4
2.1.5
2.1.6
2.2

2.

Correction Agencies
Law Enforcement/Criminal Justice
Consulates
RELEASE OF INFORMATION

2.3.1
2.3.2
2.3.3

Freedom of Information/Privacy Act
Public Information
Contacts with the News Media

2.4

RECRUITMENT/EQUAL EMPLOYMENT OPPORTUNITY

2.5

INFORMATION ABOUT BUREAU INSTITUTIONS

2.6
MCA OVERSIGHT OF LIAISON AND PUBLIC
RELATIONS FUNCTIONS
CHAPTER 3

PERSONNEL AND OFFICE MANAGEMENT

PS 7300.09
1/12/98
Table of Contents, Page 2
3.1 STRATEGIC MANAGEMENT CYCLE
3.1.1
3.1.2
3.1.3
3.1.4
3.1.5
3.2

Strategic Plans/Goals
Management Assessment
Management Indicators
Program Reviews
Operational Reviews

STAFF TRAINING

3.2.1
3.2.2
3.2.3
3.2.4
3.2.5

Mid-level and Support Staff
Training for New CCMs and CC Specialist Trainees
Training for Student Interns
Annual Training and Development Plans
Updating Employee Training Records

3.3

STAFF CERTIFICATION

3.4

PERFORMANCE EVALUATION

3.5

SUPERVISION

3.6

TECHNICAL ASSISTANCE

3.7

THE JUSTICE TELECOMMUNICATION SYSTEM (JUST)

3.7.1
3.7.2

Operation
Security

3.8

EQUIPMENT/PROPERTY

3.9

INMATE LOCATOR SERVICE

3.10 OFFICE FILES/RECORDS
3.11 MEETINGS
ATTACHMENTS
3-1
Training Objectives for Community Corrections Specialist
Trainees
3-2
Training Checklist for Community Corrections Specialist
Trainees
3-3
Community Corrections Specialist Trainee Profile

PS 7300.09
1/12/98
Table of Contents, Page 3
CHAPTER 4
SECTION 4.1

CONTRACTING
GENERAL

4.1.1
Purpose and Organization
4.1.2
Types of Services Provided by Contract
4.1.3
Negotiation/Contracting Authority
4.1.4
Types of Contractual Binding Arrangements
4.1.5
Public Information, Ethical Standards and
Procurement Integrity
SECTION 4.2

PRE-SOLICITATION PHASE

4.2.1
Determination of Need for Contract Services
4.2.2
Request for Contract Action
4.2.3
Submission Time frame
4.2.4
Instructions for Completion of Request for
Contract Action
4.2.5
Community Corrections Manager Review
4.2.6
Management Center Administrator Review
4.2.7
Community Corrections Regional Administrator
Review
4.2.8
Community Corrections Administrator Review
SECTION 4.3
4.3.1
4.3.2
4.3.3
4.3.4
SECTION 4.4

SOLICITATION PREPARATION
Wage Determination - Service Contract Act
Commerce Business Daily
Standard Schedule of Events (Milestone)
Issue Solicitation
EVALUATION PROCESS

4.4.1
Receipt of Proposals
4.4.2
Preliminary Site Survey
4.4.3
Evaluation Panel - For Competitive Proposals with
Multiple Offerors
4.4.4
Panel Findings
4.4.5
Notification of Offerors not in the Competitive
Range
4.4.6
Negotiation with Offerors in the Competitive Range
4.4.7
Pre-Award Fiscal Audit
4.4.8
Contracting Officer Reviews Best and Final Offers
4.4.9
Final Review and Award Selection
4.4.10
Contracting Officer Review
4.4.11
Preparation and Documentation of Files
4.4.12
Award Contract

PS 7300.09
1/12/98
Table of Contents, Page 4
4.4.13
4.4.14
4.4.15

Proof of Zoning
Preoccupancy Visit
Distribution of Contracts

SECTION 4.5
4.5.1
4.5.2
4.5.3
4.5.4
4.5.5
4.5.6
4.5.7
4.5.8
4.5.9
4.5.10
4.5.11
4.5.12
4.5.13
4.5.14
4.5.15

POST AWARD ADMINISTRATION

General
Monitoring Requests for Contract Action
Management Oversight
Contract Files
Contract Program Monitoring
Monitoring Instruments and Schedules
Monitoring and Evaluation of Community Corrections
Center Contract Performance
Contractor Training and Management/Technical
Assistance
Automated Data Processing Requirements
Modification of SOW/Contract
Option Year Contracts
Performance Problems
Adverse Action Notices
Terminations
Contract Closure

ATTACHMENTS
4-1
Request for Contract Action
4-2
Milestones for Contract Award
4-3
Contract Oversight Specialist Preliminary Site
Inspection Report
4-4
Regional Safety Specialist Preliminary Site
Inspection Report
4-5
Preoccupancy Inspection
4-6
Monitoring Report Format
4-7
Community Corrections Center Full Monitoring Instrument
4-8
Community Corrections Center Interim Monitoring
Instrument
4-9
Contract Jail Services Monitoring Instrument
4-10
Contract Long-Term Adult and Juvenile Monitoring
Instrument
4-11
Contract Confinement Interim Monitoring Instrument
4-12
Allegations of Contract Staff Misconduct/Integrity
Issues in Privately Operated Bureau of Prisons Contract
Facilities
4-13
Contractor Evaluation Form(CEF)

PS 7300.09
1/12/98
Table of Contents, Page 5
CHAPTER 5
5.1

CASE MANAGEMENT

DESIGNATIONS

5.1.1
Placement of Inmates with Mental Health Issues or
Histories of Suicidal Behavior
5.1.2
Early Designation for Inmates in State Custody
5.1.3
Voluntary Surrenders
5.1.4
Appeals
5.1.5
Records and Documents
5.2

REFERRALS FOR INSTITUTION TRANSFER TO CCC

5.2.1
5.2.2
5.3

Special Cases
Procedures
DIRECT PLACEMENT OF OFFENDERS IN CCC

5.3.1
5.3.2
5.3.3
5.3.4
5.3.5
5.3.6
5.4

Probation/Supervised Release
Parolees/Mandatory Releasees
Direct Court Commitments
Community Confinement
Intermittent Confinement
CCC Placement as a Release Condition
CENTRAL INMATE MONITORING SYSTEM

5.5
REPORTING SIGNIFICANT INCIDENTS, EMERGENCIES, AND
DEATHS
5.6
5.6.1
5.6.2
5.7
5.7.1
5.7.2
5.7.3
5.7.4
5.7.5
5.7.6
5.7.7

ESCAPES
Definition and Application
Procedures
DISCIPLINE/IN-PROGRAM FAILURES
Community Corrections Center Staff
Procedures Upon Admission to Center
Discipline Hearing Officer
Procedures CCM to Follow After Imposition of
Sanctions
SENTRY Transactions
Appeals
Training Plans/Agenda

PS 7300.09
1/12/98
Table of Contents, Page 6
5.8
SPECIAL DISCIPLINE PROCEDURES FOR VCCLEA Violent/PLRA
INMATES IN NON-FEDERAL FACILITIES
5.8.1

Identifying Sentences Imposed Pursuant to VCCLEA
and PLRA
Notification of VCCLEA and PLRA Requirements
Incident Reports

5.8.2
5.8.3
5.9

TRANSFER OF INMATES

5.9.1
5.9.2

Authority and Approval
Forms and SENTRY Procedures

5.10 PAROLE HEARING PROCEDURES
5.11 VICTIM AND WITNESS PROTECTION ACT OF 1982
5.12 MEDICAL SERVICES
5.12.1
5.12.2
5.12.3
5.12.4

Entrance Medical Appraisal
Routine Health Care
Sensitive Medical Data (SMD)
Mothers and Infants Together (MINT) Program

5.13 GENERAL CASE MANAGEMENT IN CONTRACT FACILITIES
5.13.1
5.13.2
5.13.3
5.13.4
5.13.5
5.13.6
5.13.7
5.13.8
5.13.9

Offender Subsistence Collection
Social Security Payment to Offenders
Employment
Authorized Absences
Religious Activities
Driving
Marriage
Electronic Communication Equipment
Utilization of Offenders in Investigations

5.14 RELEASE PROCEDURES
5.14.1
5.14.2
5.14.3
5.14.4
5.14.5

Release Schedule
Release Forms and Report Distribution
Fines/Assessments (Old Law Cases)
Fines/Assessments (New Law Cases)
Release Expenses

5.15 COST OF INCARCERATION FEE (COIF)

PS 7300.09
1/12/98
Table of Contents, Page 7
5.16 SEXUAL ABUSE/ASSAULT PREVENTION AND INTERVENTION
5.16.1
5.16.2
5.16.3

Informing Inmates
Training Contract Staff
Reporting Requirements

5.17 USE OF VOLUNTEERS IN COMMUNITY-BASED PROGRAMS
ATTACHMENTS
5-1
CCM Designation Log
5-1a Tracking Juvenile Designations
5-2
Sample Teletype and EMS Formats
a.
Sample Teletype Notice to USM of Escape
b.
EMS Form 907 - Community Corrections Escape Report
c.
Sample Teletype or Memo to USM Requesting Inmate
Transfer to Closer Custody
d.
EMS Form 908 - Community Corrections Apprehension
Report
5-3a Notification to Inmates Sentenced Under VCCLEA and/or PLRA
5-3b Notification to Contract Facility Warden or Director of
VCCLEA and/or PLRA Mandated Reporting Requirements for
Prohibited Acts
5-4
Authorization to Operate a Motor Vehicle
5-5
Release Forms
a.
Certificate of Parole
b.
Parole Form 1-33
c.
Drug/Alcohol Program Consent Form
d.
Mandatory Release Statement
e.
Notice of Release and Arrival
f.
Program Terminal Report
5-6
Committed Fine Transfers to Non-Federal Facilities
5-7
Committed Fine Direct Commitments or Designations of NonFederal Facilities
CHAPTER 6
6.1
6.1.1
6.1.2
6.1.3
6.1.4
6.1.5
6.2

INMATE AND INFORMATION SYSTEMS MANAGEMENT

FILE MAINTENANCE AND DISPOSAL
Direct Court Commitments
Condition of Supervision Placements (Public
Law/Old Law Cases)
Community Confinement (Sentencing Reform Act)
Intermittent Confinement (Sentencing Reform Act)
Institution Transfers
INMATE FILE ACCOUNTABILITY AND SECURITY

PS 7300.09
1/12/98
Table of Contents, Page 8
6.3

SENTRY APPLICATIONS

6.3.1
6.3.2
6.3.3
6.3.4
6.3.5
6.3.6
6.3.7
6.3.8

Location Code
Inmate Movement
Admission and Release Codes
Escape Codes
Home Confinement Transfer
COM Category
Community Transitional Drug Abuse Treatment (TDAT)
SENTRY Monitoring Data

6.4 SENTRY SENTENCE MONITORING APPLICATIONS
6.4.1
SENTRY Sentence Computation Procedure for Direct
Court Commitments, Condition of Supervision Cases, and Supervision
Violators
6.4.2
Sentence Computation Data Review for Institution
Transfers
6.4.3
Sentence Computation Data for Supervision Cases
6.4.4
Sentence Computation for Probation or Supervised
Release Violators
6.4.5
Good Time Actions - Disciplinary Process
6.4.6
Sentence Satisfaction Procedures
CHAPTER 7

FISCAL MANAGEMENT

7.1

BUDGET DEVELOPMENT OVERVIEW

7.2

AREAS OF RESPONSIBILITY

7.3

BUDGET PLANS AND REPORTS

7.3.1
7.3.2
7.3.3
7.3.4
7.4.5

Spring Planning Submission
Annual Budget Plans
Budget Projection Process
Monthly Budget Reports
Tracking Contract Expenditures

7.4 ACCRUALS
7.5

CONTRACTOR BILLINGS

7.5.1
7.5.2

Medical Payments
Release Expenses

7.6

MANAGEMENT OF THE OPERATIONS BUDGET

7.6.1
7.6.2
7.6.3
7.7

Annual Budget Plan for CCM/MCA Offices
Travel
Office Expenditures
ACCOUNTING AND CONTRACTING PROCEDURES AND CODES

PS 7300.09
1/12/98
Table of Contents, Page 9
7.7.1
7.7.2
7.7.3
7.7.4
7.8

Introduction
Monitoring Budget Activity
Programs
Codes
CONTRACT NUMBERS AND CODING

7.8.1
7.8.2

Contract and Purchase Order Numbers
Location Code

ATTACHMENTS
7-1
7-2

Region Annual Budget Plan
CCM Budget Projections

PS 7300.09
1/12/98
Chapter 2, Page 1
CHAPTER 1 - MISSION AND ORGANIZATION
1.1

INTRODUCTION

Community corrections has grown in complexity and scope
throughout the last decade.
One aspect of this growth is
evidenced by the increase in Federal offenders housed in nonFederal facilities.
In addition, innovative programs such as
community-based drug treatment and sanction centers have been
established or expanded.
Staff members must be skilled in a number of areas to accommodate
the various demands of the community corrections field.
Contract
development and administration, inmate management, public
relations, personnel management, financial management and project
management are all areas in which staff must be proficient.
1.2

MISSION STATEMENT

The mission of community corrections is to provide programs and
facilities for Federal offenders serving their sentences in
non-Bureau facilities, and to play an instrumental role in
designating Bureau and non-Bureau facilities for placement of
offenders.
Community corrections staff:
Develop and manage contract residential resources that
provide:
!

(1)
pre-release assistance for inmates who are nearing
their release date,
(2)
an option to institutional confinement for certain
short-term offenders and,
(3)
a structured environment for certain probationers,
parolees, and supervised releasees who need more assistance
and supervision than can be provided by community
supervision.
Develop and manage contract resources that provide secure
confinement for:
!

(1)

all sentenced Federal juvenile offenders,

(2)
long-term Federal inmates confined in non-Federal
institutions, and
(3)

detention of Federal offenders serving short sentences.

Develop and maintain working relationships with U.S.
District Courts, the U.S. Marshals Service (USMS), the U.S.
Parole Commission, U.S. Attorneys, and state and local
!

PS 7300.09
1/12/98
Chapter 2, Page 2
government agencies for processing offenders into, and out of,
the Bureau.
Provide inmate systems and case management services to
offenders in non-Bureau facilities.
!

Provide technical assistance to state and local criminal
justice agencies and serve as general liaison between the
Bureau and the public.
!

1.3

ORGANIZATION

The Community Corrections Branch (CCB) is under the authority of
the Assistant Director, Community Corrections and Detention
Division (CCDD).
COMMUNITY CORRECTIONS ORGANIZATIONAL CHART
+))))))))))))))))))))))))))))))))),
*
*

Director
BOP

*
*

.))))))0)))))))))))))))))0))))))))*
*
+))))))))))))))))))))2))),
+)))))))))2))))))))))))))))))))))),
*
Regional Directors *
*
Assistant Director
*
*
*
*
CCDD
*
.))))))))))0))))))))))))).))))))))))))))0))))))))))))))))))*
*
+))))))))))2))))))))))))),
+))))))))))))))2)))))))))))))))),
* Community Corrections
*
*
Deputy Assistant Director
*
* Regional Administrators*
*
*
.))))))))))0))))))))))))).))))))))))))))0))))))))))))))))*
*
+))))))))))2))))))))))))),
+))))))))))))))2)))))))))))))))),
*
Management Center
*
*
Community Corrections
*
*
Administrators
*
*
Administrator
*
.))))))))))0))))))))))))).))))))))))))))0))))))))))))))))*
+))))))))))))))2))))))))))))))))),
+))))))))))2))))))))))))),
* Community Corrections Assistant *
* Community Corrections
*
* Administrators for Contracting, *
*
Managers
*
* Program Development & Operations*
.)))))))))))))))))))))))).))))))))))))))))))))))))))))))))-

PS 7300.09
1/12/98
Chapter 2, Page 3

1.4

STAFF POSITIONS

Community Corrections Administrator. The Administrator develops
and coordinates policy and provides general oversight for all
Community corrections activities.
Community Corrections Regional Administrator (CCRA). Under the
direction of the Regional Directors, CCRAs are responsible for
all community corrections functions, services and operations
within their respective regions.
Management Center Administrator (MCA). Under the direction of the
CCRA, the MCA is responsible for a Correctional Management Center
(CMC), which generally comprises two to three community
corrections field offices.
Community Corrections Manager (CCM).
CCMs operate under the
direction of the MCAs and are responsible for all functions,
programs and services related to community corrections in their
assigned judicial districts.
CCMs are also responsible for
providing supervision and guidance to staff assigned to the
community corrections field offices.
Community Corrections Contract Oversight Specialist (COS).
Contract Oversight Specialists oversee contract facilities
through routine contact, correspondence review, announced and
unannounced on-site monitorings and technical assistance visits.
Community Corrections Trainee (Community Corrections Specialist
Trainee).
The Trainee position is a developmental one, designed
to prepare the incumbent for reassignment to a Community
Corrections Manager or Contract Oversight Specialist position.
Ordinarily, Trainee positions are found in CCM offices that are
co-located with an MCA office.
Community Corrections Regional Safety Specialist (CCRSS).
The
CCRSSs are a technical experts on all matters related to LifeSafety Code requirements and other safety issues.
The
CCRSSs provide training and guidance in this area to community
corrections and contract staff within their respective regions.
Community Corrections Regional Inmate Systems Management
Specialist (CCRISM).
The CCRISM provides technical assistance on
matters related to Inmate Systems applications as well as trains
and guides community corrections and contract staff within their
respective region.

PS 7300.09
1/12/98
Chapter 2, Page 4
Case Manager.
The individual assigned to this position ordinarily
has responsibility for all community corrections office case
management functions including but not limited to designations,
disciplinary reports, referrals and requests involving
participation in community programs and special activities.
Legal Instruments Examiner (LIE).
This position is
responsible for numerous inmate management functions including
computing inmate sentences, updating SENTRY, and providing
expertise regarding the structure and legality of offender
sentences.
Community Corrections Specialist. This position may be created to
accommodate an individual office’s unique staffing needs.
Community Corrections Administrative Assistant. The individual
assigned to this position organizes and maintains daily office
operations by providing clerical and administrative support to
either the Region, MCA, or CCM office staff.
This position
requires knowledge of fiscal management procedures, contract
specifications, contractor bill certification, supply maintenance
and travel voucher preparation.
Transitional Services Manager (TSM).
The TSM establishes and
administers community-based substance abuse treatment services for
inmates residing in the community.
Transitional Services Specialist (TSS).
The TSS, under the
direction of the TSM or the CCRA, monitors the progress of
offenders participating in drug treatment during the period of
community programming.
The TSS may also process referrals, assist
with budget oversight, monitor treatment providers, and serve as
liaison to the Bureau’s institutional drug treatment programs.
1.5

PROFESSIONALISM (Code of Ethics)

Community corrections staff are highly specialized professionals.
All employees must maintain the highest standards of conduct and
act in accordance with written requirements and guidelines as
detailed in the Program Statement on Standards of Employee Conduct.
Furthermore, staff conduct should build public confidence in the
Bureau's ability to carry out its mission.
Accordingly, staff shall avoid not only misconduct, but also the
appearance of misconduct.
Community corrections staff must be
particularly sensitive in their relationships with contract service
providers.
A cooperative, professional relationship between
community corrections staff and contractors is expected, but staff
must also ensure those relationships do not develop to the point
that even the appearance of improper conduct or conflict of
interest can be asserted.

PS 7300.09
1/12/98
Chapter 2, Page 1
CHAPTER 2 - PUBLIC RELATIONS
2.1 FEDERAL FAMILY
A major duty of CCMs is to establish and maintain rapport with
Federal agencies including the Courts, the U.S. Probation
Service, the U.S. Marshals Service (USMS), the Federal Bureau of
Investigation (FBI), U.S. Attorneys Offices, Federal
institutions, and others.
CCMs must periodically visit these
agencies to provide general information on Bureau programs and
services and keep them abreast of Bureau activities. See the
Program Statement on Contacts with other Agencies and
Organizations.
2.1.1. Federal Courts
It is a major responsibility of CCMs to regularly advise Federal
courts of services and programs available to inmates and of
relevant changes in Bureau policies and procedures.
There are
a variety of ways to accomplish this high-priority task. CCMs
are expected to schedule visits with members of the judiciary.
The CCM can coordinate with Chief U.S. Probation Officers (USPOs)
to attend district judges’s meetings and arrange periodic
informal visits with judges and magistrates.
CCMs serve as a
link between judges and Federal Wardens by inviting and escorting
judges to Community Corrections Centers (CCCs) and Federal
institutions, and encouraging judicial participation in Bureau
conferences and activities.
2.1.2.

U.S. Probation Office

It is essential that CCMs and COSs develop close working
relationships with USPOs in their assigned areas.
Joint
endeavors with probation offices include visits to, and monitoring of contract programs, joint participation in training at
institutions and contractor training sessions, pre-release
meetings, CCC staff meetings, Bureau and probation training
conferences, etc.
CCMs should encourage USPOs to make use of CCC programs for
probationers, parolees and mandatory releasees who are having
difficulty functioning under supervision.
Also, CCMs are to encourage USPO support in utilizing CCCs as a
sentencing option for Federal court commitments.

PS 7300.09
1/12/98
Chapter 2, Page 2
Good working relationships with probation officers are also
important in the areas of designations, the Transitional Services
program, CCC/Comprehensive Sanction Center program improvement
and accountability, CCC options for potential supervision cases,
and for sharing information concerning the community adjustment
of CCC residents.
2.1.3.

Bureau Institutions

Close relationships must be maintained among community
corrections staff, Wardens and their staff.
The community
corrections office often serves as a basic link among Federal
Courts, U.S. Probation Offices, and Bureau institutions.
CCMs serve as a knowledgeable resource to Bureau institutions
concerning community corrections resources available to
offenders.
CCMs should schedule regular visits to Bureau
institutions in their geographical areas of responsibility.
Not
only should CCMs attend inmate pre-release meetings, but also
they should also schedule meetings with appropriate staff to keep
them advised of contract resources, particular program
initiatives, referral procedures, etc.
CCMs shall consult with
Wardens in their districts about the possibility of providing
training in community corrections during regularly scheduled
institution training classes.
2.1.4.

U.S. Marshals Service

The CCM staff must have close working relationships with the USMS.
The Bureau uses jails jointly with the USMS and depends on
the USMS to secure and monitor jail contracts.
The Bureau also
depends on the USMS to assume custody of CCC failures and others
under Bureau control.
USMS cooperation in the designation
process is essential for efficient operations.
The CCM (or
designee) and USMS must have informal meetings on an ongoing
basis. See the Program Statement on Interagency Agreement Between
the U.S. Bureau of Prisons (BOP) and the U.S. Marshals Service
(USMS).
2.1.5.

U.S. Congress

CCMs may occasionally be called upon to arrange tours for members
of Congress or their staff.
After the tour, the Chief of
Congressional Affairs in the Central Office should be notified by
telephone.
The Congressional Affairs Chief needs information on

PS 7300.09
1/12/98
Chapter 2, Page 3
the nature of any issues or questions arising during the tour and
the purpose of the tour, so an appropriate thank you letter may
be sent.
CCMs should keep their MCAs informed of congressional
inquiries of any type.
2.1.6. Other Criminal Justice Agencies
CCMs must establish working relationships with other Federal
criminal justice agencies, including the U.S. Attorney's Office,
FBI, etc.
2.2.

STATE, LOCAL & PRIVATE AGENCIES

The community corrections staff must be sensitive to the needs and
concerns of the local community.
They must be aware of, and
communicate with, state and local corrections agencies, law
enforcement, and social services agencies. Moreover, they should
participate in community advisory boards and local civic groups
and be sensitive to the perspective of locally elected officials.
See the Program Statement on Contact with other Agencies and
Organizations.
2.2.1.

Corrections Agencies

Community corrections staff may provide technical assistance to
correctional agencies and programs upon request.
These agencies
may be potential contracting resources for housing inmates.
2.2.2.

Law Enforcement/Criminal Justice

CCMs represent the Bureau by attending meetings of local law
enforcement criminal justice agencies and community boards and by
participating in professional organizations and conferences.
Membership in local law enforcement coordinating committees and
other organizations of a criminal justice nature should be
considered an essential part of the CCM's formal relationship
with the local criminal justice community.
2.2.3.
Consulates
Community corrections staff, especially those located near
international borders, may have the need to consult with
representatives of other countries regarding their citizens who
are Federal inmates.

PS 7300.09
1/12/98
Chapter 2, Page 4
2.3.
2.3.1.

RELEASE OF INFORMATION
Freedom of Information/Privacy Act

CCMs must be familiar with the Privacy Act and the Freedom of
Information Act because, as the Bureau's representatives, it is
essential that they be aware of the kinds of information they may
release.
CCMs shall also ensure that all staff in the community
corrections office are familiar with the requirement of the
Freedom of Information/Privacy Act.
See the Program Statement on
the Release of Information.
The Public Information Inmate Data SENTRY transaction displays
information that may be released to the public.
Generally
(except in CIMS and juvenile cases), CCMs may release the
following information to anyone, on residents of CCCs and
confinement facilities:
a. Name
b. Register Number
c. Place of Incarceration
d. Age
e. Race
f. Conviction and sentencing data:
this information
includes the offense of conviction, court of
conviction, date of sentencing, length of sentence,
amount of good time earned, parole eligibility date,
parole release (presumptive or effective) date, and the
date of expiration of sentence.
g.
Past movement via transfers or writs: CCMs may not
disclose which institution has been designated for an inmate
prior to the inmate’s actual arrival.
h.
Information concerning a Youth Corrections Act (YCA)
incarceration may be released only after the CCM
confirms that the YCA conviction has not been "set
aside" or expunged.
2.3.2.

Public Information

CCMs may respond to inquiries using the releasable information
described above or by giving general information regarding Bureau
policy or institutions.
Specific questions about particular
Bureau institutions or inmates confined in them should be
referred to the Public Information Officer (PIO) at that
institution.
If uncertainties exist, or for specific questions
of an unusual or sensitive nature, the CCM should refer the
inquiry to the MCA.
The MCA may respond or refer the inquiry to

PS 7300.09
1/12/98
Chapter 2, Page 5
the Regional Office PIO.
Although CCMs and MCAs are not PIOs, it
is recommended they become familiar with public information
issues and policy.
2.3.3.

Contacts with the News Media

a.

Requests for Information

CCMs may only release public information as described above to the
news media.
If an inquiry requiring a response outside the
realm of public information is made by the media concerning a
specific incident with an inmate or contract facility, the CCM
should consult with the Regional PIO.
When public information is
released to the news media, it must be documented in writing to
the MCA with copies to the CCRA, Regional Director's office, and
the Central Office PIO.
CCMs and MCAs should be familiar with
the provisions of the Program Statement on News Media Contacts.
b.

Requests for Personal Interviews

A media request to interview an inmate at a contract facility must
be approved by the facility Director.
The inmate must agree
to the interview and sign a consent form (BP-S233) in advance.
This form is retained at the facility and a copy is provided to
the CCM.
The interviewer must abide by the rules of the contract
facility.
The CCM must consult with the MCA regarding any
interview request.
The Program Statement on News Media Contacts
shall be used as a guide with particular attention paid to the
following:
Inmates must not receive compensation for any

!

interview.
If the inmate is a juvenile, the written consent of the
parent or guardian is to be obtained.
!

Judicial orders forbidding such interviews due to
pending court action must be honored.
!

The CCM and facility Director shall consider any
probability for the interview to endanger the health or safety of
the interviewer or cause serious unrest or disturb the good order
of the facility.
!

2.4.

RECRUITMENT/EQUAL EMPLOYMENT OPPORTUNITY (EEO)

Pamphlets and brochures on employment with the Bureau are
available from the Regional and National Recruitment offices.
CCMs should have a ready supply on hand.
When individuals are
interested, the CCM should forward their names, addresses, and
phone numbers to the Regional EEO Administrator and Recruiter.

PS 7300.09
1/12/98
Chapter 2, Page 6
CCMs should contact other criminal justice agencies (such as the
USPOs) to share qualified applicant lists.
Resources for
minority recruitment include, but are not limited to, such
agencies as the Urban League, NAACP, and placement offices at
colleges and universities.
A skill of primary importance to CCMs is the ability to establish
and sustain a high level of rapport with the community.
In
addition to attending meetings and performing other public
relations duties, CCMs should develop effective public speaking
skills.
2.5.

INFORMATION ABOUT BUREAU INSTITUTIONS

Periodically, the CCMs shall provide USMS and USPOs in their
service areas with copies of "BOP Facts" from SENTRY for
institutions where offenders from the service area are ordinarily
placed.
See the Program Statement on BOP Facts. As changes
occur, institutions are required to update information including
directions for self-surrender.
CCMs must ensure that USPOs and
the USMS are informed of any significant changes.
2.6.

MCA OVERSIGHT OF LIAISON AND PUBLIC RELATIONS FUNCTIONS

During office visits, the MCA shall routinely evaluate this area
to ensure that CCMs are maintaining on-going contacts,
establishing good working relationships and disseminating
accurate information on significant changes within the Bureau to
appropriate agencies.
This may be done through telephone or inperson contacts with various members of these agencies as well as
by questions directed to the CCM.

PS 7300.09
1/12/98
Chapter 3, Page 1
CHAPTER 3 - PERSONNEL AND OFFICE MANAGEMENT
3.1.

STRATEGIC MANAGEMENT CYCLE

Managers at all levels in the Bureau are expected to manage their
programs using the "strategic management cycle."
This is
defined as a holistic approach incorporated into the Bureau's
system of management.
Key components of this cycle available to
TSMs, CCMs, MCAs and CCRAs are as follows:
Strategic Plans/Goals
Management
Assessment
Management
Indicators
Program Reviews
P Operational Reviews
P

P
P
P

These components are interdependent and, together, will assist
the manager to gather, monitor, analyze, and synthesize
information aimed at assessing their program and adjusting
operations to achieve the desired and required results.
3.1.1.

Strategic Plans/Goals

Staff at all levels are encouraged to have input into the
national strategic planning process.
The Strategic Planner's
Desk Guidebook is available on BOPDOCs to facilitate this input.
3.1.2.

Management Assessments

Management Assessments are conducted every three years to provide
managers an opportunity to identify and review management
indicators, vital functions, and strategic issues.
The end
product is the issuance of Program Review Guidelines for
community corrections.
Separate guidelines are issued for TSMs,
CCMs, MCAs, CCRAs and Central Office.
These may be updated
quarterly.
3.1.3.

Management Indicators

Management indicators assist program managers to monitor their
program's vital functions.
They can be helpful in preparing for
program and operational reviews and can be incorporated into
strategic planning as a means of tracking goal progress and
attainment.

PS 7300.09
1/12/98
Chapter 3, Page 2
3.1.4.

Program Reviews

Program reviews are conducted to determine:
P
P
P

compliance with regulations,
the adequacy of internal controls, and
the effectiveness of operations.

They also indicate patterns, trends, interrelationships, cause
and effect of problems, and innovative methods to improve
operations.
The Community Corrections Section of the Program
Review Division has assumed responsibility for all official
program reviews of community corrections offices.
3.1.5.

Operational Reviews

An operational review is a self-evaluation program staff
conduct under the CEO's authority.
It allows for a close
evaluation of program strengths and weaknesses, as well as for
any necessary corrective action.
The Regional Director ensures the review of the CCRA office
occurs.
CCRAs ensure operational reviews of MCA and CCM offices
are conducted.
The CCRA shall appoint a Reviewer-in-Charge (RIC)
for each operational review.
Typically, the RIC is the MCA for
the CCM office and the CCRA for the MCA office, although it is
not uncommon for the MCA or CCM to review their own office
operations.
Staff from the region or from Central Office may
assist.
Program Review Guidelines shall be used when conducting
operational reviews.
As the review authority, the Regional Director shall receive
all operational review reports through the CCRA.
One copy of
each report shall be forwarded to the Senior Deputy Assistant
Director of the Program Review Division.
These reports are filed
in the Community Corrections Section of the Program Review
Division and shall be reviewed periodically by community
corrections branch staff.
Reference should be made to the Program Statement on Management
Control and Program Review and its accompanying Technical
Reference Manual for specific operational review procedures and
time frames as well as for more detailed information on other
components of the "strategic management cycle."

PS 7300.09
1/12/98
Chapter 3, Page 3
3.2.

STAFF TRAINING

CCRAs, MCAs, CCMs and TSMs are responsible for establishing
training and educational programs which upgrade the expertise of
and prepare staff for progressively more responsible positions.
All new CC staff without prior community corrections experience
are required to complete the Community Corrections Cross
Development Course within four months of entry on duty.
Each new
community corrections staff member must also complete 16 hours of
community corrections orientation within their first two weeks on
the job.
Within one year of their selection to the position,
CCMs, CCM Trainees, and Case Managers are required to pass the
Case Management Cross Development course if they have not already
done so.
These training standards and others can be found in
the Employee Development Manual.
3.2.1.

Mid-level and Support Staff

As with all staff, training shall be specific to the duties and
responsibilities of the staff persons position while also
providing a thorough understanding of the Bureau and its
relationship with various government and community agencies.
The TSM, if a supervisor, shall ensure the training received is
appropriately documented in the employee's training record.
3.2.2.

Training for New CCMs and CC Specialist Trainees (CCST)

a.
MCAs are responsible for implementing intensive one year
training programs for new CCMs and CCSTs.
The MCA shall maintain
training records on new CCMs and CCSTs and ensure that the
training received is being documented in the respective training
records.
The new CCM and CCST training program shall include a
comprehensive orientation to Community corrections and any other
relevant training the individual needs.
The Training Objectives
for Community Corrections Specialist Trainees and the Training
Checklist for Community Corrections Specialist Trainees
(Attachments 3-1 and 3-2) may be used for new CCMs and COSs if
appropriate.
b.
MCAs shall evaluate CCSTs and new CCMs monthly for one
year or until all training objectives have been met.
The MCA who
administers the training program to the CCST shall prepare
narrative quarterly reports addressing the training objectives in
Attachment 3-1.
The report, along with the Training Checklist
for Community Corrections Specialist Trainees, shall be placed in

PS 7300.09
1/12/98
Chapter 3, Page 4
the employee's file.
At the end of each fiscal quarter, the MCA
shall send a copy of the report and the Checklist to the CCRA and
the Community Corrections Branch, Assistant Administrator of
Operations.
At the conclusion of the training period, MCAs shall evaluate
the CCST's performance and forward the evaluation with
recommendations, to the CCRA.
The CCRA shall determine if
training objectives have been met and whether any further
personnel action (promotion, further training, reassignment)
should be considered.
The CCRA shall forward a copy of this
final report to the Assistant Administrator of Operations.
3.2.3.

Training for Student Interns

In offices where a paid student intern is assigned, the CCM
(unless otherwise delegated by the CCRA) shall develop a
comprehensive training plan which involves the intern in critical
office functions.
The CCM shall evaluate the intern monthly and
submit quarterly reports with recommendations to the MCA for
review with a copy to the CCRA and Community Corrections Branch
Assistant Administrator of Operations.
A full-time staff member
shall review work performed by paid or unpaid student interns.
3.2.4.

Annual Training and Development Plans

CCRAs, MCAs, CCMs, and TSMs, if acting in a supervisory capacity,
shall compile a Training and Development Plan (TDP) for use
throughout the fiscal year including mandatory training,
department goals and/or new technology, as well as the equipment
necessary, to carry out the plan throughout the fiscal
year.Training opportunities outside the Bureau should be
considered and can be added as the TDP is updated throughout the
year.
The TDP reflects the results of individual needs assessments
culminating from each supervisor's annual review of each
employee's training needs.
The Regional Employee Development
Administrator is available for assistance in developing needs
assessments and local or departmental TDPs.
Further information
regarding needs assessments and TDPs is found in the Employee
Development Manual.

PS 7300.09
1/12/98
Chapter 3, Page 5
3.2.5.

Updating Employee Training Records

Supervisors shall send a Request, Authorization, Agreement and
Certification of Training form (SF-182) to the Regional Training
Coordinator to ensure the employee's individual training record
is updated.
Completed training shall be reviewed at the time of
annual performance evaluations.
3.3.

STAFF CERTIFICATION

Community corrections staff perform a number of technical tasks
in inmate monitoring.
Failure to follow proper procedures could
result in infringement of inmate rights.
In order to ensure
staff are knowledgeable in these matters, the CCM, Case Manager,
Legal Instruments Examiner, and other locally identified staff
shall be certified in Central Inmate Monitoring.
Recertification
must occur every three years.
All staff who use JUST terminals and/or teletype machines must be
certified.
Recertification is required every two years and must
be maintained.
The CCM, COS and CCM Trainee shall receive Contracting Officer
Technical Representative (COTR) certification.
3.4.

PERFORMANCE EVALUATION

Supervisors are required to complete quarterly performance logs,
six-month progress reviews, and annual performance evaluations on
each employee under their supervision.
The Regional Personnel
Office shall provide scheduling and forms.
See the Human
Resource Management Manual.
3.5.

SUPERVISION

CCMs are responsible for supervising all staff in their
community corrections office.
MCAs supervise their
Administrative Assistants and CCMs, while the CCRA supervises
MCAs, TSMs, and regional staff assigned to their
office.
Either the TSM or CCRA supervises staff assigned to
work with the Transitional Services Program.
This
determination is made at the regional level.
!

PS 7300.09
1/12/98
Chapter 3, Page 6
During the absence of the CCRA, MCA or CCM, an acting person
should be designated, in writing, with distribution of the notice
to appropriate staff to ensure the chain of command
is maintained and the duties and responsibilities of these
positions continue to be accomplished in an orderly manner. The
responsibilities inherent in an acting position also serve to
facilitate employee development.
!

3.6.

TECHNICAL ASSISTANCE

MCAs shall provide technical assistance to community corrections
offices between operational reviews, as needed, to ensure
previously noted deficiencies have been corrected, or
satisfactory alternatives have been developed.
In addition,
administrators shall assess CCM progress in implementing any new
program initiative since the last review and thoroughly review
any area of special concern.
During some technical assistance visits, the MCA shall monitor
contract bill verifications for four randomly selected contracts
to ensure procedures comply with requirements and to verify that
offender inmate-days are correct.
The method of subsistence
collection and waivers granted shall also be reviewed on these
contracts.
A summary of the findings from this or any type of
monitoring done shall be included in the technical assistance
visit report which shall be forwarded to the CCM with a copy to
the CCRA.
CCRA visits to their areas of responsibility shall include, but
are not limited to, Management Center and Transitional Services
Program offices.
Areas reviewed during these visits shall be
documented and a copy of this report shall be forwarded to the
respective office for response.
CCMs and Central Office staff may also be called upon to provide
technical assistance to other Community corrections offices.
3.7.
3.7.1.

THE JUSTICE TELECOMMUNICATION SYSTEM (JUST)
Operation

a.
The U.S. Department of Justice Telecommunications System
Manual and the Program Statement on Justice Telecommunication
System (JUST), National Crime Information Center (NCIC), and
National Law Enforcement Telecommunications System (NLETS), Users
Guide provide instructions for operation and maintenance of
appropriate logs.
b.

While JUST messages are required in many cases, their

PS 7300.09
1/12/98
Chapter 3, Page 7
use should be considered under the following circumstances:
JUST messages are to be used only when mail, telephone,
BOPNet, SENTRY, or fax alone will not suffice.
!

The number of the recipients of each JUST message shall
be kept to the essential minimum.
!

"Out of service" and "in service" messages to all
stations shall not be used.
!

"All Stations" messages are to be routed through the
MCA and approved by the CCRA.
!

c.
Machine operation problems are referred to the Office
of Information Systems, Field Services Section at (202)
307-1406.
d.

Mnemonic Codes

Bureau listings are provided in the Program Statement
cited above.
!

Department of Justice agencies (U.S. Marshals Service,
U.S. Attorneys, etc.) are cited in the Department Manual.
!

Mnemonic codes which identify where an inmate is housed
shall be deleted from administrative messages that are maintained
on file or are otherwise potentially available to others for
review.
!

e.
All Community corrections offices shall maintain a
NCIC/NLETS log for the recording of QH and QR inquiries.
This
log is found in the Program Statement cited above.
3.7.2.

Security

Equipment shall be located in a secure area.
The CCM shall
ensure all administrative message users are trained and
certified.

PS 7300.09
1/12/98
Chapter 3, Page 8
3.8.

EQUIPMENT/PROPERTY

CCMs, MCAs, and CCRAs are Accountable Property Officers
responsible for maintaining current inventories of all
equipment/property assigned to their area.
The BOP-ID Number
shall be permanently marked on each item of capitalized property.
See the Property Management Manual for further information.
3.9.

INMATE LOCATOR SERVICE

Selected staff may handle routine inquiries about individual
inmates by accessing SENTRY and then referring the caller
accordingly.
Inquiries about Witness Security Inmates shall be
referred to the Inmate Locator Service.
The CCM and MCA shall
ensure that all staff are trained in the handling of inquiries
about inmates and are familiar with the screening site procedures
found in the Central Inmate Monitoring System.
The Locator Service operates Monday through Friday, 9:00 AM to
5:00 PM Eastern Standard Time.
The FTS number is 367-3126 and
the commercial number is (202) 307-3126.
Telephone requests
should be limited to five individuals or less.
Callers should
have identifying data, such as a register number or a birth date.
Requests for information on more than five persons should be made
by mail.
Address these inquiries to the:
Inmate Locator Service
320 First Street NW
Washington DC 20534
3.10.

OFFICE FILES/RECORDS

Instructions for maintaining specific records and files pertaining
to such areas as designations, Community Corrections Center
referrals, contract administration, etc., are contained elsewhere
in relevant sections of this Manual.
In addition, CCMs
and TSMs are responsible for establishing and maintaining
complete files on all other matters related to the office
operation, i.e., property inventory, performance logs,
correspondence, etc.
These files shall be organized by subject
and maintained for at least two years or until the next scheduled
Program Review has been completed.

PS 7300.09
1/12/98
Chapter 3, Page 9
Bureau policies and related forms are available to staff through
BOPDOCS.
CCMs shall maintain other directives, manuals and
reference materials such as regional instructions, legal
reference books, copies of manuals, and instructions from other
agencies necessary for the performance of their duties.
All
staff should be trained in the use of BOPDOCS.
3.11.

MEETINGS

Supervisors are required to hold regularly scheduled meetings
with subordinates, at least monthly, when the department consists
of two or more subordinate staff.
See the Program Statement on
Staff Meetings.

PS 7300.09
1/12/98
Attachment 3-1, Page 1
TRAINING OBJECTIVES FOR COMMUNITY CORRECTIONS SPECIALIST TRAINEES
The following training program shall be implemented for training
Community Corrections Specialist Trainees (CCST) newly assigned
to CC offices.
It is recommended for the training of new
Community Corrections Managers (CCMs) and Contract Oversight
Specialists (COSs) as well.
Although the Community Corrections Regional Administrator (CCRA)
and Management Center Administrator (MCA) are ultimately
responsible for ensuring this training program is appropriately
administered, the program participant's immediate supervisor is
the trainer.
Trainers are responsible for ensuring proper
training and guidance are afforded the new CCM, COS, or CCST as
well as for determining their proficiency in each training area.
The CCRA shall determine, with the appropriate input of the
supervising MCA and CCM, when a CCST is eligible for promotion to
a more responsible position.
Generally, the training program
should be completed within 12 months; however, where appropriate,
supervisory staff may accelerate or extend the training program
after consultation with the CCRA and MCA.
The emphasis should be
on completing the entire program in the allotted time rather than
on completing tasks in the order listed.
During the initial three months, the new CCM/COS/CCST shall
become familiar and/or proficient in the following areas:
1.
As soon as practical, the new CCM/COS/CCST shall be
introduced to the principle individuals with whom he/she will
be involved, including, but not limited to, the following:
a.
staff).

Members of the Federal Court (ie., judges and probation

b.
Members of the U.S. Marshals Service, U.S. Attorneys
Office, and other members of the Federal family within the
service area of the assigned office, as deemed appropriate.
c.
All heads of agencies with whom the office works on a
contractual basis.
This includes CCC Directors,
Wardens and Superintendents of State institutions, Sheriffs,
Chiefs of Police, and other members of local law enforcement
agencies as necessary.

PS 7300.09
1/12/98
Attachment 3-1, Page 2
d.
Introduction to all Bureau staff with whom the assigned
office is directly involved.
This includes all
executive staff within all institutions in the office service
areas.
A visit to the Regional Office should
be arranged, if possible, in order to meet the Regional Director
and any other staff with whom the new CCM/COS/CCST will be
working.
e.
Meeting with the Transitional Services Program staff
and becoming familiar with their duties.
2.
The new CCM/COS/CCST shall immediately begin training in
SENTRY and office management systems, and demonstrate
proficiency in the following areas after the initial three month
period:
The ability to maintain the Inmate Information System
within SENTRY.
!

The ability to program inmate information into the
SENTRY data base, and perform the necessary functions within the
designation process, up to and including transmitting data to
the Regional Designator for a final designation decision.
!

The ability to release an inmate from SENTRY, following
release from a contract facility.
!

Proficiency in the use of basic SENTRY ISM and case
management functions.
!

Proficiency in the proper and efficient verification of
billings from contractors.
!

Familiarity with office operations including filing
techniques, ordering of supplies, methods of preparing purchase
requests, paying operation costs within the office, and
maintenance of office equipment.
!

The ability to create and maintain inmate files and
dispose of them upon final release of the inmate.
!

!

The methods of maintaining and disposing of contract

files.
An understanding of the Transitional Services Program
(TSP), including familiarity with the TSP referral process,
contract oversight, and case management functions.
!

PS 7300.09
1/12/98
Attachment 3-1, Page 3
During the second three-month period, the new CCM/COS/CCST shall
be given a gradual increase in his/her level of responsibility.
At the end of this period, the new CCM/COS/CCST shall demonstrate
familiarity within the following areas:
Proficiency in the Security Designations Systems. Under the
direction of the CCM, the new CCM/COS/CCST shall begin to submit
designation requests to the Regional Designator.
!

Proficiency and understanding of the contracting process.
This shall include training in the Contract Location Profile
System, Requests for Contract Action, and basic understanding of the various types of contracts utilized in the
service area, including those for the Transitional Services
Program.
!

Understand the role of the Contracting Officer and the role
of the CC Branch Contract Specialist.
!

The Central Inmate Monitoring System (CIMS) and the National
Crime Information Center/National Law Enforcement
Telecommunication System (NCIC/NLETS) shall be understood to the
point that during this period, if required, testing
shall be scheduled for certification.
Following
certification, the new CCM/COS/CCST shall be allowed to
submit CIMS data.
!

The disciplinary process in contract facilities shall be
presented and understood.
!

The new CCM/COS/CCST shall become proficient in the
application of Federal Travel Regulations and the submission of
Travel Vouchers.
!

Understand the proper procedures in the preparation of Time
and Attendance Records.
!

Develop familiarization with the Employee Performance
Evaluation system.
!

Begin to understand the yearly budget cycle and related
responsibilities.
At the discretion of the trainer, the
trainee may begin Cost Center Manager training.
!

During the third three-month period, the new CCM/COS/CCST shall
begin to fully assume the responsibilities of the assigned
position.
The new CCM/COS/CCST shall:
Become fully involved in the contracting process, beginning
with the original submission of the Request for Contract Action
through final award of the contract.
The process for
!

PS 7300.09
1/12/98
Attachment 4-1, Page 4
obtaining COTR and Procurement Integrity Certifications shall
begin.
!
At a minimum, complete the monitoring of at least two CCCs
and, if applicable, a state penitentiary and a local county jail.
The experienced CCM or MCA shall accompany the trainee on
these monitorings.
!
Be given signatory authority on all types of correspondence,
with review by the experienced CCM or MCA before final mailing.
!
Learn how to evaluate contract resources available in the
service area and be able to determine if additional or fewer
resources are needed.
!
Be fully trained in case management procedures, as they
pertain to Community corrections operations.
!
Accompany the experienced CCM to institution pre-release
meetings.
!

Become actively involved in a contractor training session.

!
Conduct solo visits to appropriate agencies at the experienced
CCM's or MCA's direction in order to promote appropriate
public relations.
!
Receive training in financial management and budget
projection.
The fourth and final three-month period, the training shall
encompass and evaluate all of the training during the prior nine
months.
During all phases of training, the supervisor shall maintain
constant contact with the CCRA through the MCA regarding the
progress of the new CCM/COS/CCST.
At the completion of each three-month period, the trainer shall
submit a narrative evaluation of the CCST's progress with the
Training Checklist. The MCA shall review and initial these
evaluations and forward copies to the CCRA and Community
Corrections Assistant Administrator of Operations.
These reports
shall be reviewed and signed by the CCST.
Copies of all pertinent
documents related to an individual's participation in this training
program shall be kept on file by the supervisor for a minimum of
two years after program completion.
All aspects of the training plan must be completed before a CCST
may be considered for a more responsible position.
Time frames are
presented as a guide, and deviance from them is permitted with
justification.

PS 7300.09
1/12/98
Attachment 3-2, Page 1
TRAINING CHECKLIST FOR COMMUNITY CORRECTIONS SPECIALIST TRAINEES
This checklist is a guide to the training process.
It should be
initialed only when it is felt the new CCM/COS/CCST is proficient
in that specific area.
Name of Specialist Trainee

Name of Trainer

Location

Date Training Began

TRAINING TOPIC
DESIGNATION PROCEDURES
Routine procedures...Steps to
be taken before keying information into SENTRY.
Non-routine procedures...Designations to short-term jails
and CCCs.
Paperwork flow...Do not keep
designation packet...Do not mail
certified.
Designation Log...Importance of
log...What needs to be included
..What is not necessary.
Time limitations...From USM designation requests to submission to
designator.
CCC REFERRALS
Source...Where referrals come from.
Referral form...Community-based
Program Agreement form.
Log...Importance of referral log...
What should be included.

TRAINER

TRAINEE

DATE

PS 7300.09
1/12/98
Attachment 3-2, Page 2
TRAINING TOPIC

TRAINER

Procedures...Step-by-step explanation...Receiving referral...Acceptance
date...Notifying institution...
Transfer documentation.
Special programs...Eligibility...
Purpose...Drug Transitional Services,
CSCs, ICCs, MINT, Home Confinement.
Special cases...3621(e) and 4046(c).
CONTRACTING PROCEDURES
Determination of need...CCC...Short-term
jail...Short and long-term juvenile
boarding...Long-term adult boarding...
Special programs.
Identification of source... Existing
contracts.
Contracting steps...Pre-solicitation
process...Time frames...Contract
solicitation/phase award.
CONTRACT MONITORING
Time frames...Major/Moderate/Minor use..
Instrument to use...Cover letter.
Contract profile report...Preparation
...How to utilize...Forms...Routing.
CCC monitoring vs. Jail inspections
vs. Juvenile Short and long-term
boarding vs. Long-term adult boarding.

TRAINEE

DATE

PS 7300.09
1/12/98
Attachment 3-2, Page 3
NCIC/NLETS Requirements...Use...
Reporting...Fingerprinting...
Integrity issues.
SENTENCE COMPUTATION
ISM modules...Routine commitments...
Special cases (juvenile).
Supervision cases...Keying accurate
data...Monitoring through SENTRY.
Satisfaction of computation on
SENTRY.
TRAINING TOPIC
Certification of computation after
release of inmate.
OFFICE MANAGEMENT
Office Budget
Accruals...Expenditures...
Projections...Managing the "R" budget..
Travel...Office supplies.
JUST System
Operation...Security.
Reports
Accruals...Actuals...Quarterly
...Inmate-days...Escapes...Incident
...Integrity...Strategic Planning
...Operational Reviews.
CONTRACT FILES
Familiarization...What should and
should not be in the contract file.

TRAINER

TRAINEE

DATE

PS 7300.09
1/12/98
Attachment 3-2, Page 4
SENTRY FUNCTIONS
Load data function...Release functions.
Regularly used transactions.
Use of SENTRY to aid in bill
verification.
EMS System.
PUBLIC RELATIONS
Federal Family
U.S. Courts/Pre-trial Services
U.S. Probation
U.S. Attorney
Immigration & Naturalization Service
TRAINING TOPIC

TRAINER

TRAINEE

DATE

U.S. Marshals
Bureau Institutions
State and Local Agencies
Corrections
Law Enforcement/Criminal Justice
Contractors
Contacts with the News Media
FOIA/Privacy Act

Date Training Objectives Accomplished:
1st Quarter
2nd Quarter
, 3rd Quarter
, 4th Quarter
Anticipated Completion Date for All Training Objectives:
Date CC Cross Development Series Completed:

.

,
.
.

PS 7300.09
1/12/98
Attachment 3-2, Page 5
Date CIM Certification Completed:

.

Date Cost Center Manager Training Completed (optional):

.

Date Basic Sentence Computation-Computer Assisted Module
Completed:
.
Date Case Management Cross Development Course Completed:
Date COTR Certification Received:

.

.

Trainer's Narrative Report Attached (check):
1st Quarter
, 2nd Quarter
, 3rd Quarter
, 4th Quarter
Initials of MCA Indicating Report Reviewed: 1st Quarter
, 2nd
Quarter
, 3rd Quarter
, 4th Quarter
.
Dates Report and Checklist mailed to CCRA and Central Office
Community Corrections Branch:
,
,
,

.

MCA's Final Evaluation and Recommendation for Personnel Action:

Signature:

Date:

PS 7300.09
1/12/98
Attachment 3-2 Page 6
CCRA's Decision Regarding Personnel Action:

Signature:

Date:

PS 7300.09
1/12/98
Attachment 3-3 Page 1
COMMUNITY CORRECTIONS SPECIALIST TRAINEE PROFILE
Name of Trainee

Name of Trainer

Location

Date Training Began

Completion of this form will assist staff in assigning Community
Corrections Specialist Trainees (CCSTs) to a desired office
location (an assignment of choice is not guaranteed as the needs
of the agency supersede the desires of the trainee).
This
profile is to be attached to the CCST Checklist for the 3rd
Quarter prior to routing and shall be made available to all CCRAs
as positions become vacant.
It may be updated at any time.
Please identify as follows:
Desirable - 1, Neutral - 2, Undesirable - 3.
NORTHEAST REGION LOCATIONS
MID-ATLANTIC REGION LOCATIONS
Boston, MA
New York, NY
Philadelphia, PA
Pittsburgh, PA
Nashville, TN

Annapolis Junction, MD
Cincinnati, OH
Detroit, MI
Raleigh, NC

SOUTHEAST REGION LOCATIONS

NORTH CENTRAL REGION LOCATIONS

Atlanta, GA
Miami, FL
Orlando, FL
Montgomery, AL
Chicago, IL

Kansas City, KS
St. Louis, MO
Denver, CO
Minneapolis, MN

SOUTH CENTRAL REGION LOCATIONS

WESTERN REGION LOCATIONS

Dallas, TX
El Paso, TX
Houston, TX
San Antonio, TX
New Orleans, LA
Salt Lake City, UT

Long Beach, CA
Sacramento, CA
San Francisco, CA
Seattle, WA
Phoenix, AZ

SIGNATURE

DATE

PS 7300.09
1/12/98
Chapter 4, Page 1
CHAPTER 4 - CONTRACTING
4.1

GENERAL

4.1.1.

PURPOSE AND ORGANIZATION

The organization of this Chapter corresponds to the major phases
and progression of the community corrections contracting process.
It brings into focus the separate and mutual
responsibilities and the relationships in the contracting process
of the Contract Oversight Specialist (COS), Community Corrections
Manager (CCM), Community Corrections Regional Safety Specialist
(RSS), Correctional Management Center Administrator (MCA),
Community Corrections Regional Administrator (CCRA), Regional
Comptroller (RC), Contracting Officer (CO) and the Community
Corrections Administrator (CCA) in the Central Office.
This Chapter also depicts the order in which the different phases
of the contracting process are to be accomplished and who is
responsible for completing each phase.
These procedures apply
to all types of agreements, including those with private sector
firms and governmental agencies.
Community corrections is responsible for program areas in the
contract process.
Under the CCM's supervision, the COS is
ordinarily the first staff involved in the process.
The
contributions of the COS will directly affect the timely
accomplishment of necessary planning, placement, and
administration of a contract under which Federally appropriated
funds are obligated and expended.
The COS also has primary
responsibility for gathering, interpreting, and transmitting
information used in technical direction, inspection, and
evaluation contractor performance.
The CO is responsible for the procurement areas of contracting as
the government's authorized agent in dealing with contractors.
Only the CO has the authority to negotiate, award, modify,
administer and terminate contracts.
The Contracting Officer's Technical Representative (COTR),
ordinarily the CCM, and the CO are jointly responsible for
ensuring services are performed in accordance with the terms of
the contract.
The CCM's decisions are ordinarily based upon the
information generated and provided by the COS in the execution of
oversight duties and responsibilities.
The MCA, CCRA, and Assistant Administrator for Contracting (AAC)
are the management staff responsible for reviewing and approving
the COTR's request for all proposed contract actions.

PS 7300.09
1/12/98
Chapter 4, Page 2
In addition, the management staff are responsible for overall
policy and contract budget development. The CCA or designee is
the Source Selection Official (SSO) for all community based and
juvenile contracts.
The Community Corrections and Detention
Division Detention Branch will appoint an SSO for all secure
adult and juvenile contracts.
4.1.2.

TYPES OF SERVICES PROVIDED BY CONTRACT

The Bureau contracts with commercial sources and enters into
Intergovernment Agreements (IGA) with government sources for the
following correctional and community corrections services:
4.1.2.1.

Community Corrections Centers

Community Corrections Centers (CCCs) provide residential
correctional programs near the home communities of inmates.
Generally, CCCs provide programs to:
a.
inmates nearing release to facilitate the transition
from confinement to the community;
b.
probationers, parolees, mandatory releases, or
supervised releases (U.S. Probation Officer [USPO] referrals) who
need a more structured environment than can be provided under
regular supervision;
c.
community confinement cases as described in the
Sentencing Guidelines; and
d.

direct court commitments serving short sentences.

Work release facilities are included in this category,
whether the inmate is housed in a CCC or a jail setting.
4.1.2.2.

Short-Term Jail Facilities

Occasionally, it is not in the best interest of the Bureau, the
Court, or the inmate, to designate a Bureau facility as the place
of confinement.
The Bureau uses jails for: confinement of
inmates designated to serve short sentences; CCC violators; or
intermittent confinement cases, as described in the Sentencing
Guidelines.
Normally, a local jail will not be designated for
inmates with 45 days or more remaining to be served.
The
majority of jails the Bureau uses are under contract with the
U.S. Marshals Service (USMS), and the Bureau is an authorized
user.
There are some jail contracts, however, that are
exclusively contracted for by the Bureau.

PS 7300.09
1/12/98
Chapter 4, Page 3
4.1.2.3.

Long-Term Adult Boarding Facilities

Long-term adult boarding facilities are ordinarily state or
county correctional facilities that provide a wide range of
programs and security.
These facilities are primarily for
inmates serving longer sentences than are served in a jail
setting.
4.1.2.4.

Juvenile Facilities

The term “juvenile" is defined in Bureau policy and includes those
under age 18 and those between the ages of 18 and 21 who
are sentenced under the Federal Juvenile Justice and Delinquency
Prevention Act.
Juveniles are ordinarily boarded in non-Federal
facilities, both governmental and private.
Specific
circumstances, such as a Court Order requiring CCC placement in
an adult facility, must exist before a juvenile can be authorized
for placement in a Bureau CCC.
The most common categories of juvenile facilities are:
a.

Juvenile Boarding Institution

This is a secure, institution-based facility for more serious
juvenile inmates serving intermediate or long-term sentences, and
may include training schools, reformatories, youth centers, etc.
b.

Juvenile Community-Based Facility

This is a minimum security community-based facility
generally with full services, and regular access to the
community.
Programs such as education may be conducted solely in
the community.
4.1.2.5.

Special Programs

The Bureau can contract or enter into agreements for other
specialized facilities and services, such as Comprehensive
Sanction Centers (CSCs), Drug Transitional Services, and Home
Confinement.
Other examples are contracts or agreements designed
to meet specific mental or physical health concerns for inmates
such as pregnancy, mental illness, or a proclivity to commit sex
offenses.
Additionally, contracts for programs concerned with
study and observation cases and drug treatment programs can be
established.
Provisions to meet special programming requirements
must be contained in the Bureau's solicitation for
services/Statement of Work (SOW).

PS 7300.09
1/12/98
Chapter 4, Page 4
4.1.3.

NEGOTIATION/CONTRACTING AUTHORITY

The Bureau has authority to award option-year contracts for CCC
services.
The most common award is for five years (two-year base
with three one-year option periods), for confinement of prisoners
(18 U.S.C. 4002).
The CO must adhere to the Federal Acquisition
Regulations (FAR), the Justice Acquisition Regulations (JAR), the
BOP Acquisition Policy (BPAP), and the Competition in Contracting
Act (CICA).
4.1.4.

TYPES OF CONTRACTUAL BINDING ARRANGEMENTS

The CO shall determine the type of arrangement instrument based
upon the requirements identified in the Request for Contract
Action (RCA).
Each contract file shall be fully documented to
explain why the chosen arrangement was selected.
There are
basically four types of arrangements the Bureau uses:
4.1.4.1.
Contract (Firm-Fixed Unit Price Requirements,
Indefinite Quantity)
The word “contract,” in a broad sense, means a mutually binding
legal relationship obligating the seller to furnish the services
or the supplies and the buyer to pay for them.
Therefore, the word contract can mean a purchase order (PO), or a
contract.
This provides for a fixed-price per inmate, per day, during the
life of the contract. This contract type places a reasonable
majority of risk and
responsibility for all costs and resulting
profit and loss on the contractor.
It provides maximum incentive
for the contractor to control costs, to perform effectively, and
to impose minimum administrative burden upon the contract
parties.
Ordinarily, the Bureau contracts for a two-year base
period, to include three additional one-year options.
The
decision to exercise an option is the Bureau's unilateral right.
4.1.4.2.

Purchase Order

A PO is a simplified small purchase procedure which may be
appropriate in a variety of situations.
POs cannot exceed one
year, nor may they extend beyond one fiscal year into the next.
The two most common uses of a PO for Community corrections
contracts are:

PS 7300.09
1/12/98
Chapter 4, Page 5
a.
Procuring services upon specified definitive terms and
conditions, under which the aggregated amount does not exceed
$100,000.
This is to be used in a one-time situation where one
or more inmates are placed in a facility, but the Bureau does not
anticipate using the facility again (single use).
b.
Purchase of recurring requirements, when requirements
are not known in advance.
The amount shall not exceed $100,000.
The FAR prohibits the use of small purchase procedures in the
acquisition of supplies and services initially estimated to
exceed the small purchase limitation ($100,000).
Part 13.103 of
the FAR indicates, "Requirements aggregating more than the small
purchase limitation shall not be broken down into several
purchases that are less than the limit merely to permit the use
of small purchase procedures."
4.1.4.3.

Intergovernmental Agreement

An IGA is a bilateral agreement for services to be provided by a
state or local government, at a reasonable price. Ordinarily, it
has an indefinite expiration date.
It does not
require all the steps necessary in contracting with nongovernmental entities.
The Bureau may be an authorized user of IGAs established by other
Federal agencies, such as the USMS, U.S. Probation Service
(USPS), and the Immigration and Naturalization Service (INS),
when authorized by the agency contracting for the service.
This
is commonly known as "piggybacking."
4.1.4.4.

Indefinite Quantity (Guaranteed Beds)

This provides a guaranteed minimum number of inmate-days within
the contract period.
The Bureau contracts for a one-year
base period to include four additional one-year options.
The
decision to exercise an option year is the Bureau's unilateral
right.
4.1.5.
INTEGRITY

PUBLIC INFORMATION, ETHICAL STANDARDS, AND PROCUREMENT

The amount of information that may be disclosed about a
contract depends on whether the information pertains to a
contract which has been awarded or is in the pre-award stage.

PS 7300.09
1/12/98
Chapter 4, Page 6
4.1.5.1.

Information Concerning Proposed Contracts

Bureau personnel shall handle information concerning the Bureau's
need for services to be performed under contract as sensitive
information.
Extreme care shall be exercised to ensure
no one receives information that could give any prospective
offeror an advantage over another.
Bureau personnel shall avoid
situations that give even the appearance someone may be receiving
favorable treatment or obtaining special information concerning
contract actions.
Sensitivity to these issues shall be emphasized in all stages of
the contracting process.
Community corrections staff
shall constantly safeguard against activities, social or
otherwise, that might jeopardize their ability to perform their
functions objectively, or which could be perceived as impairing
their objectivity.
For example, no employee shall accept any
gift, benefit or service, tangible or intangible, from any
contractor, offeror, or related party (see 28 CFR 45 et Seq.).
Section 27 of the Office of Federal Procurement Policy Act
(41 U.S.C. 423) provides, in part:
“During the conduct of any Federal agency procurement of property
or services, no procurement official of such agency shall
knowingly ... disclose any proprietary or source selection
information regarding such procurement directly or indirectly to
any person other than a person authorized by the head of such
agency or the Contracting Officer to
receive such information.”
The CO must be informed promptly of all communications
concerning solicitations Request for Proposals (RFPs) from
prospective offerors or any other unauthorized individuals.
Community corrections staff shall refer all inquiries to the CO
who will determine, with the assistance of Legal Counsel, the
appropriate response.
The primary concern in releasing information is to protect the
competitive environment, the offerors confidential business
information, and ultimately, the contract award itself.
4.1.5.2.

Information Concerning Current Contracts

Once a contract has been awarded, a large portion of the file
becomes releasable information (except for the items exempted
by the Freedom of Information Act [FOIA] and Trade Secrets
Act) through established FOIA request procedures.

PS 7300.09
1/12/98
Chapter 4, Page 7
Generally, trade secrets and financial information are exempt
from release.
Individuals who request information about existing
contracts shall be advised to submit their request in writing to:
Federal Bureau of Prisons
FOI/PA Office
320 First Street NW
HOLC Building, Room 738
Washington DC 20534
4.2: PRE-SOLICITATION PHASE
4.2.1.

DETERMINATION OF NEED FOR CONTRACT SERVICES

Community corrections staff must be alert to the ongoing need for
contract correctional services.
An important responsibility
of the CCM and COS is to identify potential contract resources.
The COS determines the need for new services not available
through existing contracts; contracts for services in new
geographical areas; and replaces, diminishes or modifies services
for existing contracts.
Expiration of contracts, information received from Federal
institution staff and USPOs, studies of population trends, and
other data may dictate the need for additional contract resources
within a given geographical area.
These resources may be needed
for pre-release corrections, special services, or provide the
court with a sentencing option.
Initial sources to consult are the national professional
association directories, Division of Human Services Directory,
USPOs, state and county correctional agencies, existing contract
facilities and other interested offerors.
4.2.2.

REQUEST FOR CONTRACT ACTION (RCA)

An RCA is a document that officially initiates a particular
procurement action; it is sometimes called a Requisition or
Purchase Request.
RCAs provide the basis for determining how
procurements will be conducted and how contracts will be awarded.
They contain descriptions of the requirements, required
authorizations, and necessary administrative details that enable
the CO to prepare and issue solicitations and develop contract
documents.
The SOW, an essential element of the procurement
request, contains information which describes tasks to be
accomplished or delivered.

PS 7300.09
1/12/98
Chapter 4, Page 8
The COS is responsible for identifying contract needs and
submitting requests to the CCM for review and approval.
The CCM
will ensure all RCAs exceeding $100,000 for competitively-let
procurements have the required Advance Procurement Plan (APP)
form(s) completed and attached in accordance with BOP/DOJ policy
and procedures.
All RCAs are reviewed and approved by the MCA,
CCRA, and CCA staff prior to being forwarded to the CO.
The
Request for Contract Action (Attachment 4-1) form shall be
completed for:
all new and replacement Bureau contracts;
IGAs the Bureau negotiated; and
any modifications to Bureau contracts, excluding for
exercising option years.
#
#
#

Joint use agreements.
The Bureau often uses arrangements
established by other Federal agencies, such as the USMS, INS,
USPS, etc.
These arrangements will ordinarily be IGAs. The USMS
headquarters office will send the appropriate CCM office a copy
of each available USMS jail contract in which Bureau use is
included.
When the USMS contracts are unavailable, or the
contracts concern other agencies, the COS shall obtain a copy of
the contract through the local office of the appropriate agency,
and type on the face sheet of the agreement, using space number 7
"Appropriation Data," the following:
"BOP authorized user," the
accounting classification code and estimated use.
If the COS
knows when services will start, that information shall be
included.
The COS shall make copies of the agreement and send them to the
MCA and the CCRA.
If there are modifications to the agreements,
such as a new inmate day rate, a copy of the amended agreement
shall be obtained by the COS and forwarded through the CCM and
MCA, to the pay station.
4.2.3.
4.2.3.1.

SUBMISSION TIME FRAME
Multi-Year/Option Year Bureau Contracts

For a new or replacement contract, the CO should receive the
RCA 14 months prior to the performance date.
4.2.3.2.

Purchase Orders

For a new or replacement Bureau acquisition for services, whose
aggregate use will not exceed $100,000, the CO should receive
the RCA at least four months prior to the performance

PS 7300.09
1/12/98
Chapter 4, Page 9
date.
The preliminary site inspection report, which will follow
the same format as a CCC preliminary site report, and the SOW
must accompany the RCA.
4.2.3.3.

Bureau IGAs

The CO should receive RCAs for a new or replacement
agreement four months prior to the performance date.
4.2.3.4.

Exercise Option Year

A BOPNet GroupWise E-mail message requesting an option year be
exercised should be received at the Community Corrections Branch
four months prior to the performance date.
The CCRA, MCA,
CCB Contract Specialist, Technical Assistant, and Supervisory
Contract Specialist shall be forwarded a copy of the request.
The CCB will be responsible for forwarding the request to
Community Corrections Contracting.
4.2.3.5.

Modifications

The CO should receive all requests for a significant
modification of any Bureau arrangement as soon as community
corrections field staff become aware of the need to modify a
contract.
4.2.3.6.

Other

If a situation arises which requires immediate procurement
action, such as an unexpected court commitment, community
corrections staff, ordinarily the COS, shall immediately
telephone the CO to obtain instructions regarding the appropriate
procedures to be followed.
The COS shall follow up the
telephonic notification with a GroupWise E-mail to the CO, with
copies to the MCA, CCRA, and CCA.
An RCA shall be completed and
processed through regular channels.
4.2.4.
ACTION

INSTRUCTIONS FOR COMPLETION OF REQUEST FOR CONTRACT

The following instructions should be followed in completing the
RCA:
4.2.4.1.

Type of Action

Check either a, b, or c.
contracts require:

Requests for new or replacement

PS 7300.09
1/12/98
Chapter 4, Page 10
a description of the type of services,
the geographic location wherein which the facility
should be located, and
!
the SOW under which the contractor will perform.
!
!

If one of the standard SOWs (CCC, Juvenile, CSC) is to be used,
include the title of the SOW and the date of the current issue.
When it is determined that portions of a standard SOW
should be modified to adequately specify a particular
requirement, these changes must be incorporated into the SOW and
submitted with the RCA.
A typed summary of the changes to the
SOW must be submitted as an attachment to the RCA.
The COS shall develop a special and concise SOW when it is
inappropriate to modify a standard SOW.
The contractor's name, contract number, and SENTRY location code
must be provided for all requests to modify an existing contract.
Requests to exercise an option year are considered
contract modifications.
4.2.4.2.

Justification and Explanation

The CO must have as much information as possible regarding the
nature of the requirement, this section must always include
comments addressing the following issues.
For a New or Replacement Contract specify:
The expiration date, including any extensions of the
current contract, shall be included for a replacement contract.
!

If multiple awards are desired, they should be
outlined in this section.
Multiple awards are desired when there
exists geographical restrictions and different types of services
are required using the same solicitation.
The justification for
multiple awards must be clearly defined and appropriately
justified. For example, in a large metropolitan area, where
estimates exceed 50 inmates for an average daily population, more
than one contract may be preferred.
!

If the request is not being submitted in a timely
manner (specified months prior to performance date), an
explanation must be included.
Additional pages may be attached
if necessary.
Justifiable reasons might be for unanticipated
services.
!

PS 7300.09
1/12/98
Chapter 4, Page 11
If more than one basic type of service is to be
provided, they should be outlined.
The most common example is
when work release and short-term jail services are provided in a
single contract, ordinarily from the same location.
!

The specific nature of any non-residential service
(such as psychological services, drug counseling, community
supervision services, release expenses such as transportation,
gratuity, and clothing, etc.), should be discussed.
!

If services are to be provided to one or both sexes or
to a special group of offenders (sex offenders, handicapped,
alcoholics, etc.), these should be addressed.
!

Any special circumstances that might require special
consideration or action by the CO (i.e., anticipated delays in
zoning approval or issuance of permits), should be included in
this section.
!

For Contract Modification, a detailed explanation and
justification of the requested change(s) must be included.
Examples of contract modifications include, but are not limited
to:
a change in, or addition of, a place of performance,
change in billing address, or
the implementation of a program such as home
confinement with electronic monitoring.
!
!
!

Any changes must be within the general scope of the contract and
in accordance with the FAR.
4.2.4.3.

Period Services Will be Required

When working with intermittent requirements such as a PO,
include the specific dates services are to begin and end.
When
working with a multi-year contract, include the date services
should begin and estimate when services will end.
Ordinarily, the expiration date of services provided under an
IGA should be indefinite.
It must specifically state the
terms upon which the parties may terminate the agreement (i.e.,
upon 90 days written notice).
4.2.4.4.

Fiscal Data a.
Accounting Code

PS 7300.09
1/12/98
Chapter 4, Page 12
Identify the fiscal year (FP = FY 97 is "7," FY 98 is "8," and so
on), Decision Unit ("T" or "D"), Cost Center (use #2 as the first
digit for regional office), PMS, Project Code, and the
Sub-Object Code.
(See Chapter 7 for explanation of these codes.)
When there are two types of services within a facility or
contract (e.g., a jail with a work release unit and a detention
unit), determine the predominant use and use one accounting code.
b.

Estimated Inmate-Days and Expenditures

Inmate-days and estimated costs are essential factors in the
development of a contract.
Estimates must be based upon an analysis of information which
includes:
SENTRY release data; input from the U.S. Probation
and U.S. Attorney's office; past history; population trends over
the last two to three years; and budgetary allowances. Central
Office research staff provide the Community Corrections Branch
with data to assist in the analysis of estimating inmate-days.
Other issues that may affect inmate-days estimates and over- all
expenditures are:
policy changes affecting placements; over
crowding; a considerable drop in population in Bureau or state
facilities; the need for two or more contracts in the same
service area, operating under the same SOW; and new laws.
The
sources of information and the analysis of the data shall be
documented and a copy attached to the RCA.
At a minimum, this
shall consist of written or telephonic documentation of
Probation's needs and inmate-day use figures for the previous 24
months, if replacing an existing contract.
Yearly cost estimates should be based upon operating costs for the
last year, plus anticipated cost increases, multiplied by the
estimated number of inmate-days.
Additional requirements
imposed upon a contractor by a modified or new SOW must also be
considered when estimating the inmate-day rate.
The estimated
per capita or inmate-day rate is the government's initial
estimate in determining the fair and reasonable cost for the
services being requested.
Accurate cost estimates are also necessary to assist the CO in
determining the appropriate contracting procedures to be followed
and can result in significant time savings.
When
possible, attach the inmate-day rate of other contractors in the
same geographic area and the number of beds these contractors
provide to the RCA.

PS 7300.09
1/12/98
Chapter 4, Page 13
For the option-year requirements contracts, the base period is
ordinarily for a 24-month period with three one-year option
periods.
For Indefinite Quantity Contracts, the inmate-day and
per capita costs for males and females must be separately
identified when the requirement is for both sexes.
For POs, the aggregate cost estimate shall not exceed
$100,000.
For IGAs, inmate-day and cost figures should reflect
estimates for a 12-month period, rather than 24 months.
Inmatedays and cost figures provided on RCAs to exercise option years
must reflect the identical figures contained in the initial
contract award.
When the request is to change work requirements and a change in
the per capita cost is not anticipated, indicate this fact by
stating "no additional cost anticipated" under the Cost Estimate.
If added costs are expected, the nature and extent of these costs
must be justified; this action may require a resolicitation for a
new contract and the loss of subsequent option years.
4.2.4.5.

Suggested Sources

CCM office staff shall list local prospective contractors with
addresses, telephone numbers, and contact persons.
Efforts
to identify multiple sources are extremely important because
competition has proven to be cost-effective and, as a government
agency, the Bureau is required by law to give all qualified
contractors the opportunity to compete for Bureau contracts, when
possible.
Always include the incumbent (indicate by an asterisk) and any
other sources in the area.
Potential contractors who communicate a request to be placed on
the solicitation mailing list should be advised to write to
the Contracting Officer, Community Corrections Contracting,
Central Office, specifying the specific location(s) and number of
beds they are capable of providing, as well as requesting a
solicitation mailing list application.
Since some contractors have expressed their desire to be
included in all contract solicitations throughout the country,
sole source contracts have been virtually eliminated.
For IGAs, identify the particular governmental entity (e.g. City,
County, State agency).

PS 7300.09
1/12/98
Chapter 4, Page 14
4.2.4.6.

Existing Contracts

List all existing Bureau contracts within 50 miles.
Indicate the contractor's:
name,
contract number,
SENTRY location code(s),
per-diem rate, and
expiration date.

!
!
!
!
!

Requirements for a particular service area may be combined when
it is determined to be in the Government's best interest.
4.2.4.7.

CCM Office Mailing Address

Include CCM's name, address, and telephone number for
billing purposes.
4.2.4.8.

Signatures

This section of the RCA contains signature blocks and must be
signed and dated as appropriate.
An RCA with original
signatures must be received by the CO.
CCA staff will note the
date the RCA is received by the CO prior to distributing copies
to the appropriate field staff.
4.2.5.

CCM REVIEW

After the COS completes the RCA and attachments, the CCM shall
review and approve the request before submission to the MCA.
Special emphasis shall be given to the justification and
explanation for the request and the attached documentation
supporting the accuracy of the estimated inmate-days and costs.
4.2.6.

MCA REVIEW

The MCA shall review the content of the RCA and attachments for
approval.
Special emphasis shall be given to the following:
!
!
!

justification for need;
inmate-day projections and the supporting attached
documentation; and,
fiscal data.

The MCA shall ensure all RCAs for procurements over $25,000 but
less than $500,000 have the appropriate Individual acquisition
Plan (IAP) form(s) attached.
For procurements actions of
$500,000 or more the Advance Procurement Plan (APP) will be

PS 7300.09
1/12/98
Chapter 4, Page 15
completed by central office contracting staff. The RCA package
shall be mailed to the CCRA in a timely manner, ordinarily within
five working days of receipt.
4.2.7.

CCRA REVIEW

The CCRA shall review, sign, and date the RCA package.
The
signature of the CCRA not only signifies review and approval of
the content, but also "commits" funds for the proposed contract.
The CCRA shall mail the RCA package to the Community Corrections
Branch in the Central Office in a timely manner, ordinarily
within five working days of receipt.
4.2.8.

CCA REVIEW

CCA staff will review the RCA package prior to forwarding it to
the CO.
Special emphasis will be placed on inmate-day estimates
and the completion of required APP forms.
Upon verification, the
RCA package is forwarded to the Community Corrections Contracting
Section and ordinarily within seven working days after receipt by
CCA staff, copies of the RCA will be forwarded to field staff.
If changes are made to other documents in the RCA package, CCA
staff will forward copies with the completed RCA.
4.3: SOLICITATION PREPARATION
This section covers the major steps in the contract solicitation
process that are the COs responsibility.
4.3.1.

WAGE DETERMINATION - SERVICE CONTRACT ACT

Sixty days prior to solicitation issuance, the CO must file a
Notice of Intention to enter into a Service Contract with the
Office of Special Wage Standards, Employment Standards
Administration, Department of Labor (DOL).
The wage
determination issued by DOL shall then become part of the
solicitation package or resulting contract.
Per the
DOL:
service contract personnel for CCCs are not ordinarily key
or professional staff; maintenance, food service, clerical, shift
or charge-of-quarters, and correctional staff are ordinarily
service employees.
Since the DOL has sole enforcement authority
and responsibility to ensure these standards are met by the
contractor, all inquiries Bureau staff receive should be referred
to the local DOL office.

PS 7300.09
1/12/98
Chapter 4, Page 16
4.3.2.

COMMERCE BUSINESS DAILY

The CO must forward a synopsis of the requirement to the
Commerce Business Daily (CBD) when the estimated amount exceeds
$25,000.
This notice must be published at least 15 working days
prior to issuing a solicitation after allowing 10 days for
receipt by mail.
For purchases over $2,500 but less than
$25,000, a synopsis of the requirements issued under a Request
For Quotes (RFQs) may be published in the CBD to satisfy
competition requirements, if sufficient sources of competition
have not been identified.
4.3.4.

STANDARD SCHEDULE OF EVENTS

The CO shall establish an estimated time schedule of events for
the rest of the contracting cycle within 10 working days after
forwarding the synopsis to the CBD (Attachment 4-2).
Although
copies of this schedule are not ordinarily distributed, the CCM
or COS may telephonically or using BOPNet GroupWise E-mail,
contact the CO to inquire about the status of a particular
solicitation.
4.3.4.

ISSUE SOLICITATION

After the 60 day DOL wage rate determination request cited above,
and concurrent 25 working day CBD publicizing requirements have
been met, a solicitation shall be prepared and mailed to all
interested offerors requesting an original and three copies of
the technical proposal and an original and four copies of the
business proposal.
A copy of the solicitation shall be mailed to
the appropriate CCM and to the AAC.
The CCM and COS should
review the solicitation to ensure the requirements described in
the RCA and attachments have been accurately addressed.
Special
emphasis should be placed on inmate-day requirements, geographic
location, and requested modifications to the SOW.
If
discrepancies are identified, the CCA and CO should be notified
immediately and the solicitation should be promptly amended.
Ordinarily, the solicitation shall provide for a period of 60
days for offerors to respond.
The amount of time allowed shall
be adjusted for any special or unique circumstances of the
requirements.

PS 7300.09
1/12/98
Chapter 4, Page 17
4.4:
4.4.1.

EVALUATION PROCESS
RECEIPT OF PROPOSALS

Proposals shall be date and time stamped immediately upon
receipt by the CO.
The CO shall review proposals for
completeness, and store them in a secure place.
Within five working days of the closing date, the CO shall contact
the Central Office Community Corrections Branch to determine which
staff will chair the evaluation panel and to ensure copies of each
technical proposal and a copy of the solicitation are provided to
the members of the evaluation panel. The staff person assigned to
chair the evaluation panel shall not have direct supervisory
authority over, or be a member of the CCM office, from which the
original contract request originated.
When there is only one offeror, the designated chairperson may
perform an individual technical review rather than convening an
evaluation panel.
The technical review will assess those items
needing further clarification, as well as any deficiencies.
When
only one offeror is to be evaluated, the chairperson may have
direct supervisory authority over, or be a member of, the CCM
office from which the original contract request originated.
It is the evaluation panel chairperson's responsibility to ensure
compliance with evaluation process procedures and required time
frames.
4.4.2.

PRELIMINARY SITE SURVEY

Upon receiving the proposal(s), the chairperson shall contact
the appropriate CCRA who shall appoint the membership of the
preliminary site inspection team.
Ordinarily the team will be
composed of the COS located in the CCM office that will
administer the contract and the RSS.
The chairperson shall
contact the members of the inspection team via BOPNet GroupWise
E-Mail, with copies routed to the CCRA, CCA, MCA, CCM, and CO,
requesting the preliminary site surveys be conducted within 15
working days.
Within two working days, the chairperson shall
review the offeror's proposals and forward copies of documents
pertinent to the preliminary site survey (diagram/floor plan,
proof of valid right-to-use, notification to public officials and
the community) to all members of the inspection team, for review,
prior to the team's on-site inspection(s).
All preliminary site
inspections should be videotaped and forwarded to the panel
chairperson for use by the evaluation panel.

PS 7300.09
1/12/98
Chapter 4, Page 18
The chairperson's message to committee members for preliminary
site inspection should also include a request that the inspection
team forward their travel information (date and time of arrival,
inspection, and departure) to the CO and panel chairperson in the
event they can attend/participate in the facility inspection(s).
Within five working days of the site visits, the COS and RSS
shall distribute their written reports (COS PRELIMINARY SITE
INSPECTION REPORT (Attachment 4-3) AND RSS PRELIMINARY SITE
INSPECTION REPORT (Attachment 4-4)) via BOPNet GroupWise E-Mail.
If the facility is not acceptable, the site report shall outline
rationale for this determination.
This report will cover the:
age, condition and suitability of the structure,
the location of the site, including availability of public
transportation,
#
fire safety compliance,
#
overall sanitation and the need for repair and/or renovation
of the building,
#
community and any other information that might be relevant
for the evaluation panel's consideration.
#
#

Preliminary site surveys are required for incumbents as well as
single offerors.
The CCRA may waive a pre-occupancy inspection for incumbent
contractors.
The first full inspection (60 to 90 days after
award) would serve as a dual pre-occupancy/full monitoring.
The
waiver should be in writing and documented in the contract file.
4.4.3.
EVALUATION PANEL - FOR COMPETITIVE PROPOSALS WITH
MULTIPLE OFFERORS
4.4.3.1.

Meeting Time and Panel Composition

The chairperson, ordinarily the panel member from the Central
Office Community Corrections Branch, shall establish in writing
the composition of the panel to evaluate the proposals and the
time and date when it shall meet.
The panel shall
consist of the chairperson and at least two other Bureau staff,
at least one of whom shall work in Community corrections.
The
panel will generally consist of the chairperson, the CO, and a
staff person designated by the CCRA.
The panel chairperson shall
contact the CCRA, over the service area, and ascertain the name
of the designated panel member from the field.
The evaluation
should be completed within 25 working days of the receipt of
proposals.

PS 7300.09
1/12/98
Chapter 4, Page 19
The MCA and CCM office staff who will have supervisory authority
or will be responsible for administering the contract may be
members of the panel.
4.4.3.2.

Panel Proceedings

The evaluation panel members shall use the evaluation criteria
identified in the solicitation, to include an evaluation of each
contractors past performance, to evaluate all proposals.
Impartiality and comprehensive evaluation by the panel is crucial
to select the source whose proposal has illustrated the highest
degree of realism and whose performance is expected to best meet
stated government requirements.
Each member shall make an independent evaluation of every
proposal using the evaluation checklist and scoring sheet.
Following the independent evaluation, the panel members shall
hold discussions and arrive at a consensus.
The consensus
finding shall be recorded on a separate score sheet.
4.4.3.3.

General Instructions

The proposal evaluation process consists of an assessment of both
the proposal and the offerors ability (as conveyed by the
proposal) to successfully accomplish the prospective contract
within the specified evaluation criteria.
Each proposal must be
judged by the same standards, factors, and subfactors specified
in the solicitation.
4.4.3.4.

Determining the Competitive Range

To be acceptable, each proposal must describe a level of service
that meets the minimum technical requirements of RFP and
standards of the SOW.
If it appears that the proposals are
unacceptable the evaluations should identify any areas that need
clarification, areas that are deficient, and any requirement
excesses. The notes regarding these issues will be used during
negotiations with the offerors.
If the proposed program does not meet minimum standards without
extensive revision, this fact must be noted in the evaluation
narrative.
The written notes will support a
recommendation to exclude the proposal from any further
consideration for specific reasons, such as severe technical
deficiencies, failure to address the SOW, parroting the SOW, or
the need for a major rewrite.

PS 7300.09
1/12/98
Chapter 4, Page 20
After the panel has evaluated and scored the proposals, the panel
may recommend a competitive range.
That is, the panel may
determine a break exists between the high and low range of
scores, and recommends the low group be removed from the
competitive range.
For example, there are five offerors and the
scores are 525, 625, 310, 570 and 385.
A natural break occurs at
525 and the panel could recommend the two lowest scoring offerors
not be considered in the competitive range.
Reasons include: a
(complete) lack of understanding of the requirements of the RFP
is indicated in a company's proposal or the proposed program
could not be accepted without a substantial rewrite of the
proposal.
In such situations, however, the panel still addresses
the weaknesses and strengths of the proposals recommended for
exclusion from the competitive range.
Although a deficient proposal usually may not be included in
further discussions, it is the CO who must make the determination
and establish the competitive range.
FAR 15.609 states, "The
competitive range shall be determined on the basis of cost or
price and other factors stated in the solicitation and shall
include all proposals that have a reasonable chance of being
selected for award."
This provides a broad area of consideration
by the CO who ordinarily welcomes evaluators providing narrative
information in this area.
If there is a close grouping of scores, it is best to recommend
all offerors be kept in the competitive range.
For
example, if the scoring was 515, 485, 390, 545, 410, it may be
determined the scores are so close together they should all
continue to be considered.
Panel members should avoid the words "responsive," "responsible,"
or "responsibility," when discussing an offeror's proposal. These
words have a special technical meaning in procurement and usually
are not relevant to negotiated contracts. Rather than convey an
offeror is "non-responsive," indicate the proposal has severe
technical deficiencies and/or is unacceptable as submitted by
failing to meet minimum requirements and no reasonable chance for
award.
4.4.4.

PANEL FINDINGS

The panel chairperson will prepare a detailed narrative summary of
the panel findings to include:
identification of deficiencies;
clarifications, or excesses identified in the evaluation
process for each proposal; and
#
a consensus score sheet.
#
#

PS 7300.09
1/12/98
Chapter 4, Page 21
This summary or evaluation of proposals should include all of
the issues or areas that are deficient or need to be clarified
during negotiations with the offeror.
Within five working days of the panel evaluation, the chairperson
shall forward the original site inspections, score sheets,
comments and worksheets, and proposals to the CO.
The
chairperson may maintain a copy of the panel documents and a copy
of each proposal, for reference, until award of the contract.
After contract award, all proposals are forwarded to the CO.
4.4.5.

NOTIFICATION OF OFFERORS NOT IN THE COMPETITIVE RANGE

After receiving the panel findings, the CO shall establish the
competitive range and promptly notify in writing all unsuccessful
offerors of the reasons they were not selected.
Examples of
appropriate reasons include:
technically unacceptable, falling
outside the competitive range, etc.
A pre-award notice should include:
the basis for the
determination, in general terms, and a statement that a revision
of the proposal shall not be considered.
4.4.6.

NEGOTIATION WITH OFFERORS IN THE COMPETITIVE RANGE

The CO should either make an award without discussion based on the
initial proposals or conduct written or oral discussions with all
acceptable offerors.
The latter can be accomplished when the
requirements of FAR 15.610 are met and recommended by the SSO.
If negotiations are to be conducted, the CO should advise the
offerors of any areas that need clarification, or any
deficiencies in the proposals.
The CO shall conduct negotiations
on the areas identified as deficient and provide the offerors an
opportunity to satisfy the government’s requirements.
The CO
shall attempt to resolve any contradictions, uncertainties, or
ambiguities concerning technical matters or other terms and
conditions of the proposal.
The CO should provide offerors a reasonable opportunity to submit
any revision to cost or pricing, technical, or any other matters
resulting from the discussions.
During negotiations, the
CO will forward the offeror's responses to CCA staff for review
and response.
At the conclusion of negotiations, the CO should
request offerors to submit a "Best and Final Offer" to the
government, ordinarily within two weeks, unless special
circumstances warrant additional time.

PS 7300.09
1/12/98
Chapter 4, Page 22
Only the CO may discuss panel findings, costs, or negotiate
with any offeror.
No one, other than the CO, shall hold
discussions with offerors.
Offerors shall be advised they must clearly identify in writing
what changes or additions have been made and where they are
located within the proposal.
If during discussions substantive
changes of the original proposals occur, the SSO may, if
necessary, contact the panel chairperson and members, and convene
a second evaluation panel.
4.4.7.

PRE-AWARD FISCAL AUDIT

If the reasonableness of the proposed contract cost cannot be
determined from adequate competition, a cost price and/or
analysis of the offeror's cost data by the CO may be necessary.
FAR Part 15 establishes dollar thresholds for determining when
pre-award audits are required.
It is the CO's responsibility to
arrange for all required audits.
If the dollar thresholds for requiring an audit are not met,
reasonableness of cost may be determined through cost analysis.
When cost analysis is used, procedures prescribed in FAR Part 15
shall be followed and the file shall be fully documented.
4.4.8.

CO REVIEWS BEST AND FINAL OFFERS

Within five working days after receipt of Best and Final
Offers, the CO shall score each proposal for cost and forward the
package to the SSO for review.
4.4.9.

FINAL REVIEW AND AWARD SELECTION

The Central Office SSO shall conduct a final review of all
proposals and provide the CO with a selection for award based
upon the findings of the evaluation panel, clarification and
deficiency correspondence, and Best and Final Offers.
The name of the awardee, a summary of the reasons for the
selection and all paperwork received, shall be returned to the
CO.
4.4.10. CO REVIEW
The CO shall review the action taken by the SSO and document
the file for further processing.

PS 7300.09
1/12/98
Chapter 4, Page 23
4.4.11.

PREPARATION AND DOCUMENTATION OF FILES

The CO shall prepare and document the solicitation file and
establish a separate contract file for the contract proposed for
award.
The contract file shall contain the information
prescribed by FAR 4.803.
4.4.12. AWARD CONTRACT
When all requirements have been met, the CO shall execute the
contract and advise the CCM and awardee by telephone of the award
and performance period, reminding the contractor of the need for
proof of zoning and life/safety compliance.
Ordinarily, the
beginning of the contract performance period is 120 days after
the date of award.
The CO shall electronically advise the CCA, CCRA, MCA, RSS, and
CCM of the award, award date, and performance date and ensure a
copy of the successful offeror's proposal is forwarded to the
CCM who has supervisory authority over the contract.
The CO
shall advise the COTR, typically the CCM, in writing, of their
appointment as the COTR and describe the responsibilities of the
appointment.
The CO, with the assistance of the Legal Counsel
and the COTR, will determine if the contractor has sufficiently
met local requirements prior to performance.
4.4.13. PROOF OF ZONING
At best and final, the contractor must provide the CO with
satisfactory proof all zoning and local ordinance requirements
necessary for operation and applicable to any proposed
performance site(s) have been met.
Such proof shall be in
writing and shall consist of documentation from necessary local
officials stating the contract may be performed at the proposed
site(s) in accordance with the current zoning and other
requirements of the local jurisdiction.
For purposes of this provision, a "necessary local official" means
an employee or elected person whose approval or concurrence as to
the propriety of the use of the proposed site is required under
any and all applicable laws of the city, town, village, or
municipality in which the facility is located.
4.4.14. PREOCCUPANCY VISIT
Not later than 15 days prior to the date performance is scheduled
to begin, the COS shall conduct a preoccupancy visit to ensure the
contractor is ready to begin operations.
When the RSS
has not identified major deficiencies during the preliminary

PS 7300.09
1/12/98
Chapter 4, Page 24
sitesurvey and upon receipt of a written determination from the
RSS that his or her expertise is not required during the
preoccupancy inspection, the CCRA may waive the RSS'
participation.
Special emphasis shall be given to negotiated
items during the preoccupancy review.
This review shall
determine if the awardee is ready to accept offenders.
CCRAs may waive a preoccupancy inspection for incumbent
contractors.
The decision to waive a preoccupancy inspection
should be based upon a determination the awardee has met the
minimum procurement/contractual requirements necessary to accept
Federal offenders.
The waiver will be in writing from the CCRA
and documented in the contract file.
The first full inspection
(60 to 90 days after award) would serve as a dual preoccupancy/full monitoring.
Immediately following the review, the COS shall prepare a report
(Attachment 4-5) and forward it electronically to the CO with
copies to the RSS, CCM, MCA, CCRA, and CCB Section Chief. Any
major deviations found must be corrected before Federal offenders
are placed in the facility.
The COS will follow
through to ensure deviations are corrected.
(If the effective
date of contract performance is the same date as contract award,
a preoccupancy visit is not possible.)
When this occurs, the
inspection will be performed within 30 days of award.
The
findings of the visit will be outlined in the monitoring report
letter format (see Attachment 4-6) and issued by the CCM to the
contractor for a response.
4.4.15. DISTRIBUTION OF CONTRACTS
The CO shall forward a copy of the Contract Award Document
(SF-26 or SF-33) to the contractor, CCA, CCRA, MCA, CCM, and RC
pay station) within three working days after final contract
award.
Along with the Contract Award Document, the CO shall also forward
copies of each of the following documents to the COTR who has
supervisory authority over the contract:
the awardee's technical proposal;
all solicitation amendments;
clarification/deficiencies correspondence; and
best and final offers (CO's letters and awardee's
responses).
#
#
#
#

It is imperative the COTR and the COS familiarize themselves
with:

PS 7300.09
1/12/98
Chapter 4, Page 25
the contents of any amendments to the solicitation;
correspondence received during the periods for
clarification/deficiencies; and,
#
best and final offers.
#
#

4.5.: POST AWARD ADMINISTRATION
4.5.1.

GENERAL

Once a contract has been awarded, the contract administration
phase begins.
Contract administration is any administrative
activity undertaken by either the government or the contractor
during the time from contract award to contract close out.
More
specifically, the term refers to steps taken by the government
representative(s) responsible for ensuring government and
contractor compliance with the terms and conditions of the
contract.
Such steps include:
#
#
#
#
#

all performance (inspection) monitoring activities,
modifications,
actions pertaining to disputes,
unsatisfactory contractor performance, and
price redetermination.

Contract administration also includes problem solving
activities necessitated by unforeseeable circumstances - changes,
problems, and disagreements that arise following contract award.
4.5.2.

MONITORING REQUESTS FOR CONTRACT ACTION

The CCM is responsible for ensuring RCAs are submitted in a timely
and appropriate manner.
The CCM and MCA shall develop a
record system to monitor the timely submission of RCAs for all
Community corrections contracts. Lists can be generated from the
Contract Location Profile System (CLPS).
The CCRA shall ensure
the MCA and the COTR have a system to alert them when requests
are due.
The MCA and CCRA shall review all RCAs and attachments,
except those to exercise option years, for accuracy and
completeness.
4.5.3.

MANAGEMENT OVERSIGHT

The COS shall provide the CCM with an annual schedule of full
and interim monitorings of contract programs.
The MCA shall
monitor full and interim reviews conducted by CCM offices for
timeliness, professionalism, content, and procedural propriety.

PS 7300.09
1/12/98
Chapter 4, Page 26

PS 7300.09
1/12/98
Chapter 4, Page 27
The CCRA shall develop appropriate mechanisms to oversee the
auditing functions of the MCA.
The COS annual schedule should also include the projected month(s)
in which preliminary site and preoccupancy visits are anticipated
for new or replacement contracts.
Since the RSS will
ordinarily be involved in these site visits, providing him or her
with a copy of this schedule can be beneficial for planning
travel and meeting the milestones the CO established for contract
award.
The CCRA may waive a full monitoring with justifiable cause;
however, this waiver should not be more than 30 days.
Additionally, the CCM may make a request in writing through the
MCA to the CCRA to waive an interim monitoring.
This waiver
request will be based on a determination that it is in the best
interest of the Bureau, and the contractor has demonstrated that
they are fulfilling the conditions of the SOW with few
deviations.
The monitoring of contract programs should be scheduled to
maximize the time oversight staff are away from their office and
thereby minimize the total cost of their travel.
The contract
monitoring schedule provides oversight specialists with a
significant amount of flexibility to accomplish these two
critical goals.
4.5.4.
4.5.4.1.

CONTRACT FILES
Official Contract File

The official contract file is maintained by the CO in the Central
Office in accordance with the requirements of procurement
statutes, policy, and procedure.
This file documents the basis
for the acquisition and award, the assignment(s) of contract
administration tasks, and any subsequent actions taken by the
contracting office.
4.5.4.2.

CCM Office Contract File

The COS shall maintain working files, commonly referred to
as the "CCM Contract File" for each contract.
Occasionally, some
contracts may have multiple locations.
Then, supplemental
contract files shall be prepared for each location.
Each
supplemental file need not contain the same basic contract
information (proposals, SF-26, etc.), but should contain all
relevant information pertaining to that particular location.

PS 7300.09
1/12/98
Chapter 4, Page 28
Additional files shall be used as necessary.
The contract file shall contain the following documents:
a.
Table of Contents or Index which clearly indicates where
required information can be located in the file(s);
b.

A copy of the RCA, attachments and any modifications;

c.
A copy of the contract award document (SF-26 or SF-33)
or PO, contractor's proposals (business and technical) and
attachments, a copy of the solicitation (includes SOW) with
amendments, clarification/deficiency correspondence, and best and
final correspondence;
d.
Monitoring Instruments with "working papers," letter
reports, contractor responses and close out letters;
e.
A historic chronological log of all activities, with
regard to the contract on a continuous, systematic, routine
basis, and correspondence;
f.
Life/Safety Reports, NCIC/NLETS checks, Pre-Occupancy
Report, Preliminary Site Inspection, etc.;
g.

Fiscal Data (facility billings, medical billings, etc.);

and,
h.

Automated Data Processing Contract Information.

A copy of the Public Voucher for Purchases and Services Other
Than Personal (SF-1034) and original invoice information
received from a contractor must be retained (archived) for
historical purposes (see Section 4.5.15. CONTRACT CLOSURE).
4.5.5. CONTRACT PROGRAM MONITORING
Ordinarily, the CCM is the COTR (certified in accordance with DOJ
and Bureau policy) and the COS acts as contract monitor. On
occasion, the Bureau may place a COS on-site to monitor contract
compliance.
Then, the COS will typically be the COTR. COS staff
are responsible for monitoring contractor compliance with the
requirements contained in the SOW.
COS staff must provide their
supervisors and the CO with comprehensive and accurate
information concerning a contractor's performance. Bureau staff
in the CCM office perform "technical direction" responsibilities
for work performed under contracts.

PS 7300.09
1/12/98
Chapter 4, Page 29
4.5.5.1.
The term "technical direction" is defined to
include, without limitation, the following:
a.
Government guidance of a contractor's efforts toward
full compliance with the contract SOW;
b.

Redirecting the contract performance effort;

c.

Shifting work emphasis between areas or tasks;

d.

Filling in details;

e.

Otherwise accomplishing the actual scope of work;

f.
Supplying information to the contractor which assists in
the interpretation of technical portions of the SOW;
g.
Receiving, reviewing, and inspecting reports and
information provided by the contractor to the government under
the contract; and
h.
Evaluating the performance and certifying all invoices
for payment.
4.5.5.2.
Technical direction must be within the general
scope of work stated in the contract.
The contract monitor does
not have authority to issue any direction which:
a.
Constitutes an assignment of additional work outside the
general scope of the contract.
b.
Constitutes a change as defined in the contract clause
entitled "Changes."
c.
Changes any of the expressed terms, conditions, fixed
price, or time for contract performance.
Only the CO shall, by
written modification, authorize any such revisions.
4.5.6.

MONITORING INSTRUMENTS AND SCHEDULES

There are monitoring instruments and schedules for different types
of contract services.
These instruments are designed to
assist Bureau staff in making thorough program evaluations based
on contract requirements as detailed in the SOWs.
The Bureau can
only require compliance with items that are provided for in the
contract, and may only make suggestions in other areas.

PS 7300.09
1/12/98
Chapter 4, Page 30
Contract monitorings are "inspections" or "reviews" as
described below:
4.5.6.1.

CCCs

a.
The first full monitoring of all new CCC contract awards
shall occur not less than 60 days nor more than 90 days after
performance begins, all subsequent interim and full monitorings
will follow regularly scheduled time frames as noted in Table 1:
TABLE 1
MONITORING SCHEDULE FOR CCCs
TYPE OF
FACILITY

ADP PRIOR SIX
MONTHS

NUMBER OF FULL
MONITORINGS

NUMBER OF
INTERIMS
BETWEEN FULLS

MINOR

0 - 15

1 EVERY 18 MOS

2

MODERATE

16 - 30

1 EVERY 12 MOS

2

MAJOR

31 & OVER

1 EVERY 12 MOS

3

b.
full monitoring of major-use (average daily population
of 31 or more offenders the previous six months) and moderate-use
CCCs (average daily population of between 16 and 30 offenders the
previous six months) shall be conducted annually.
This inspection shall be a thorough, comprehensive review of the
contractor's operation. It shall include a close examination of
every facet of the contract's requirements.
Ordinarily, the inspection team shall consist of the CCM/COTR
(Auditor-In-Charge), the COS, and any additional staff identified
by the CCM, MCA, or CCRA.
U.S. Probation staff should
be invited to attend CCC full monitorings.
"Working papers" are
the handwritten notes, etc., and duplicated documents which shall
form the basis of the Contract CCC Full Monitoring Instrument
(Attachment 4-7).
Although the majority of the items contained
in this instrument are applicable for all CCCs, additions and/or
deletions to this monitoring instrument may be necessary
depending on the requirements contained in the SOW.
The Auditorin-Charge is responsible for ensuring the monitoring instrument
adequately addresses the requirements contained in the SOW.

PS 7300.09
1/12/98
Chapter 4, Page 31
Because of the possibility of contract dispute or need to further
explain the findings of monitorings, it is important all sections
of the monitoring instrument be complete, comprehensive, and
legible.
No blank spaces shall appear on the instrument.
These papers shall be maintained in the CCM Contract File for the
life of the contract.
Normally, the contractor is notified in advance of all regularly
scheduled full monitorings.
This notification is
commonly accompanied by a request to have the contractor forward,
in advance of the monitoring, documentation that specific
requirements of the contract are being met.
In addition, office
logs, files of offenders and SENTRY data can be examined in
advance and included in the contract monitoring working papers.
The monitoring report to the contractor shall be composed of
findings extracted from the monitoring instrument and supported
by the working papers.
The format of the report to the
contractor shall follow the Monitoring Report Format (Attachment
4-6).
c.
Full monitorings of minor-use CCCs (average daily
population of 15 or less offenders for the previous six months)
should be conducted every 18 months.
They shall be performed
exactly as outlined above in (b).
d.
The full monitorings of all CCCs shall be supplemented
with unannounced interim review monitorings, ordinarily conducted
by the COS.
Interim reviews of major-use CCCs shall be conducted at least
three times between each full monitoring, and at least two times
between each full monitoring of a moderate-use or a minor- use
CCC.
Interim monitorings shall include, but are not limited
to, an examination of findings noted in the prior monitoring or
review, "spot checks" of historically problematic areas, and any
other significant areas of concern.
Interim reviews are not
intended to be as thorough and comprehensive as a full
monitoring.
e.
Monitorings of contract facilities shall not be
conducted exclusively during regular daytime working hours.
Many
program activities occur during evening hours and inmate
accountability and facility life safety precautions are important
at all times.
Therefore, the monitor(s) must review operations
of CCCs during all hours to observe programs, accountability
procedures, and have opportunities to speak with a significant
number of inmates and CCC staff.

PS 7300.09
1/12/98
Chapter 4, Page 32
f.
Findings of CCC full monitorings shall be recorded on
the standard Monitoring Instrument.
Interim reviews shall be
recorded on the standard CCC Interim Monitoring Instrument
(Attachment 4-8).
Interim review reports to the contractor can
be in letter form and do not have to follow the format for full
monitoring reports as specified in Attachment 4-7.
Findings (if
any) shall be clearly identified, with clear, concise, and
appropriate corrective action outlined.
Unless the nature of
findings dictate otherwise, interim review reports are not
ordinarily as extensive as those for full monitorings.
g.
All reports shall be addressed to the contractor's
authorized representative identified in the business proposal, or
any other subsequently authorized contractor personnel, and shall
require a response to areas found non-compliant (Findings) within
30 days of receipt, unless the issue(s) warrant a more immediate
response.
The contractor's response must indicate all areas of
non-compliance have been corrected or must include a plan, with
acceptable timetables, to correct the findings identified.
h.
As soon as possible, but ordinarily within 10 working
days of a full or interim monitoring, the COTR shall sign and
forward the cover letter and attached monitoring report to the
appropriate contractor representative.
Copies of the documents
provided to the contractor will be mailed to the following Bureau
staff:
MCA, CCRA, and CO through the CCA.
Supervisory reviews of monitoring reports, cover letters, etc.,
prior to their being mailed to the contractor, are at the
discretion of the MCA and CCRA.
Copies of the CCM's report on joint use non-Bureau contracts
(USMS, INS, or other "piggyback" contracts) shall not be
forwarded to the Central Office Procurement and Property Branch.
i.
Upon receiving the contractor's response to the
monitoring report, the COTR shall prepare and forward a response
to the contractor in a timely manner.
Ordinarily, this response
shall be mailed within five working days and "close out" the
monitoring.
Monitorings are considered closed when the
contractor's written response has indicated all findings have
been corrected, or, acceptable plans with appropriate time frames
have been outlined to correct findings.

PS 7300.09
1/12/98
Chapter 4, Page 33
A copy of the contractor's response to all monitoring reports
shall be attached to the COTR's follow-up response and copies
shall be distributed to Bureau staff as noted above in item h of
this section.
Copies routed to the CCA shall be
reviewed prior to routing to the CO for review and filing in the
official contract file.
4.5.6.2.

Contract Confinement Facilities

BOP Contracts
a.
Ordinarily all jail and long-term adult confinement
facilities will be inspected prior to the contract being
initiated and/or activated.
The contract "status" assignment code for these contracts will be
active (A) unless the contract has expired or it has been
terminated.
When in active status, the contract "inspection
required" assignment code will be YES (Y) unless no Federal
offenders are currently confined or expected to be confined at
the facility over the next six months.
When inspections are required for active contract confinement
facilities, they will be scheduled as noted below in Table 2:
TABLE 2
MONITORING SCHEDULE FOR JAILS AND LONG-TERM
ADULT FACILITIES
TYPE OF
FACILITY

ADP PRIOR SIX
MONTHS

NUMBER OF FULL
MONITORINGS

NUMBER OF
INTERIMS
BETWEEN FULLS

MINOR

0 - 49

1 EVERY 12 MOS

0

MAJOR

50 & OVER

1 EVERY 12 MOS

1

b.
Additional program oversight shall be initiated
commensurate with larger Bureau populations.
Facilities with
larger populations ordinarily have an on-site COS.
In those
cases, the COS shall be the COTR and full monitoring teams may be
comprised of Regional Office staff (i.e., Inmate Systems Manager,
Correctional Services, Programs, etc.).

PS 7300.09
1/12/98
Chapter 4, Page 34
c.
When a facility has not been used for an extended period
of time (six months or more), every effort should be made to
visit/monitor the facility prior to the arrival of the next
designated offender.
A visit/monitoring is mandatory for those
inactive facilities within 30 days of the designated inmate’s
arrival or a U.S. Marshal’s inspection report is required
demonstrating the facility has been reviewed within the last 12
months.
d.
Contract juvenile facilities in use shall be monitored
following the same type and frequency of review as outlined for a
major, moderate, or minor use CCC, depending on use.
e.
A number of correctional systems process offenders
through a "diagnostic" center or facility prior to the
offenders initial designation to a permanent facility.
When used
by the contract agency, diagnostic units, through which all
offenders must be initially processed and evaluated, should be
visited during each full monitoring, or at a minimum of once
every 12 months.
f.
When a contract confinement facility also has a work
release program which is the predominant use, the frequency of
monitorings shall follow those outlined for CCCs.
The monitoring
instrument however, should continue to be the appropriate
confinement checklist.
During the monitorings of this type of
program, the contractor's procedures to verify inmate employment
and the system for general accountability of inmates while in the
community shall be closely examined and addressed in the report.
g.
Contract confinement facility full monitorings shall be
recorded on the appropriate standard monitoring checklist (see
Attachment 4-9 and 4-10).
Interim reviews shall be recorded on
the standard Contract Confinement Services Interim Monitoring
Report form (Attachment 4-11).
Preparation of reports or letters
and distribution of materials shall be handled the same as for
contract CCCs.
Non-Bureau Contracts
a.
These are contracts where the Bureau is listed as an
authorized user of another Federal agency's contract
("piggyback" agreements).
The USMS contracts are an example.
b.
Community corrections staff shall inspect all non-Bureau
contract facilities for suitability prior to placing inmates in
the facility.
The suitability inspection will be coordinated
with the USMS.
In addition to the Bureau staff inspection, the
CCM shall obtain a copy of the latest USMS monitoring report.

PS 7300.09
1/12/98
Chapter 4, Page 35
Some U.S. Marshal’s rely on State inspections of contract jails,
if this is the case, a copy of the State inspection should be
obtained and maintained in the contract file.
Duly authorized
State inspections of contract jails is an acceptable inspection
for BOP purposes.
The suitability inspection shall be documented
in the contract file.
c.
In addition to the suitability inspection, Community
corrections staff shall participate in a Joint Monitoring with
USMS staff, once every three years.
A copy of all USMS
monitoring reports shall be maintained in the contract file.
Larger non-Bureau contracts may require additional program
oversight.
At the CCRA's discretion, Community Correction staff
may accompany the USMS Jail Inspectors more frequently.
d.
If Community corrections staff learn of serious
deficiencies at the facility, the concerns shall be communicated
to the USMS office.
If deficiencies are not corrected, the
Bureau may choose not to use the facility.
CCMs shall consult
with their MCAs and CCRAs in these cases.
Community corrections
staff should not correspond directly with the contractor.
4.5.7.

MONITORING AND EVALUATION OF CCC CONTRACT PERFORMANCE

Monitoring a contractor's performance should be viewed as a daily,
continuous, on-going, routine process and not limited to formal
monitoring trips to the facility.
The COTR is responsible
for completing the Contractor Evaluation Form (CEF) “Report
Cards” (see Attachment 4-13). The contractor’s performance will be
evaluated at least two times during the life of the contract. The
first report card is required at the end of the two year base
period with a follow-up to be completed at the beginning of the
last option year when an RCA is submitted to the Central Office
for a replacement contract.
Once each report card is completed,
it is sent to the contractor for comment.
The contractor has 30
days to comment, rebut, and/or provide additional information to
the COTR.
If the contractor disagrees with the rating, the
information will be reviewed by the MCA, who will consider the
comments made by the contractor and decide the final rating.
The
MCAs decision must be in writing and completed within 15 days
from receipt of the rebuttal statement.
The MCA is the final
authority.
This contractor information will be used during the
evaluation panel process.
The maintenance of chronological worksheets in each CCM
Contract File emphasizes the importance of providing regularly
scheduled and unscheduled oversight of a contractor's
performance.

PS 7300.09
1/12/98
Chapter 4, Page 36
The solicitation, which includes the applicable SOW, contractor's
business and technical proposals, all provisions of and
amendments to the solicitation, and any subsequent changes agreed
to during negotiations, Clarification & Deficiencies (C&Ds) and
Best and Final Offer(s)(BAFO(s)), establishes the contract.
The SOW outlines the government’s minimum requirements and takes
precedence over any contradiction in the contractor's proposal.
CCM office staff, ordinarily the COS, should carefully
review all documents for indications of any possible "waivers" or
"modifications" to SOW requirements that may have taken place
during negotiations.
When monitoring CCCs, the following are examples of issues to
keep in mind:
4.5.7.1.

Administration

a.
A review of the operations manual for the contractor's
policies concerning use of force, conflicts of interest, handling
funds, etc. should be accomplished.
b.
The requirement contractors attend training meetings the
Bureau sponsors does not mean that one contractor in an area is
brought into another contractor's facility to view their forms,
procedures, etc., as a means of training.
It means the
contractor shall attend Bureau-arranged training (normally held
every 12-18 months) either region-wide, or by management center,
at a central location.
c. Documentation is being maintained indicating facility staff
meetings are being held monthly to foster communication,
discuss problems, and ensure compliance with SOW requirements.
d.
The contractor conducts internal audits annually with
written findings and planned corrective actions forwarded to the
COTR.
e.
The contractor has documentation indicating searches of
the facility and personal belongings of the residents are being
conducted, at least once per month.
4.5.7.2.

Personnel

a.
The written job descriptions should be reviewed to
determine if they accurately describe the current duties being
performed by the respective employees and if the people in those
positions meet minimum qualifications as outlined in the job

PS 7300.09
1/12/98
Chapter 4, Page 37
descriptions.
The contractor should provide the full name, dateof-birth, race, sex, and social security number, for all new or
replacement staff, so integrity checks (NCIC/NLETS) can be
performed prior to their working with Federal offenders.
b.
Additional background checks on contract staff need to
be performed when necessary (i.e., fingerprints, local law
enforcement checks, etc.).
Bureau staff must verify the
information contained on the applications and resumes of CCC
staff of Program Director level or higher.
c.
Staff integrity issues are critical. The contractor
should be training staff in this area frequently.
There should
be a clear understanding by all contract staff as to what is and
is not appropriate.
For specific procedures regarding the receipt, handling, and
closure of CCC contract staff allegations of misconduct or other
integrity issues in connection with privately operated contract
CCC programs, see Attachment 4-12.
d.
Persons under any correctional supervision are
prohibited from having anything to do with Federal offenders.
If
the contractor wants to consider an individual for employment who
has a prior criminal conviction(s), but is not presently under
supervision, Bureau review and approval, on a case-by-case basis,
must take place before an individual performs any services under
the contract, to include having contact with Federal offenders.
e.
The facility staffing pattern must be monitored closely
to ensure conformity with the terms of the contract.
Special
emphasis should be placed on how long positions remain vacant and
what steps the contractor is taking to hire new staff.
f.
Residents shall not perform work for the facility or be
used in lieu of paid workers.
4.5.7.3.

Facility

a.
The facility's location should not have an adverse
affect on the community or residents.
b.
Adequate space, aesthetics, and facility services should
be examined.
c.
Continued compliance with all zoning, building and other
codes must be ensured.

PS 7300.09
1/12/98
Chapter 4, Page 38
4.5.7.4.

Safety/Sanitation/Environmental Health

a.
This area should be given careful inspection during
monitoring visits.
Ensure bedding materials meet the applicable
code(s).
Particular attention must be paid to sanitation, noting
general cleanliness in all areas, the frequency inspections are
made, and if a log of sanitation work assignments is kept and
available for review.
b.
Evidence all inspections are occurring in a timely
manner should be reviewed.
c.
The contractor shall be able to demonstrate and document
the ability to conduct fire evacuation drills at the facility.
d.
Extension cords are not to be used in lieu of hard or
permanent wiring.
e.
A written program is to be in effect and compliance is
to be maintained concerning the storage, issuance, handling, and
accountability of flammable liquids, hazardous chemicals, toxic,
and caustic materials used within the facility.
4.5.7.5.

Referral and Intake Processing

a.
The Federal Bureau of Investigation (FBI) will neither
issue fingerprint cards to non-government facilities, nor will
they accept cards from such facilities.
Since fingerprints are
to be taken on all residents for identification purposes, the CCM
office must provide fingerprint cards to the contractor. The CCM
office forwards cards for Direct Court Commitments to the FBI (or
another government agency can do it if Bureau staff can make such
an arrangement). Centers operated by state correctional or
parole agencies should forward fingerprint cards to the FBI in
accordance with their own procedures.
Community corrections staff must assist private contractors in
locating a resource to take fingerprints, or when necessary, the
COS shall train contractor staff in the taking of fingerprints.
Other sources of possible fingerprint training are
the USMS, local police, or other law enforcement agencies.
Contractor staff must accompany residents when prints are taken.
Photographs and fingerprints are required on all Federal
offenders housed under a Bureau contract.
b.
All Judgment and Commitment Orders are being executed
and distributed in accordance with Bureau policy.
c.

The confidentiality of case records is being maintained.

PS 7300.09
1/12/98
Chapter 4, Page 39
4.5.7.6.

Programs

a.
Examination of program components should be completed to
ensure appropriate privilege and supervision requirements are
followed.
b.
Contractors must develop a network of community
resources to meet the needs of Federal offenders assigned to
their care.
These resources must include a minimum of those
listed in the SOW for the contract facility.
CCMs should
encourage the contractor to use volunteer groups and programs.
It is the CCMs' responsibility to ensure procedures used to
select and train volunteers follow the same standards of conduct
and screening procedures that apply to paid employees.
c.
Resident files maintained at the CCC should be closely
reviewed to ensure each resident has a descriptive, written
program plan.
Case notes should clearly address a resident's progress in:
!
!
!
!

employment,
housing,
substance abuse counseling, and
other transitional or treatment needs.

d.
Program subsistence collection procedures should be
reviewed. Special emphasis should be on:
!
!
!
!

collecting appropriate amounts,
following procedures to modify or waive the amount,
internal control measures, and
receipt and disposition of collected monies.

e.
During all reviews, employment records of all Federal
residents should be closely reviewed.
f.

Substance Abuse

(1)
Offenders with a condition of drug aftercare or
history of substance abuse are required to be in drug counseling
while at the center, rather than waiting until they are released
from the CCC.
Whenever possible, the resident should receive
counseling from the same person and/or agency the USPO requires
when released to supervision.
The primary exception to this is
when the CCC has a specialized drug counseling program or
counselor that is an integral part of the contractor's program.

PS 7300.09
1/12/98
Chapter 4, Page 40
(2)
Contractors must meet with the USPO to develop a
counseling program for the resident with drug aftercare as a
condition of release.
If the contractor sets up a conference and the USPO
does not attend, then the contractor's responsibility is met.
The CCM, however, should contact the USPO to discuss this issue
since the USPS has agreed to assist our contractors in setting up
counseling sessions.
(3)
Random urinalysis specimens should be taken at the
rate of one for every 10 residents or less per month; between 11
and 20 residents, two tests are required per month; between 21
and 30 residents, three tests are required per month, and so on.
The total number of residents upon which the rate should be based
should not include USPS cases.
Residents with a drug aftercare
condition or a history of drug abuse should provide four
urinalysis specimens every month.
Residents who are members of disruptive groups shall be
administered a random urinalysis at least once per month.
All urinalysis specimens shall be taken on an unannounced,
surprise basis and tested for all drugs/substances noted in the
PRIMARY TEST PANEL included in the SOW.
(4)
The COS is responsible for maintaining a file
containing the monthly urinalysis specimen report contractors
submit.
A tracking system should be developed to ensure the
required number of urinalysis specimens are collected.
(5)
In the urinalysis specimen program, contractors
are required to establish a procedure for the chain of custody
from the point of receiving the bottles, through mailing samples
to the laboratory.
The COS must check this procedure to ensure
specimens are kept secure from all residents and other
unauthorized persons.
(6)
The USPS is responsible for drug aftercare
services (urinalysis, alcohol testing, and counseling) for
supervision cases (those persons under supervision of the USPO).
g.
Staff must review the contractor's method and plan of
issuing passes to determine:
!
!
!

how soon after admission the first pass is issued;
the length of time for a pass;
if there is a graduated policy;

PS 7300.09
1/12/98
Chapter 4, Page 41
!
!

who signs the passes; and
accountability during the pass period, etc.

h.
The contractor is required to contact the USPO for
comments on passes and furloughs that have been recommended for a
resident. If the USPO does not respond after reasonable attempts
at communication, the contractor has met the requirement and
should proceed with the next step.
These attempts to contact the USPO should be documented. The
CCM should be alert to requests for furlough on Central Inmate
Monitoring (CIM) cases, checking on separatees, and
requesting clearance for any furlough outside the immediate area.
The inmate-day rate for residents in this status is
ordinarily 50% of the regular inmate-day rate.
i.
The contractor should not reserve a bed for Home
Confinement residents.
The CCM should ensure the USPO is involved in the decision to
place an inmate on Home Confinement.
The rate for residents
in this status is ordinarily 50% of the regular inmate-day rate.
j.
The COS is responsible for providing necessary Bureau
forms to the contractor.
These forms can be obtained through
normal ordering procedures.
In emergencies, forms can be
obtained from a nearby Federal institution.
4.5.7.7.

Discipline

a.
Determine if current facility rules, regulations and
sanctions are acceptable and have been approved by the CCM.
b.
Examine the discipline process and procedures to ensure
they meet the requirements of the SOW.
4.5.7.8.

Services

a.
Ensure food services are in accordance within the
Statement of Work and comply with all Federal, state and local
regulations for nutritional, well-balanced meals.
b.
Examine availability of medical services and ensure
24-hour access to these services continues to exist.
Appropriate
staff are to be trained in emergency first-aid and CPR.

PS 7300.09
1/12/98
Chapter 4, Page 42
4.5.7.9.

Records And Reports

a.
The system should ensure privacy and eliminate
confidentiality concerns.
b.
Appropriate records and reports are to be understood,
completed, and forwarded by the contractor.
4.5.7.10. Release Preparation
a.
The contractor shall handle each release preparation
case appropriately.
b.
The correct release documents shall be completed and
forwarded in a timely manner.
c.
When release occurs, the contractor shall follow
termination requirements as outlined.
4.5.7.11. Escapes
Escapees shall be promptly identified and the contractor shall
make timely notifications.
4.5.7.12. Serious Illness, Injury, or Death of a Resident
The contractor shall handle any serious injuries or as
specified in the SOW.
In all cases the CCM shall be promptly
notified.
4.5.7.13. Residents Under Supervision
The contractor shall have a clear understanding of the
implications of this legal status and differences in handling
these cases.
4.5.7.14. Research and Evaluation
The contractor shall consult with its staff and the CCM before
collecting data.
This information is very important for
planning and analytical purposes.
4.5.8.

CONTRACTOR TRAINING AND MANAGEMENT/TECHNICAL ASSISTANCE

One of the Bureau's goals is to increase the quality of contract
corrections provided to Federal inmates.
CCM office
staff are responsible for providing on-going assistance in the
training of contractor staff.
Assistance, however, in the form

PS 7300.09
1/12/98
Chapter 4, Page 43
of Bureau training never relieves the contractor from its legal
obligation of providing fully compliant contract performance
during the entire performance period.
4.5.8.1.

Training

a.
On-Site CCM Training. At least annually, CCM office
staff shall hold either individual or group training sessions
with contract staff and provide an orientation to all newly
employed CCC staff at the contractor's facility, using Bureau or
outside resources.
Staff must be aware of any self-contained
training packages the Bureau produced.
Annual training shall
include:
!
!
!
!
!

discipline,
integrity,
accountability,
life/safety, and
other relevant issues.

b.
Each region shall hold a contractor training conference
or forum, on a Region-wide or Management Center level, every 18
months.
This conference should focus on Management Center,
Regional and National Community corrections and other relevant
issues.
Resource staff and guest speakers might include Federal
Judges and Probation Officers, the Director, Assistant Director,
and Regional Director, the CCA, and representatives from the
Bureau Procurement and Property Branch.
c.
If key contractor personnel leave their positions, their
replacements must receive training within 90 days at the
contractor’s expense.
Key personnel are the foundation of a
model CCC operation.
Training programs help contract staff
better understand the Bureau's requirements and operations.
d.
The CCM should document training given and to whom,
either by individual certificate or letter.
This documentation
lends credence to the contractor's knowledge of Bureau
requirements and may be useful if inmates initiate litigation.
A
copy of this training document shall be maintained in the CCM
Contract File. If the training program used an agenda it should be
attached. Be sure to document the use of any training resources in
the memo.
e.
USPO Contacts. One of the most important aspects of a
contract CCC is its relationship with the USPS.
It is the CCM's
responsibility to serve as a liaison between the CCC and the
local USPO.
The CCM will help in solving problems that occur
between the USPO and the CCC and in some situations will work out

PS 7300.09
1/12/98
Chapter 4, Page 44
a direct

conflict

between

them.

PS 7300.09
1/12/98
Chapter 4, Page 45
4.5.8.2.

Management/Technical Assistance

Management/technical assistance is provided in the areas of
staffing, facilities, and programs.
a.

Staffing

(1)
Identify available training opportunities.
(2)
Arrange visits to Federal institutions for
contract staff.
(3)
Encourage contract staff participation in
professional organizations.
(4)
Emphasize the importance of CCC staff training and
retention programs.
b.

Facility

Ensure the contractor meets Bureau requirements regarding
safety, sanitation, permits, etc., in connection with the
facility and services.
c.

Program

(1)
Make sure contract staff are aware of available
state and local programs, such as mental health programs and
employment training and assistance.
(2)
Assist contractors to develop student intern
programs that can aid in providing counseling services.
d.

Reporting of Management/Technical Assistance

CCM office staff shall report, in writing, to the MCA and CCRA,
any management assistance they provide to any agency of the
criminal justice system.
4.5.9.

AUTOMATED DATA PROCESSING REQUIREMENTS

The CLPS is an automated contract information system
maintained in the SENTRY database.
This system provides
technical and descriptive information about contracts and is used
by all Bureau staff to locate facilities.
In addition, it
provides community corrections staff with information on
monitorings, contract expiration dates, quotas, etc.

PS 7300.09
1/12/98
Chapter 4, Page 46
Instructions for data submission and general use of the system
are contained in the Technical Reference Manual on SENTRY General
Use.
It is essential that CCM office staff update the
information whenever contract resources are added, deleted,
inspected, or whenever the descriptive information is changed.
When USMS inspections of contract jails are made between Bureau
inspections, staff shall update the system to reflect the audit.
4.5.10. MODIFICATION OF SOW/CONTRACT
Modifications may be made to the SOW when certain additions or
deletions (within the scope of work of the existing contract) are
necessary and adjustments in the price or services are not
required.
Modifications which are determined to be significant
changes to the SOW or requirements of the original contract can
jeopardize the remaining unexercised periods of performance
contained in the originally awarded contract.
If the COS believes it is advantageous to the government to modify
the contract, he or she must submit a RCA through the CCM, MCA,
and to the CCRA, who forwards it to the CO through the CCA.
4.5.11. OPTION YEAR CONTRACTS
Once the COS determines the need for continued CCC services with
an existing contract, the COTR shall submit an electronic request
to the Community Corrections Branch, the CCRA, and the MCA, to
exercise the next option year.
The submission must be
completed four months in advance of the end of the performance
period.
For contracts in excess of $25,000 but less than $500,000, the
COS shall submit an Individual Acquisition Plan (IAP)along with
their request to exercise an option year.
For contracts over $500,000 CCB will complete and submit an
APP directly to the CO.
4.5.12. PERFORMANCE PROBLEMS
Any problems regarding contractor performance must be
thoroughly documented.
Ordinarily, the contractor must be
notified of the problem(s) and given an opportunity to take
corrective action.
This is characterized by the monitoring
process, but may occur anytime circumstances warrant such
notification/corrective action/follow-up measures.

PS 7300.09
1/12/98
Chapter 4, Page 47
4.5.13. ADVERSE ACTION NOTICES
While informal resolution is always preferred, failure to meet
contract requirements require immediate attention and may, if
not corrected, necessitate an adverse action notice from the CO
or the COTR directing the contractor to cure the problem. Only
the CO, with concurrence of legal staff, is authorized to issue
an adverse action notice (Cure Notice).
Ordinarily, this
notice is only issued when recommended by Community corrections.
The COTR may take an adverse action by withholding an appropriate
amount of funds from the contractor, under the Inspection of
Service Clause, FAR 52.246-4.
Withholding
When a contractor fails to perform in accordance with the
Statement of Work the COTR may withhold an appropriate amount of
funds from the contractor.
In most cases, the performance
problems have been brought to the attention of the contractor
verbally, in monitoring reports, and through other
correspondence.
A withholding of funds is usually the final
action before a cure notice is issued by the contracting officer.
Before the COTR sends the withholding letter to the contractor,
the circumstances should be discussed with the Central Office
Community Corrections Contracting Sections Chief. If all
concerned agree that the proposed withholding is appropriate the
COTR may send the withholding letter to the contractor.
Cure Notice
The CCM (COTR) must submit the request for a Cure Notice in
written memorandum and forward it, express mail, if necessary,
through the MCA, CCRA and CCA, to the CO.
The request must be
very specific, thoroughly descriptive, and cite specific
provisions of the contract (chapter, page, and paragraph of the
SOW, proposal, etc.).
A discussion outlining when the contractor
was notified of the problem; how much time was allowed to correct
the matter; and the state of the non-compliance with the terms of
the contract, as it currently exists, must be included.
If a reviewer (MCA, CCRA, CCA, or legal staff) or the CO find
the request unwarranted, a written explanation of the rationale
and recommended course of action(s) shall be returned to the
previous reviewer(s) and to the CCM, with the original request.
Copies of these documents shall be maintained in the
respective office contract files.

PS 7300.09
1/12/98
Chapter 4, Page 48
After the CO issues a Cure Notice, and the specified time period
lapses, an on-site inspection is typically required to evaluate
whether the contractor has corrected the problem(s). A written
report of the findings of the inspection shall be provided to the
CO through the MCA, CCRA, and CCA.
Failure on
the part of the contractor to correct the problem(s) may result
in termination of the contract.
4.5.14. TERMINATIONS
A recommendation for termination by the CCM shall be made only
after an appropriate Cure Notice has been issued by the CO, and
after legal staff and the CO have reviewed and concurred. A
termination is used after all other efforts have failed.
All
termination requests the CCM submitted should be processed
through and have the concurrence of the MCA, CCRA and the CCA
prior to being forwarded to the CO.
4.5.15. CONTRACT CLOSURE
Upon expiration (or termination) of a contract, the CCM shall
forward a BOPNet E-Mail message to the CO, with copies to the
MCA, CCRA and CCA, that indicates:
a.
the contractor has completed services under the contract
and all options have expired;
b.
the date and number of the final invoice and when it was
received;
c.
when the invoice was certified and forwarded for
payment;
d.
the amount of excess funds (ordinarily one month's
accrual, if any) that need to be deobligated; and,
e.
the voucher number* and date (these will appear on the
copy of the SF-1034 returned by the pay station).
[*This is the number assigned by the pay station before the
voucher is forwarded to Treasury for payment.]
Following contract closure, all original documentation not a part
of the official contract file should be mailed to the CO.
All other contract documents maintained in the CCM Contract File
may be destroyed.

PS 7300.09
10/28/04
Attachment 4-1, Page 1
REQUEST FOR CONTRACT ACTION (RCA)
(CO Use Only:
1.
a.

RCA NO:

RFP NO:

)

Type of Action Requested (Check One):
New ( )

b.

Replacement ( )

c.

Modification ( )

If New or Replacement is checked, identify the following:
Type of Services:
Location - City:
County(s):

State:

Statement of Work (SOW):

SOW page changes attached:

yes ( )

no ( )

If Modification is checked, complete the following:
Contractor Name: Contract
Number: Location Code:
2.

Justification and Explanation for this request:

3.

Period services will be required:

4.

Fiscal Data

a.

-

-

through

-

-

Accounting Code: _ _ - _ - _ _ _ - _ _ _ - _ _ _ - _ _ _

PS 7300.09
10/28/04
Attachment 4-1, Page 2
b.

Estimated Inmate-Days and Expenditures:

Contract Period(s)
Per Capita
Base Period
(Total)
-

Inmate-days/Beds

(Inmate-day)
through

M:
F:

Total:

/
/

M:
F:

$
$

$
$

/

Contract Period(s)
Per Capita
Option Year #1
(Total)
through
-

Year #2
through
-

Total:

Inmate-days/Beds

M:
F:

/
/

Total:
Option
-

Cost Estimate
Per Period

M:
F:

Total:

M:
F:

Cost Estimate
Per Period
(Inmate-day)
$
$

/
/
/

through

Total:

M:
F:

M:
F:

/
/
/

$
$
Total: $

$
$

/

Option Year #3
-

$

$
$
Total: $

M: $
F: $

$
$
Total: $

5.
Suggested Sources: Include complete address, contact person
and telephone number for each source provided.
NOTE: If this is
a replacement requirement, asterisk the incumbent provider and
include their Contract Number, Location Code, Per Diem rate and
Expiration Date.

PS 7300.09
10/28/04
Attachment 4-1, Page 3
6.
List all existing Bureau of Prisons contracts providing
similar services within 50 miles of the location identified for
this request.
Include the contractor name, contract number,
location code, per diem rate and expiration date for each
contract listed.

7.
For billing purposes, provide the Community Corrections
Manager's name, mailing address and telephone number below:
8.

Requested, Reviewed, and Approved by:

CCCOS:
CCM:
MCA:
CCRA:
CCAA:
Received by CC Contracting Section

Date:

PS 7300.08
1/12/98
Attachment 4-2, Page 1
MILESTONES FOR CONTRACT AWARD

RCA

DOL

CBD

RFP ISSUED/CLOSED
REVIEW PANEL &

TECHNICAL C&D
B&F RECOMMEND DOCNT SUP LEGAL
OPE AW ARD PRE-OC INSP
AW ARD FOR RVW REVIEW REVIEW
AND
PRE-SITE VISIT
AW ARD
PERFORMANCE
+)))))))0)))))))))))))))0))))))))))0)))))))))))))))))))))))0)))))))))))))))0)))))))))))0)))))))))))0))))))))0)))))0)))))0))))))0))))))))0))))))
0))))))))))),
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
* 21 *
*
*
*
*
*
*
*
* 5 *
*
*
*
*
*$$$$$$$*
67
* 30 *
*
*
* *
* 14 *$$$$$* 14 *
*
*
*
*
*$$$$$$$$$$$$$$$$$$$$$$$$$$*
60
*
*
*
* 10 *$$$$$*
*$$$$$$* 14 *
*
*
*
*
*
*$$$$$$$$$$$$$$$$$$$$$$$*
42
*
* 30
*$$$$$$$$*
*
*
*$$$$$$$$* 10 *
*
*
*
*
*
*$$$$$$$$$$$$$$$* 30
*$$$$$$$$$$$*
*
*
*
*
*$$$$$$*
*
*
*
*
*
*
*$$$$$$$$$$$*
*
*
*
*
*
*
*$$$$$$$$$$$*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
.)))))))2)))))))))))))))2))))))))))2)))))))))))))))))))))))2)))))))))))))))2)))))))))))2)))))))))))2))))))))2)))))2)))))2))))))2))))))))2))))))
2)))))))))))0 10 20 30 40 50 60 70 80 90 100 110 120 130 140 150 160 170 180 190 200 210 220 230 240 250
260 270 280 290
310 320
365

+)))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))),
* RCA - Request for Contract Action
*
* DO L - Department of Labor - Request for W age Determination under service *
*
Contract Act
*
*
*
* CBD - Commerce Business Daily - Advertising of Requirement
*
*
* RFP - Request for Proposals
*
*
* C&D - Clarifications and Deficiencies, Negotiation Process
*
*
* B&F - Best and Final Offer
*
*
* OPE - Office of Procurement Executive - DO J
.))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))-

*
*

*
*
*
*
*

PS 7300.09
1/12/98
Attachment 4-3, Page 1
CONTRACT OVERSIGHT SPECIALIST PRELIMINARY SITE
INSPECTION REPORT
RFP #:

DATE OF INSPECTION:

OFFEROR:
SITE ADDRESS:

OFFERORS REPRESENTATIVE(S) ON-SITE DURING INSPECTION (Name and
Title):

SITE INSPECTION TEAM MEMBERS (Name, Position, and Office)

This Preliminary Site Inspection was performed to evaluate the
offeror's facility in accordance with the solicitation's
evaluation criteria for facility and location and Statement of
Work (SOW).
INTRODUCTORY COMMENTS
Be definitive and cover such things as:
A.
If multiple-dwelling, how many units? What will the other
units be used for, if not CCC purposes? Is it multiple floors?
What's on other floors, if not intended for CCC purposes? Were
they inspected?
B.
Who, if anyone, was present representing the offeror? Who,
in addition to the COS, assisted in the inspection?
Is the RSS
report being mailed separately or is it included/attached?
C.
Were any plans given to you? Did you view any? Any
attached?
Did the offeror discuss his/her plans for the facility
or just walk around the building with you?
Do they have any idea
of how and in what way they plan to utilize the structure?

PS 7300.09
1/12/98
Attachment 4-3, Page 2
Facility Utilization:
1.
How many residents can the facility accommodate? Can the
facility accommodate the residents/inmate-days for the Base and
Option Years identified on this solicitation?

2.
Is the area zoned for a CCC? Or is the zoning such
that a zoning variance will be required?
What source(s) provided
you with this information?

3.
Is the facility within one mile of public
transportation?
(Describe what kind it is; if none exists, what
plans, if any, were discussed or outlined to you for transporting
CCC residents to the general area of employment opportunities?
How did you determine this area can be reached within one and
one-half hours?)

4.
Is the facility located in a high crime rate area?
(How did you determine this?
Cite all sources and the nature of
their comments or actions; attach any and all documentation that
supports your determinations.)

5.
Is the facility accessible to the physically
handicapped?
(If not, what plans, if any, were discussed or
outlined to you for handicapped accessibility?)

PS 7300.09
1/12/98
Attachment 4-3, Page 3
6.
Discuss the facility's capability to provide for at
least 60 square feet of personal living space per resident,
through the final option year.
(Four square feet may be closet
space, but this space may not include common areas, hallways, or
bathrooms. Does a local or state law or regulation require more
space?
Actual measurements are required.)

7.
How many of the following are accessible to the
Shower/Bathing Areas
resident population:
Wash Basins
Toilets
.
8.
Is hot water thermostatically controlled not to exceed
120 degrees Fahrenheit?
(How determined?)
9.
Did you notice any pest or vermin?
describe.)

Y or N (If "Y",

10.
How many washers and dryers does the facility have that
are accessible to the residents?
Is there a commercial
laundering facility within one mile of the facility?

11.
Do telephone facilities exist on the premises that
would be accessible to the residents?
Y or N (If "N", where is
the nearest public phone?)

12.
How far from the facility is the nearest Fire
Department or Fire Protection Service?

13.
How far from the facility is the nearest public medical
facility that operates on a twenty-four hour per day basis?
(Hospital? Clinic?)

14.
Can the facility accommodate both sexes? Y or N (If
"Y", discuss the reasonable separation and supervision of the
residents.)

PS 7300.09
1/12/98
Attachment 4-3, Page 4
15.
Is this facility specifically being designed for this
contract?
Does it, or when renovated could it, have the capacity
to house other than Federal offenders above the Bureau's
estimated number of beds in this solicitation?

16.
Is there a kitchen and dining area capable of
accommodating the estimated number of Federal offenders (normally
15 sq. ft. per person)?
(Describe the accommodations.)

17.
Describe the space for group meetings, visiting, indoor
recreation, and counseling (normally 15 sq. ft. per person): (Is
it adequate to accommodate the population?)

18.

Describe the surrounding neighborhood:

19.

General Comments:

Distribution:
-Evaluation Panel Chairperson
-CCM Office File
-MCA
-CCRA
-CO

PS 7300.09
1/12/98
Attachment 4-4, Page 1
REGIONAL SAFETY SPECIALIST PRELIMINARY SITE
INSPECTION REPORT
Date of Report:
RFP#:

Date of Inspection:

Report Completed by:
Position:
Offeror:
Site Address:

INTRODUCTORY COMMENTS:

Be definitive and cover such things as:

A.
The applicable edition of the Life Safety Code and Statement
of Work (SOW) reference during this inspection.

B.
Type of structure, age, and general condition of the
building.
Will major renovations be required to comply with
NFPA-Life Safety Codes/SOW requirements?

C.
Were floor plans given to you? Are any attached? If
present, did the offeror or his/her representative discuss their
plans for the facility with you?

DEFICIENCIES:
Identify/describe what facility repairs, if any, must be
accomplished to bring the structure into conformance with the
NFPA-Life Safety Codes/SOW.

PS 7300.09
1/12/98
Attachment 4-4, Page 2
RECOMMENDATIONS:

GENERAL COMMENTS:

DISTRIBUTION:
-

-

Evaluation Panel Chairperson
CCM Office File
MCA
CCRA

PS 7300.09
1/12/98
Attachment 4-5, Page 1
PREOCCUPANCY INSPECTION
Contract #:

Award date:

Scheduled Performance Date:
Date Award Notification Received:
Date of Inspection:
Facility Name and Address:

Contract Location Code:
Contractor Name and Address:

Preoccupancy Inspection Team:

INSTRUCTIONS:
This inspection is to determine if the contractor
has made required renovations to their facility and has the
essential resources to begin performance under the terms and
conditions of the contract.
Of particular importance are all
negotiated items that may have modified, waived, or clarified
requirements in the Statement of Work (SOW), or other provisions
of the contracts.
This is an internal, working document and does NOT go to the
contractor.
The findings and corrective action resulting from
this inspection are transmitted from the COTR (CCM) to the
contractor for correction.
Federal offenders should not be
placed in the facility if it is not ready to accept Federal
offenders, particularly if the deficiencies present a life safety
threat to the occupants.
1.

Introduction

Ordinarily, the Contract Oversight Specialist (COS) and the
Regional Safety Specialist (RSS) will be performing all
preoccupancy inspections for CCC services.
Prior to performing a
preoccupancy inspection, a thorough review of the facility's
Preliminary Site Inspection findings (Attachment 4-3 and 4-4),
written negotiations, and a review of the SOW should be
accomplished.
For example, required renovation of the structure
to include a fire escape or the installation of a sprinkler
system during the Preliminary Site Inspection, should have been

PS 7300.09
1/12/98
Attachment 4-5, Page 2
clarified during negotiations (C&D's).
Unless you have received
and reviewed this information, you cannot perform a proper
preoccupancy inspection.
2.

Facility

a.
Following review of the Preliminary Site Inspection
report and contract negotiation documents, list below what
renovations/repairs/improvements, etc. the contractor has agreed
to and should be completed to comply with the SOW/NFPA Life
Safety requirements.
(Attach additional sheets if necessary.)
b.
What other items related to the facility needed to be
installed or repaired?
(Installation of washers and dryers,
telephones, additional sinks/toilets/showers, lockers/closets,
remodeling of counseling or visiting rooms/areas, etc.)
c.
Review proof of zoning and other required licenses or
permits.
d.
Verify the following standards: air ventilation,
lighting, square footage per resident, separate facilities (if
co-correctional), handicap accessibility, space and furnishings
for group meetings/visiting/recreation, and dining area.
e.

Verify pillow and mattress standards are met.

f.
Ensure written fire and evacuation plans, including
diagrams, are posted in a conspicuous place.
g.
Review provisions for immediate fire department
notification, if necessary.
3.
a.

Administration
Review the contractor's operations manual.

b.
Review the contractor's policy/procedures for funds
accountability. (Receipt, disbursements, etc.)
c.
Review the contractor's policy prohibiting an employee
from using their official position to secure privileges or
advantages.
d.
Review the contractor's liability and property insurance
policy to ensure coverage for the facility and equipment.
4.

Personnel

PS 7300.09
1/12/98
Attachment 4-5, Page 3
a.
Ensure the numbers and types of staff specified in the
contract have been hired by the contractor.
b.
Have perspective staff names, social security numbers,
dates-of-birth, race and sex been provided so NCIC/NLETS can be
performed?
c.
Have you taken the fingerprints of the Facility Director
and all other staff that have been hired by the contractor to
perform services under this contract?
d.
Obtain copies of the Facility Director's employment
application and resume.
BOP staff must verify the information
contained in these documents (degrees, prior positions of
employment, etc.).
Ensure the contractor has performed these
same checks on all other contract staff.
Review documentation.
e.
Review the content of the initial orientation training
to be provided to all new employees during their first week of
employment.
f.
Compare each employee's qualifications against the job
description for their position to ensure they meet the minimum
qualifications for the job.
g.
Examine the contractor's work schedule to ensure it
clearly defines the duty hours of each staff member.
h.
Ensure the contractor has advised all employees of the
Standards of Conduct, and their notification has been documented.
5.

Intake/Programs

a.
Review policies and procedures for the referral and
intake process.
b.
Examine the network of community resources and services
the contractor is developing to assist offenders, particularly
for employment purposes.
c.
Does the substance abuse counselor meet minimum
qualifications.
d.
For substance abuse testing services, is the contractor
ready to process samples (logs, bottles, alcolyzer, etc.)?
e.
Examine sign-out log to ensure the proper information is
recorded.

PS 7300.09
1/12/98
Attachment 4-5, Page 4
f.
Has the contractor provided for in-house recreation
activities (such as, television, table games, exercise equipment,
etc.)?
6.

Discipline

a.
Has the contractor submitted their list of center rules
and minor sanctions to the CCM for approval?
b.
Ensure the contractor has the appropriate forms, and in
a sufficient supply.
The contractor should be well-versed in
exactly what steps and procedures are required in disciplinary
proceedings.
7.

Services

a.
Review the food service program. Are the facilities
ready to begin operations?
Menus have been reviewed and
approved?
b.

Have appropriate licenses and permits been obtained?

c.
Is a written agreement with a local restaurant in place,
(if applicable)?
d.
Review the written arrangements ensuring the
availability of 24-hour emergency medical care.
e.
Have appropriate staff been trained in emergency first
aid and CPR?
f.
site?
8.

Does the contractor have basic first aid supplies onRecord System

a.
Review the record and report system designed by the
contractor to ensure it meets privacy standards.
b.
Examine the resident's finances record sheets or log.
Is the appropriate information going to be collected?
9.
a.
10.

Escape
Have escape notification procedures been established?
Research and Evaluation

PS 7300.09
1/12/98
Attachment 4-5, Page 5
Examine the organized system of information collection, storing,
retrieval, reporting, and review.
Have center staff and
BOP staff been consulted in identifying information needs?
Inspection Team Certifications:
Signature

Title

Date

Distribution:
Original--CCM Office Contract File (Attached to a
copy of the letter sent to the contractor.)
Copy--Contracting
Officer via the CCM, MCA, CCRA, and CCA (Attached to a copy of
the letter sent to the contractor from the COTR (CCM).)

PS 7300.09
1/12/98
Attachment 4-6 Page 1
MONITORING REPORT FORMAT
Contractor Name:
Contract Number:

Assignment Code:

Background
If first full monitoring, provide background information of
award
Contract quota and utilization over the past 6-12 months.
Identify any trends in utilization (e.g., Federal, pretrial,
state, home confinement, urban work camp, MINT etc.)
Significant changes since last monitoring (modifications,
staff changes, structural facility changes, etc.)
Scope of Monitoring
Type of monitoring (Full, Interim)
Date(s) and time(s) staff were at the facility
Any continuing concerns
What were the findings of the previous full monitoring (if
applicable)
Findings
Identification should be clear and concise and indicate
the degree to which the program is deficient.
Should include a reference to the requirement contained in
the contract/SOW.
Specify the corrective action to be taken and the
date/number of days in which the contractor is to provide the
CCM with a written response.
Comments/Recommendations
-

Strengths/Weaknesses

Signature - Community Corrections Manager/
Contracting Officer's Technical Representative

Date

PS 7300.09
1/12/98
Attachment 4-7 Page 1
COMMUNITY CORRECTIONS CENTER FULL MONITORING
INSTRUMENT
CONTRACTOR NAME:
CONTRACT NUMBER:

EXPIRATION DATE:

PLACE OF PERFORMANCE:
(Complete address)

Date(s) & Type of Last Monitoring:
Type Use:

Major

Moderate

Minor

Average Daily Population Last Six Months:
Current Population:
Total

BOP

USPO

Bed Capacity for Federal Offenders:

Pretrial

NonFederal

Quota

Max Cap

Other agencies this contractor performs services for are:

Inspection Team: (Name & Job Title)

Prepared by:

Date:

(Name & Job Title)
Date:
Reviewed by:
(Name & Job Title)
(Note:
This instrument requires "working papers" which clearly
support how the findings in each area were determined.
Attach
additional sheets as necessary for Discussion/Findings.)
Activity Sheet
(At a minimum, record the inspection team's specific date(s) and
time(s) of arrival to and departure from the facility.
Feel free
to add any additional information relevant to the inspection
team's activities).

PS 7300.09
1/12/98
Attachment 4-7, Page 2
Team Member Name

Arrival
Date / Time

Departure
Date / Time

Additional Information Relative to Team's Inspection Activity:

ADMINISTRATION AND ORGANIZATION
1. Does the contractor have documentation indicating their
standing as a legal entity, or part of a legal entity?
2. If a sole proprietorship, does the contractor have
documentation indicating that legal measures have been taken to
provide for continuity of service in the event of incapacitation,
retirement, or death?
3. Does the contractor have a written organizational chart
that outlines the structure of authority, responsibility, and
accountability within the contractor's facility and parent
agency?
4. Does the facility manager hold meetings at least
monthly with facility staff to foster communication, establish
policy, discuss problems, ensure compliance with requirements,
and implement programs?
5. Does the contractor maintain a current written
operations manual that is available to staff, and reviewed at
least annually?
Is it updated annually to reflect current
policy?
6. Does the contractor have a written system for
disseminating new or revised policy and procedure to staff,
volunteers, and if appropriate, to residents?

PS 7300.09
1/12/98
Attachment 4-7, Page 3
7. Does the contractor conduct an internal audit of the
program on at least an annual basis, using the SOW as a guide? Is
a copy forwarded to the CCM?
8. Does the contractor attend and participate in
meetings/training sessions scheduled by Bureau of Prisons?
9. Does the contractor have a written set of long-range
goals which are reviewed and updated annually?
10. Does the contractor have a written policy to prevent
conflict of interest which specifically states that no employee
may use his or her official position to secure privileges or
advantages?
11. Does the contractor have documentation of its tax
exempt status, (if applicable)?
12. Does the contractor have written policy and procedures
for receipt, safeguarding, disbursement and recording of funds
that comply with generally accepted accounting practices?
13. Does the contractor have liability and property
insurance for the facility and equipment?
14. Does the contractor have written policy specifying that
equal employment opportunities exist for all positions?
15. Does the contractor ensure a resident is never in a
position of control or authority over other residents?
16. Does the contractor prohibit the use or possession of
lethal weapons in the contract facility?
_____17.
If there have been instances of physical force used to
control resident behavior, did the contractor send written reports
to the CCM within 24 hours?
Was the contractor's decision to use
it based on good judgment?
_____18.
Does the contractor conduct searches of the facility and
personal belongings of residents, to include automobile searches,
at a minimum of once per month?
Does the contractor
conduct pat searches?
Do contractor staff only conduct strip
searches with the approval of the director, and then, by the same
gender staff and with two staff members present?
Is the basis for
and results of the strip search documented?
_____19.
Are 75% of the services required in this contract
provided by the contractor's staff?

PS 7300.09
1/12/98
Attachment 4-7, Page 4
_____20.
If accredited, does the contractor possess
documentation of this status?
If not accredited, does the
contractor plan to achieve this status?_______ When?______
_____21.
Have any continuing or permanent deviations from the
provisions of the Statement of Work or proposal been submitted for
approval by the contractor through the CCM to the Contracting
Officer?
_____22.
Has the contractor provided for the translation of
facility rules, emergency diagrams, and other related documents
into a foreign language as required by the composition of the
resident population?
_____23.
Does the contractor ensure that residents are not used
for medical, pharmaceutical or cosmetic experiments?
_____24. Do contractor staff, especially key personnel, know
what SOW services are provided?
Discussion/Findings

PS 7300.09
1/12/98
Attachment 4-7, Page 5
PERSONNEL
_____ 1.
Does the facility have 24 hour per day fully dressed,
wide-awake staff coverage by paid staff?
_____ 2.
Is the negotiated staffing pattern still in place? If
population has significantly changed (+ or - 25%) has the original
staff/inmate ratio been maintained?
3.
Does the contractor have written personnel policies
which include:
___
___
___
___
___
___
___
___
___
___

staff training, development and retention
affirmative action
grievance & appeal procedures
orientation
employee performance evaluation
personnel records
hours of work
disciplinary procedures
terminations
resignations

_____ 4.
In addition to paid staff, are volunteers used at the
discretion of the CCM, and subject to screening and standards of
conduct identical to that for paid employees?
_____ 5.
Does the contractor have job descriptions for all staff
positions performing services under this contract?
Does each job
description accurately describe duties for the position and
include, at a minimum, the job title, the responsibility of the
position, and the required minimum education and experience?
_____ 6.
Does the contractor discriminate or exclude from
employment women working in men's programs or men working in
women's programs?
_____ 7.
Does the contractor have written policy providing for a
probationary term followed by permanent status for new or promoted
employees?

8.
Does the Center Director meet the minimum education and
experience qualifications for that position as defined in the
SOW?
9. Does the contractor maintain a complete, confidential,
and current personnel record for each staff member?

PS 7300.09
1/12/98
Attachment 4-7, Page 6
10. Does the contractor evaluate each employee's
performance on at least an annual basis?
Are the evaluations in
writing, discussed with the employee, and signed by both the
employee and the evaluator?
11. Are new employees provided an initial orientation
during their first week of employment?
12. Are all key personnel full-time employees? (Full-time
employment is defined as forty hours per week.
Key personnel are
defined as the facility manager, case manager, and counselor or
staff in equivalent positions.
Any proposed changes of key
personnel shall be submitted for approval through the CCM to the
CO.)
13. Does the contractor voucher potential employees through
reference and employment checks prior to commencing employment
duties?
Does the contractor require all proposed employees to
provide complete details of any criminal conviction record?
Does
the contractor notify proposed employees that a criminal records
check may be processed by the CCM to verify employment
applications?
14. Does the staffing pattern of the facility concentrate
program staff when most residents are available at the facility?
Does the contractor have a work schedule clearly defining the
duty hours of each staff member?
If the contractor's facility
also houses non-Federal residents, has the contractor maintained
the percentage of each staff member's time devoted to Federal
offenders as identified in their proposal?
15.
Does the contractor's standards of employee conduct
include, at least, the following:
a.
the contractor shall not display favoritism or
preferential treatment of one resident, or group of residents,
over another;
b.
no contractor employee may deal with any resident
except in a professional relationship that will support the
approved goals of the center program; specifically, staff members
must never accept for themselves or any member of their family,
any personal gift, favor or service from a resident or from any
resident's family or close associate, no matter how trivial the
gift or service may seem; all staff are required to report to the
center director any violation or attempted violation of these
restrictions; in addition, no staff shall give any gifts, favors
or services to residents, their families or close associates;

PS 7300.09
1/12/98
Attachment 4-7, Page 7
c.
no contractor employee shall enter into any
business relationship with any resident or resident's family
(e.g. selling, buying or trading personal property), or employ
them in any capacity;
d.
other than incidentally, no contractor employee
shall have any outside contact with a resident, ex-resident,
resident's family or close associates, except for those
activities which are an approved, integral part of the center
program and a part of the employee's job description;
e.
contractor employees may not engage in any conduct
which is criminal in nature or which would bring discredit upon
the contractor or Bureau of Prisons; the contractor shall ensure
that the conduct of all employees is above reproach; not only
must employees avoid misconduct, but the appearance of misconduct
as well;
f.
any violation or attempted violation of the
restrictions referred to in this section on employee conduct
shall be reported telephonically and in writing, including
proposed action to be taken by the contractor, through the CCM to
the CO?
Any failure to report a violation or take appropriate
disciplinary action against contractor employees may subject the
contractor to appropriate action, up to and including termination
of the contract; and
g.
the contractor shall notify and train employees
concerning the standards of conduct and document this
notification in personnel files.
16.
Does the contractor observe the provisions of the
Convict Labor Act? (Under the Act, residents are not permitted to
perform work for the contractor, except that as part of the
program, they may be required to maintain their respective living
areas.
This includes sweeping and cleaning their immediate
living area as well as recreation or day room areas, bathroom and
shower areas, and passage and hallway areas.
"Extra Duty" could
be imposed for minor rule infractions and could include such
things as occasional lawn mowing or sanitation duties.
The
intent of the statute is that inmates will not be used in lieu of
paid workers.)
17. The contractor may not employ any individual who is
under supervision or jurisdiction of any parole, probation or
correctional authority.
Are persons with previous criminal
convictions, but who are not under supervision, employed by the
contractor?
Has the Bureau of Prisons approved them?

PS 7300.09
1/12/98
Attachment 4-7, Page 8
Discussion/Findings:

FACILITY
1. Is the contractor's facility in compliance with all
applicable zoning ordinances?
2. Does the facility conform to all applicable building
codes?
(The contractor's verification of compliance may be in
the form of a license, letter and/or certificate from the
appropriate local authority.)
3. Is the facility located within one mile of public
transportation?
If not, does the contractor provide for
transportation of residents for employment or program
participation activities at no cost to the resident?
4. Is there any public concern or opposition to the
contractor's program?
Has the contractor taken any steps to
address this public concern or opposition? Is it having an
adverse effect on the community or residents?
5. Is the facility located in an area where the commuting
time to the general area of work is ordinarily no more than one
and one-half hours each way via public transit?
Does the
contractor arrange for transportation for indigent residents
while seeking employment, at no cost to the resident?
6. Do the facility's sleeping quarters have adequate
ventilation of outside or recirculated filtered air?
7. Do all areas in the facility have adequate lighting as
defined in the SOW? (living/sleeping areas; grooming areas;
kitchen storage areas).
8. Is the Contractor in compliance with the square footage
requirements for resident sleeping areas as defined in the SOW
and/or determined during contract negotiations? Is the facility
in compliance with local, county, or state occupancy/maximum
capacity requirements?

PS 7300.09
1/12/98
Attachment 4-7, Page 9
9. Does the contractor ensure that residents are afforded
a reasonable degree of privacy?
If co-correctional, does the
facility provide for separate sleeping, bathing, and toilet
facilities by sex?
10. Is the contractor's facility and/or plans to
accommodate the physically handicapped (staff, residents,
visitors) in accordance with the awarded contract?
11. Is private counseling space provided in the facility
and, if so, is the space adequate?
12. Are space and furnishings for activities such as group
meetings, visits, and recreation provided in the facility and, if
so, is the space adequate?
13. Does the facility meet the SOW requirements governing
the number of toilets, wash basins and showers for the resident
population/quota?
14. Do the showers and wash basins have hot and cold water?
Is the hot water temperature thermostatically controlled at no
more than 120 degrees Fahrenheit?
15. Are laundry facilities available to all residents and
are there an adequate number of washers and dryers for the
resident population/quota if provided in-house? If no in-house
laundry facilities are provided, are facilities available through
a community establishment within one mile of the facility?
Unless a resident chooses to launder his or her own
belongings, is the cost of laundering resident's personal
belongings provided by the contractor?
16. Are telephone facilities on the premises accessible to
residents?
Discussion/Findings:

PS 7300.09
1/12/98
Attachment 4-7, Page 10
SAFETY/SANITATION/ENVIRONMENTAL HEALTH
1. Does the contractor's facility meet requirements as
defined in the current National Fire Protection Association
(NFPA) 101, Life Safety Code?
(Note: Applicable chapters of
NFPA 101, as interpreted by Bureau of Prisons' representatives,
will be applied during all facility inspections.
In addition to
mandatory requirements, Chapters 16-21 of NFPA ordinarily apply
to most facilities.
Verification of compliance may be in the
form of a license, letter and/or certificate from an appropriate
authority.)
2. Does the facility comply with all local, state, and
national health and safety codes?
If they conflict, is the most
stringent met?
3.
control?

Does the contractor provide for vermin and pest
Is routine trash and garbage removal taking place?

4. Does the contractor provide for documented weekly
sanitation and safety inspections of all internal and external
areas and equipment?
5. Do all resident mattresses, mattress pads, and pillows
meet the Flammability Standard DOC-FF-472 or applicable State
Code/Bulletin (e.g. California State Technical Bulletin 106) and
Federal Flammability Standard 16 CFR 1632?
6. Is there a housekeeping and maintenance plan in effect
to ensure that the facility is kept clean and in good repair?
7. Is each resident provided closet/locker space in the
sleeping area for the storage of personal items?
8. Upon arrival, is each resident issued one complete set
of clean bed linens and towels?
Does the contractor provide for
the exchange or laundering of these items on at least a weekly
basis, at no cost to the resident?
9. For indigent residents, does the contractor provide
personal hygiene articles at no cost to the resident?
10. Does the contractor permit residents to decorate their
sleeping quarters with personal possessions, pictures, and
posters without creating a fire hazard? (Offensive or obscene
materials are prohibited.)

PS 7300.09
1/12/98
Attachment 4-7, Page 11
11. Does the contractor have adequate, written, updated
fire evacuation and emergency plans posted in appropriate
locations throughout the facility?
12. Are the plans kept updated and are CCC staff trained in
the implementation of written emergency plans?
13. Are evacuation drills conducted at least monthly and
during hours when a majority of residents are present in the
facility?
14.
Does the contractor arrange for and maintain
documentation of the following tests and/or inspections:
a.
facility inspection by a representative of the
local fire jurisdiction annually;
b.
inspection and test of the smoke and fire alarm
system, and certification by an independent qualified source that
the facility complies with the NFPA 101 Life Safety Code, at
least annually; and
c.
inspection of all fire extinguishers on a
quarterly basis, with hydro testing performed by an independent
qualified source on the following basis:
Class A (pressurized water) tested every five years;
Class B (CO²) tested every five years;
Class ABC (dry chemical) tested every 12 years.
15. Is there a provision for immediate notification to a
fire department in the event of a fire?
16. If required by the NFPA Life Safety Code, does the
facility have a corridor smoke alarm system that will signal all
residents and a manual pull station provided at a twenty-four
hour supervised location.
(A system requires units be hardwired
and tied into an enunciator panel at the twenty-four hour manned
location.)
17. When was the facility last inspected by a BOP safety
representative?
Discussion/Findings:

PS 7300.09
1/12/98
Attachment 4-7, Page 12
REFERRAL AND INTAKE PROCESSING
1. Does the contractor have written policies and
procedures governing offender referral and intake?
2. Are all referrals processed through the CCM, and does
the contractor consider Federal referrals only from the CCM?
3. Does the contractor follow their criteria for rejecting
referrals? When a referral is unacceptable, is notification made
in writing to the CCM citing the specific reasons for denial?
4. Does the contractor discuss establishment of reporting
dates with the CCM?
Is the notification of acceptance made in
writing to the CCM, with a copy to the referring source?
5. Does the contractor advise institution transfers of
center rules and regulations at the time they are accepted for
transfer?
Is the notification of center rules and regulations
documented in the resident file with the signed written consent
of the inmate?
6. Do direct commitments and supervision cases sign a
written consent to center rules and regulations at the time of
intake processing?
7. Are all residents advised that center director approval
is required prior to entering into any contract?
8. Has the contractor developed an intake process with
procedures that comply with contract requirements:
a.
Does the contractor immediately notify the CCM by
telephone of the arrival of offenders?
(Should an offender
arrive during evening hours, on weekends, or holidays, the CCM is
to be notified during the next regularly scheduled working day.)
b.
Does the contractor send written notification of
an offender's arrival to the appropriate USPO?
c.
For offenders who transfer to the CCC, does the
contractor sign and return the Transfer Order (Return of Service)
to the CCM?

PS 7300.09
1/12/98
Attachment 4-7, Page 13
d.
Does the contractor execute the Judgment and
Commitment Order upon arrival of offenders committed directly
from court to serve a sentence?
Do staff sign and date the
original of the J & C and return it to the U.S. Marshal (USM) of
the sentencing district, with a copy to the CCM, indicating the
date the original was mailed to the USM?
e.
Does the contractor photograph offenders admitted
to the center and maintain copies in accordance with the SOW
requirements?
9. Has the contractor developed procedures to ensure
residents’ fingerprints are taken for identification purposes?
a.
For other than institution transfers, does the
contractor have a full set of prints taken and kept in the
resident's file?
b.
If the contractor does not have staff trained in
fingerprinting procedures, do they make arrangements with a local
law enforcement agency;
do contractor staff accompany residents
when prints are taken?
c.
If the center is operated by a state correctional
or parole agency do they forward fingerprint cards to the Federal
Bureau of Investigation in accordance with their own practices?
10. Does the contractor complete an initial intake form for
each resident which includes, unless prohibited by statute, at a
minimum:
name, home address, date of birth, race or ethnic
origin, sex, reason for referral, whom to notify in case of
emergency, date information is gathered, name of referring
source, special medical needs or problems, disposition of
personal property in the event of transfer or death, personal
physician (if any), legal status including jurisdiction, length
and conditions of commitment, identifying numbers, and the
signature of both the resident and staff taking the information?
Is this form placed in the front section of the resident's file
to facilitate easy access by staff?
11. Do contractor staff practices and procedures ensure the
confidentiality of case records?
Do operating practices and
procedures adhere to applicable local, state, and Federal
procedures and guidelines?
Prior to releasing information to
employers and other third parties, is a release obtained from the
resident?

PS 7300.09
1/12/98
Attachment 4-7, Page 14
12. Have residents acknowledged other conditions of
residence in a center program, which include but are not limited
to, urine testing, subsistence collection, medical treatment, and
an agreement to abide by posted regulations?
Is the Conditions
of Residential Community Programs form signed by all residents?
Discussion/Findings:

PROGRAMS
1. Program Components: are the offenders in the CCC
classified into the appropriate program component? (Pre-Release;
Community Corrections; Home Confinement).
Resources:
2. Does the contractor develop and utilize a network of
community resources and services, including referrals to other
Federal, state and community agencies, in an attempt to fulfill
each resident's specific program needs?
3. Does the contractor's programs include individual
counseling relative to the search for gainful employment, job
training, academic and vocational training, establishment of
family ties, consumerism, center behavior, substance abuse, post
release residence, and community adjustment, as indicated by the
individual's needs?
Program Planning:
4. Within a resident's first two weeks, does the
contractor complete an individual program plan which addresses
all areas of resident needs and includes a time schedule for
achievement?
Are all programs, services, and opportunities
provided without discrimination based on race, creed, or national
origin?
5. Prior to developing the program plan for supervision
cases, is the supervising authority (USPO, etc.) consulted and
given the opportunity for input into the formulation of the plan?

PS 7300.09
1/12/98
Attachment 4-7, Page 15
6. Is the program plan signed by the contractor and
resident?
Is progress reviewed at least every two weeks by the
contractor with the resident?
Is the outcome of each review
chronologically documented in the resident's file and signed by
staff and resident? Are changes documented? Do resident case
notes have substance and clearly allow a monitor to determine
resident progress or lack of it?
Are these notes the basis of
the terminal report?
7. If co-correctional, are males and females provided
equal access to all services and programs?
Resident Financial Responsibility:
8. Does the contractor collect 25 percent of each employed
resident's weekly gross income, rounded down to a whole dollar
amount?
9. Does the contractor ensure individual subsistence
collections do not exceed the weekly cumulative contract per diem
rate (i.e., the daily rate x 7)?
10. Does the contractor provide residents with receipts
and
maintain collection records for audit purposes? (Partial
weeks of residence are prorated.)
11. Are payments made at the conclusion of each week of
residence? (except that payment for the last week may be required
in advance.)
12. Does the contractor reduce the monthly billing to the
Bureau by the amount collected in subsistence?
13. Unless granted a waiver by the CCM, are all residents
(except those on home confinement) held responsible for
subsistence payments?
Employment:
14. Does the contractor develop meaningful resident
employment opportunities that match jobs to resident needs,
aptitudes, desires and capabilities?
15. To the extent needed, do contractor staff assist the
resident in seeking employment?
Unless medically constrained, do
residents secure full-time employment within fifteen working
days?
Do proposed employment plans which are less than full-time
have the approval of the CCC Director?

PS 7300.09
1/12/98
Attachment 4-7, Page 16
16. Does the contractor require written approval for each
resident's employment?
Does the contractor ensure the resident's
employer is aware of the resident's legal status?
Is contractor
approval required for any changes in a resident's employment?
17. Does the contractor contact the resident's employment
supervisor by telephone and in-person as required by the SOW?
18.
sanction?

Is restriction from work used as a disciplinary

Residence Development:
19. Does the contractor provide assistance to residents in
locating housing/residence suitable for release purposes?
Is residence suitability verified by the contractor (and/or USPO)
through an on-site visit and then submitted to the USPO for
approval as a release residence (when supervision follows)?
Substance Abuse:
20.

Drug Aftercare Counseling/Urine Surveillance:

a.
For inmate residents who will have drug aftercare
as a condition of supervision, does the contractor conduct a
program planning conference within the first week of the
resident's arrival?
Does the conference include the USPO, drug
counselor, resident, and appropriate contractor staff?
b.
Is at least 30 minutes counseling provided weekly
to inmate residents who will have drug aftercare counseling as a
condition of their release supervision and/or have a known
history of drug abuse, if not participating in the transitional
drug services program?
c.
Does the substance abuse counselor (drugs and
alcohol) have an advanced degree in behavioral sciences, or a
bachelors degree in behavioral sciences and at least two years of
substance abuse treatment experience or training?
(Paraprofessionals with appropriate training and experience may be
utilized, provided they are under the direct supervision of a
professional counselor.)
Are notes kept of all sessions? If the
counseling is provided by someone other than contractor staff,
does the contractor maintain documentation (i.e., copies of paid
invoices, etc.) to verify that services have been rendered?

PS 7300.09
1/12/98
Attachment 4-7, Page 17
d.
For urine testing, does the contractor utilize the
laboratory under contract with the Bureau of Prisons or an
acceptable alternative laboratory that meets all specifications
as outlined in Attachment H, Urine Testing Specifications?
e.
Does the contractor maintain copies of paid
invoices to verify that urinalysis services have been rendered?
Is every urine sample tested for drugs found in the PRIMARY TEST
PANEL?
(SOW attachment).
f.
Is all urine testing conducted on a "surprise",
unscheduled basis in accordance with Attachment K, entitled
Standard Procedures For Collecting Urine Surveillance Samples?
Do staff keep the resident under direct supervision following
request for a sample?
g.
If the resident is unable to provide a urine
sample, do staff continue direct supervision for a two-hour
period following the request for a sample?
h.
Are all residents who have a condition of drug
aftercare, a known history of drug abuse, or suspected of illegal
drug use required to provide urine samples at a minimum of four
times per month?
i.
Are all confirmed disruptive group members tested
every month for drugs and marijuana use?
j.
Are all other residents randomly tested at least
at the rate of one for every ten residents per month?
When
testing in greater numbers, is CCM approval obtained?
k.
Are urine samples collected in an approved
container with same-sex contractor personnel visually observing
production of the sample?
As soon as the sample has been
collected, do staff secure the specimen in a locked container?
l.
To ensure the integrity and security of the
process, does the contractor establish a chain of custody from
the point of receiving the empty bottle supplies from the
laboratory until the samples are mailed to the lab for analysis?
m.
Do procedures ensure no unauthorized persons or
residents are involved in the handling of empty bottle supplies
or the collecting, recording, mailing or processing of urine test
samples?

PS 7300.09
1/12/98
Attachment 4-7, Page 18
n.
Does the contractor take disciplinary action on
"stalls"?
Is drinking and ingestion of medication limited to
essentials during the two hour waiting period?
o.
Are the minimum waiting periods between successive
positive samples as outlined in Attachment L, Detections Periods
For Selected Drugs, observed?
p.
When a positive finding cannot be explained, do
contractor staff thoroughly investigate the positive urine test
result to validate the positive finding?
Does the contractor
report all unauthorized positive test results to the CCM the day
received?
Do residents who have positive test results without
justification receive a formal disciplinary report?
21.

Alcohol Testing:

a.
Does the contractor maintain a surveillance and
counseling program to deter and detect introduction or use of
alcohol in the facility?
b.
Does the contractor test at a minimum of one test
for every ten residents on a weekly basis?
Are tests on a
"surprise" basis?
c.
Does the contractor maintain a log of residents
subjected to tests, the staff performing the test, test results,
and a column to indicate if the resident refused to cooperate?
d.
Is a reliable testing instrument such as that used
by the Bureau of Prisons (Alco-Sensor Model II or III, or
comparable instrument or device) used for testing?
e.
Does the contractor ensure that staff using the
instrument are familiar with its operation as outlined in the
manufacturer's operating instructions?
Is an incident report
prepared if a positive alcohol test results, charging the
resident with using intoxicants?
f.
Do residents who refuse to submit to an alcohol
test, either through word or action, receive an incident report?
g.
Is alcohol counseling provided to residents on an
as-needed basis, with the counseling tailored to the individual's
needs?
Are all counseling sessions documented in the resident's
file?

PS 7300.09
1/12/98
Attachment 4-7, Page 19
Special Supervision Conditions:
22. Does the contractor confer with the USPO/CCM on policy
and procedures for implementation of all special supervision
conditions?
Authorized Absences:
23. Does the contractor ensure residents leave the facility
only through sign-out, pass, furlough, or home confinement?
24. At the time of intake, does the contractor contact the
USPO in the appropriate jurisdiction(s) to determine if there are
any objections to passes or furloughs at the location proposed by
the resident?
If any subsequent changes in pass or furlough
location occur, does the contractor obtain additional clearance
from the USPO?
25. Except for employment and other approved program
activities (i.e., seeking employment, meals served through a
local restaurant, attending religious services, etc.), are
residents in the Community Corrections Component only permitted
to leave the center with prior approval of the CCM?
26. Does the contractor (or USPO) make an initial on-site
visit of the proposed location where passes or furloughs are
expected to take place?
27. For purposes of accountability, are authorized absences
randomly checked by the contractor to determine resident
compliance with specified conditions?
Has the CCM been consulted
regarding the frequency of these checks?
28.

Sign-Out Procedures:

a.
Does the contractor monitor and control access to
the center's sign-in/out log, and determine the identity of any
visitors?
b.
Does the contractor maintain procedures for
locating and verifying the whereabouts of residents at all times?
Do these procedures include separate formal sign-in/out log
sheets for each resident?
Does each log sheet contain:
resident's full name, register number, present legal status,
time-out, destination, purpose, authorized return time, time-in,
a section for special comments, and certification by staff's
signature or initials?
c.

Ordinarily, are only pre-release component

PS 7300.09
1/12/98
Attachment 4-7, Page 20
residents who are employed, involved in an education or
vocational training program, or are considered medically unable
to work, absent from the center for social purposes?
d.
Other than for employment, are residents in the
center by 9:00 P.M. each night?
(Specific exceptions require
center director approval.)
e.
If the center does not have in-house recreational
capabilities, are residents in the Community Corrections
Component permitted to sign-out for up to one hour per day to the
immediate vicinity of the facility for exercise/recreational
activity?
29.

Passes:

a.
Are passes used to authorize overnight or weekend
absences?
(A pass is limited to the local community, up to a 100
mile radius.)
b.
Ordinarily, are residents in the Community
Corrections Component not eligible for passes?
c.
Do passes begin only after the resident's return
to the center after work on Friday and extend to curfew on
Sunday, or the equivalent should the resident have days off other
than Saturday and Sunday?
(More than one pass during a given
week requires the approval of the CCM.)
d.
Does the contractor ensure the Pass Request Form
(Attachment N) is completed and signed by the resident?
Are
these requests retained in the resident's case file?
e.
Are passes recommended only by a paid staff member and
only approved and signed by the CCC director? Is a record of pass
approvals/denials maintained?
30.

Furloughs:

a.
Except for home confinement, are absences from the
facility exceeding two consecutive overnight periods (except
holidays) or 100 miles (except for employment) only authorized by
furlough?
Is CCM written approval obtained?
b.
on furlough?

Does the contractor reserve a bed for a resident

c.
Does the contractor ensure furloughs are not used
to reward offenders or as an incentive to positive adjustment?

PS 7300.09
1/12/98
Attachment 4-7, Page 21
d.
Do furlough applications have the center
director's recommendation?
e.
Does the recommendation include documentation the
USPO does not object to the furlough?
f.
Does the contractor maintain a record of furloughs
that includes the date and time of departure, the date and time
of return, and notes regarding any contacts with the resident
during the furlough period?
g.
Is the per diem rate for residents on furlough
one-half the regular per diem rate?
31.

Home Confinement:

a.
Is placement on Home Confinement status ordinarily
recommended when an inmate has secured employment, a place to
live and has demonstrated that he/she no longer requires the
level of accountability and services the CCC provides.
b.
Does the contractor's recommendation for approval
of Home Confinement cases meet the following criteria:
the
resident will derive no further significant benefit from
continued CCC residence; the resident has developed a release
plan that has been approved by the supervising United States
Probation Officer; and, the resident is not considered to present
a substantial threat to the community or the safety of others?
c.
Does the contractor forward a written
recommendation outlining the plan and a completed copy of
Attachment J, Conditions of Home Confinement, to the CCM for
approval?
d.
Do residents telephonically contact the center staff
each day except when they are required to report to the center
or when they have been visited by center staff?
e.
Do contractors further verify that residents are
following the conditions of Home Confinement through random phone
calls each week? (or through the use of electronic monitoring
devices)
f.
Do staff visit residents on Home Confinement at
their homes and at their places of employment at least once each
week?

PS 7300.09
1/12/98
Attachment 4-7, Page 22
g.
Do residents on Home Confinement, who are not on
electronic monitoring, return to the center at least twice each
week for routine progress reviews, counseling, urine testing and
other required program participation?
Do residents on electronic
monitoring return to the facility at least once each week?
h.
Do residents on Home Confinement maintain a 9:00
PM to 6:00 AM curfew each day? (unless an exception is
recommended by the contractor and approved by the CCM.)
i.
Are drug and alcohol testing and counseling
requirements applied to residents on Home Confinement?
j.
Does the contractor maintain documentation of all
staff contacts with residents on Home Confinement?
k.
Does the contractor notify the CCM immediately of
any misconduct or failure of a resident on Home Confinement to
comply with Home Confinement Conditions?
[Item “l” has been removed.]

m.
Are offenders on probation, parole, or under
supervised release supervision placed on Home Confinement only
when ordered by the Court or Parole Commission to (1) "reside in
or participate in the program of a community corrections
facility" and to (2) participate in a Home Confinement Program?
n.
Does the contractor ensure that Corrections
Component residents are not placed on Home Confinement unless
ordered by the Court?
o.
Is the per diem rate for residents on Home
Confinement one-half the regular per diem rate?
32.

Driving:

a.
Do CCC residents operate motor vehicles only when
recommended by the contractor and approved by the CCM?
b.
Has the resident provided proof of valid
insurance, driver's license, vehicle licensing and registration
to the contractor?
Does the contractor maintain copies of these
documents? (If the state prohibits copying, the contractor should
record the driver's license number and expiration date in the
resident's file.)

PS 7300.09
1/12/98
Attachment 4-7, Page 23
c.
If the vehicle is the property of someone other
than the resident, does the contractor have documented proof of
valid insurance, vehicle licensing and registration, and a signed
authorization (either notarized or witnessed by CCC staff) from
the legal owner permitting the resident to use the vehicle?
d.
Does the contractor maintain the license number
and a description of the vehicle on file?
33.

Marriage:

a.
Does the contractor refer an inmate resident's
request for marriage to the CCM, with recommendations?
b.
Are marriage requests for residents under
supervision forwarded to the USPO?
34.

Visiting:

a.
Is an area of the facility available for the
purpose of resident visiting?
b.
Does the visiting area afford a reasonable amount
of privacy as well as provide for adequate staff supervision?
35.

Recreation:

a.
Are in-house recreation activities (i.e.
television viewing, table games, exercise equipment, etc.) made
available to residents?
Discussion/Findings:

PS 7300.09
1/12/98
Attachment 4-7, Page 24
DISCIPLINE
Determine if the contractor follows required disciplinary
procedures.
No deviation is permitted
1. Has the contractor provided a list of center rules and
minor sanctions to the CCM for approval?
2. Does the contractor provide each resident with a copy
of BOP Prohibited Acts (Attachment A), approved center rules,
written description of the disciplinary system within the center
and time limits thereof?
Are they posted in a conspicuous place?
Is a receipt signed by the resident and placed in the resident's
file?
3. Other than Prohibited Acts in the "Greatest" category,
does the contractor always attempt to informally resolve
incidents by imposition of approved contractor minor sanctions?
4.

Are supervision cases subject to center rules?

5. When a formal hearing by the CDC occurs, does the
contractor take appropriate actions?
6.
Has the contractor demonstrated an understanding of
major sanctions?
Are they appropriately recommended?
7. Discuss the contractor's performance in following
disciplinary procedures and time limits when informal resolution
was not possible or appropriate:
(major sanctions)
Discussion/Findings:

PS 7300.09
1/12/98
Attachment 4-7, Page 25
SERVICES
Food Services
1. Do food services consist of meals that appear to be
nutritional and well-balanced?
2. Are all residents, regardless of employment or
financial status, provided the opportunity for food services
throughout their stay in the center at no cost?
3. Does the contractor provide a food service program
either by contractor preparation and serving in the facility, by
providing food to the resident for preparation by the resident,
or through a sub-contractual agreement with a food service
provider (i.e., restaurant, caterer, etc.)?
4.

Are menus prepared and available to the residents?

5. Does a registered dietician or licensed physician or
nutritionist approve the nutritional value of the contractor's
menu? (annually if fixed and semi-annually if menus are not
fixed).
6. Does the contractor make arrangements for special diets
when required by a physician or dentist?
7. Are provisions made to accommodate residents who work
irregular hours and not available at mealtime?
8. If the contractor provides food services in the
facility, is an area separate from sleeping areas and adequate in
size to accommodate the majority of the residents designated as a
dining area?
9. Is the dining area, regardless of the food service
method utilized by the contractor, part of an establishment that
serves alcoholic beverages?
10. If the contractor prepares and serves meals in the
facility, do all persons preparing food comply with Federal,
state, and local health and sanitation codes?
(In the event of
any conflict in these codes, the most stringent will apply.)

PS 7300.09
1/12/98
Attachment 4-7, Page 26
Does the contractor meet the following minimum
requirements:
a.
Food is in sound condition, free from spoilage,
filth, or other contamination and is safe for human consumption.
Food is obtained from sources that comply with all laws relating
to food and food labeling.
b.
Food containers are not stored under exposed or
unprotected sewer lines or water lines, except automatic fire
protection sprinkler heads that may be required by law.
The
storage of food in toilet rooms or vestibules is prohibited.
c.
Potentially hazardous food is kept at an internal
temperature of 40 degrees Fahrenheit or below, or at an internal
temperature of one hundred forty degrees Fahrenheit or above
during display and service, except that rare roast beef is held
for service at a temperature of at least one hundred thirty
degrees Fahrenheit.
d.
No person, while infected with a disease in a
communicable form that can be transmitted by foods or who is a
carrier of organisms that cause such a disease or while afflicted
with a boil, an infected wound, or an acute respiratory
infection, is working in a food service establishment in any
capacity in which there is a likelihood of such person
contaminating food or food-contact surfaces with pathogenic
organisms or transmitting disease to other persons.
e.
Employees thoroughly wash their hands and the
exposed portions of their arms with soap and warm water before
starting work, during work as often as necessary to keep them
clean, and after smoking, eating, drinking or using the toilet.
Employees keep their fingernails clean and trimmed.
Long hair or
beards are tied up and covered with a hat, beard guard or put in
a hairnet.
f.

Tableware is washed, rinsed, and sanitized after

each use.
g.
Cleaned, sanitized equipment and utensils are
handled in a way that protects them from contamination.
Spoons,
knives and forks are touched only by their handles.
Cups,
glasses, bowls, plates and similar items are handled without
contact with inside surfaces or surfaces that contact the user's
mouth.

PS 7300.09
1/12/98
Attachment 4-7, Page 27
h.
Garbage and refuse is kept in durable, easily
cleanable, insect-proof and rodent-proof containers that do not
leak and do not absorb liquids.
i.
Effective pest control measures are utilized to
minimize the presence of rodents, flies, cockroaches, and other
insects on the premises. The premises are kept in such condition
as to prevent the harboring or feeding of insects or rodents.
11.
If the contractor provides meals to residents through
arrangements with a local vendor (restaurant, caterer, etc.), do
they have a copy of their agreement, which ensures the following:
a.
that the establishment is a full-service
organization, capable of providing breakfast, lunch, and dinner
meals; and,
b.
that the establishment has a valid state or local
license, certificate or permit, as applicable, to operate,
prepare and/or serve food and meets all state and/or local
sanitation and health codes.
12. Is appropriate space and equipment available for the
proper storage and refrigeration of food supplies?
13. Are dry food supplies stored off the floor in a clean,
dry, ventilated room not subject to waste water backflow or other
contamination?
14. Are foods needing refrigeration stored at thirty-five
to thirty-eight degrees Fahrenheit?
Is a thermometer
conspicuously displayed inside the refrigerator?
15. If the facility has a kitchen, is the kitchen and
dining area ventilated, properly furnished, and clean?
16. Does the contractor ensure food or prepared meals do
not have poppy seeds as an ingredient?
17. Are residents advised not to eat anything made with
poppy seeds?
Medical Services
18. In an emergency, does the contractor obtain the
necessary medical treatment required to conserve the resident's
health and notify the CCM of treatment within twenty-four hours?

PS 7300.09
1/12/98
Attachment 4-7, Page 28
19. If the resident cannot pay, does the contractor pay for
such treatment and submit the paid invoice with the regular
monthly billing for reimbursement by the government?
20. Are written arrangements made with a licensed general
hospital, private licensed physician or clinic to ensure that
emergency medical service is available twenty-four hours a day?
21. Does the contractor make arrangements for a medical
examination of residents within twenty four hours of suspecting
communicable or debilitating physical problems?
Does the
contractor pay for the examination and submit the paid invoice
with the regular monthly billing for reimbursement by the
government?
22. Except for transfers from a Federal institution, when
an offender is admitted directly to the center does the
contractor ensure that a physical examination is accomplished
within five working days of arrival at the center?
23. Is the examination a general office physical comparable
to an insurance type physical, (i.e., routine laboratory studies
- CBC, urinalysis, serological tests for syphilis, chest X-ray,
Tine Test, etc.) that does not require hospitalization to
complete the exam?
24. Are the results of the evaluation appropriately
documented and made a part of the resident file, with a copy of
the exam's findings sent to the CCM?
25. Does the contractor pay for the examination and submit
a copy of the paid invoice with the regular monthly billing for
reimbursement by the government?
26. Does the contractor have basic first aid supplies, as
provided in the American Red Cross First Aid Manual, on-site at
all times?
27. Is at least one staff member on each shift trained in
emergency first aid and cardiopulmonary resuscitation (CPR)?
28. Does the contractor have written policy and procedure
regarding a resident's possession and use of prescribed
medication and over-the-counter drugs?
Discussion/Findings:

PS 7300.09
1/12/98
Attachment 4-7, Page 29

RECORDS AND REPORTS
1.
Does the contractor maintain a case record for each
resident that includes all significant decisions and events
relating to that resident, and at a minimum, the following
information:
a.

initial intake information form

b.

case information from referral source, if

c.

case history/social history

d.

medical record, when available

e.

individual program plan

f.

signed release of information and other consent

g.

evaluation and progress reports

h.

current employment data

available

forms

i.
signed acknowledgment of receipt of program rules
and disciplinary policy
j.

grievance and disciplinary record

k.

documented legal authority to accept resident

l.

referrals to other agencies

m.

terminal report

n.

record of resident finances

2. In order to facilitate the planning, implementation,
and evaluation of programs, are entries into the case records
dated and signed by the staff member making the entry?
3. On at least a quarterly basis, does the contractor
perform an audit of case records to ensure that current and
accurate material is being entered into the record?

PS 7300.09
1/12/98
Attachment 4-7, Page 30
4. Does the contractor release information (other than
contractor generated information) from the resident's file to the
resident only with CCM approval?
5. Does the contractor ensure that information is not
released to any other individual(s) unless Attachment I,
Conditions of Residential Community Programs, has been executed?
6. Does the contractor provide appropriate safeguards to
minimize the possibility of theft, loss or destruction of
resident file records?
7. Does the contractor ensure only authorized staff have
access to resident records?
8. Does the contractor complete the Urine Sampling Program
Report (Attachment M) on a monthly basis and forward it to the
CCM along with the monthly billing?
Does a copy of this report
go to the Chief United States Probation Officer?
9. Does the contractor maintain a chronological log for
all residents tested under the urine testing program?
10. Does the urinalysis log include specimen number,
resident's name and number, date sample collected, staff member
witnessing collection, reason for test, results and date
received?
11.

Are these individual logs placed in the resident's

file?
12. When submitting a sample for testing, does the
contractor complete the sampling ID slip and place it in the
individual resident's file so the results can be compared with
this slip when received from the laboratory?
13. Does the contractor maintain a record of the following
resident finances: wages and salaries, number of hours worked,
amount and type of deductions (i.e.,Federal taxes, state taxes,
social security contributions, etc.), savings, and amount of
subsistence collected?
14. Except for supervision cases, is the BP-ADMIN-193 (InTransit Information) completed by the contractor and given to the
U. S. Marshal, or other appropriate Federal authority, on all
resident program failures?
Discussions/Findings:

PS 7300.09
1/12/98
Attachment 4-7, Page 31
RELEASE PREPARATION
1.
At least six weeks prior to the release date, does the
contractor present a release plan as follows:
a.
in parole cases - to USPO for approval, with a
copy to the CCM;
b.
in mandatory release cases - although no
government approval is necessary, a release plan is developed and
sent to USPO, with a copy to the CCM;
c.
in expiration cases or supervised release cases although no government approval is necessary, a release plan is
developed and sent to the CCM.
2. Do the plans include the verified specifics of the
proposed residence, employment or training program, and family
situation?
3. If an approved plan cannot be developed by the release
date in parole cases, does the contractor immediately notify the
CCM and U.S. Parole Commission of the delay?
Does the contractor
ensure the resident is not released until a plan is approved and
parole certificates are received?
4. Does the contractor understand the USPO may wish to
comment on the adequacy of the release plan on other types of
release cases, although approval is not required?
(mandatory
release, expiration and supervision cases with a fixed term of
center residence as a supervision condition)
5. Does the contractor verify the correctness of each
resident's release date with the CCM prior to each resident's
release?
6. Are release dates of any Federal prisoner retarded,
advanced or otherwise changed without approval of the CCM or U.S.
Parole Commission?
Release Certificates:
7. For mandatory release cases, does the contractor
execute Mandatory Release Certificates at the time of the
resident's release?

PS 7300.09
1/12/98
Attachment 4-7, Page 32
8. For parole cases, after the USPO has formally accepted
the proposed release plan, does the contractor immediately
request parole certificates from the appropriate regional office
of the U.S. Parole Commission, with a copy to the CCM?
9. Does the contractor obtain the signature of the parolee
on the certificate and execute formal discharge procedures?
10. If a parolee refuses to sign the certificate, does the
contractor understand the resident may not be released and the
matter should be referred to the U. S. Parole Commission for
resolution?
Release Clothing, Funds, and Transportation:
11. When necessary, does the contractor develop and submit
an itemized plan for a resident's release clothing, funds, and
transportation needs to the CCM for approval?
12. If approved, does the contractor provide the releasee
with funds, clothing, and make the necessary transportation
arrangements for the resident?
13. Is documentation (i.e., paid invoices, etc.) forwarded
with the monthly billing for reimbursement by the government of
CCM approved expenditures?
14. At release, do staff ensure the releasee understands
his status, the condition of any supervision required, and a
resident who will be under supervision of a USPO must report to
that office within seventy-two hours after release?
15. Does the contractor ensure that residents take all of
their personal property?
16. When a resident is released during working hours, does
the contractor immediately notify the CCM by telephone, or if the
release occurs outside working hours, the next working day?
17. Are terminal reports completed within three working
days of the resident's release and include, in addition to the
identifying data, a description of the resident's adjustment
while under the care of the contractor, a prognosis for future
adjustment, the amount of money in savings and/or contributions
to dependents, and his/her release plans, including residence,
employment and salary?

PS 7300.09
1/12/98
Attachment 4-7, Page 33
18. Does the contractor follow required distribution:
original to CCM, copy to appropriate U.S. Parole Commissioner and
a copy to appropriate USPO?
Release Documents:
19.
Does the contractor complete the following documents
and distribute them within three working days of the resident's
release:
a.
Release Certificates (Parole, Special Parole Term,
Mandatory Release): dated signature of releasee, and staff;
Distribution: original to releasee, copies to appropriate
Regional U.S. Parole Commission, USPO, and CCM.
b.
Notice of Release and Arrival: Distribution:
original to releasee, copies to appropriate Regional U.S. Parole
Commission, USPO, and CCM.
Property Disposition:
20. Does the contractor establish and maintain a system of
accountability and method of disposition of residents personal
property to be implemented in the event of a resident's death,
escape, or transfer?
21. Are inventories of resident property accomplished by no
less than two staff, and both sign the completed inventory list?
22. Is a resident's property immediately secured, and
inventoried within eight hours of a resident's death, escape, or
transfer?
23. If a resident is being held in a local jail, is the
individual identified as "to be notified in case of emergency"
advised to pick up the resident's property?
File Disposition:
24. Upon completion or termination of the resident's
program, does the contractor forward the resident's file to the
CCM? (The contractor may retain public information which can
identify the former resident, copies of research data which have
been depersonalized and copies of reports generated by the
contractor.)
Supervision Cases:

PS 7300.09
1/12/98
Attachment 4-7, Page 34
25. When the term of residence specified by the court has
been completed, or when the center determines that the resident's
program is completed or that participation in the center's
program will produce no further significant benefits, do staff
notify the USPO who will then make other arrangements for the
residence, program, and welfare of the releasee?
26. Are terminal reports completed by the contractor and
forwarded to the USPO and CCM?
Discussion/Findings:

ESCAPES
1. Does the contractor notify the U.S. Marshal and CCM
immediately upon identifying a resident as an escapee?
2. Does the contractor understand that residents under
supervision are not in the custody of the Attorney General
(probationers, parolees, pre-trial defendants, mandatory
releases, supervised releases) and cannot be considered escapees?
3. Does the contractor understand that unauthorized
absences of residents under supervision are to be immediately
reported to the supervising authority? Is the CCM notified no
later than the next business day?
Discussion/Findings:

SERIOUS ILLNESS, INJURY, OR DEATH OF A RESIDENT
1. Whenever a resident becomes seriously ill or requires
emergency medical treatment, does the contractor immediately
notify the CCM, USPO, and the resident's family or next of kin?

PS 7300.09
1/12/98
Attachment 4-7, Page 35
2. In the event of an inmate resident's death, does the
contractor immediately notify the CCM, USPO, and the resident's
family or next of kin?
3. Do center staff arrange for a fingerprint (right thumb
or right index finger) to be taken, and date and sign the
fingerprint card to ensure that positive identification has been
made?
4.

Is the fingerprint card sent by certified mail to the

CCM?
5. If death is due to violence, accident surrounded by
unusual or questionable circumstances, or sudden and the deceased
was not under medical supervision, do center staff notify
appropriate law enforcement officials of the local jurisdiction
to review the case and examine the body?
6. When there is no longer an official interest in the
body, is it turned over to family members or next of kin?
7. If the family declines the body or is unable to afford
funeral expenses, does the contractor contact the CCM for
disposal instructions?
8. Is personal property of a deceased resident inventoried
by next of kin?
Discussion/Findings:

RESIDENTS UNDER SUPERVISION
1. Does the contractor only accept persons described in
this chapter when they have been approved for placement by the
CCM?
2. Does the contractor provide all services and programs
cited in the Statement of Work for all persons described in this
chapter, except as otherwise specified below:
a.
Do center staff in cooperation with the USPO
develop an individual program plan for each resident?

PS 7300.09
1/12/98
Attachment 4-7, Page 36
b.
Does the contractor notify the USPO of medical
problems of probationers, parolees, mandatory releases,
supervised releases, and pre-trial defendants?
(Except for
entrance physical exams, all medical and dental expenses for
persons under supervision of a USPO
are the responsibility of
the resident.)
Do the staff assist the resident in finding
appropriate community resources?
c.
Is permission to drive approved by the center
director and the supervising USPO?
d.
Are persons under supervision subject to center
rules and minor sanctions?
e.
If a prohibited act is alleged to have been
committed by a resident under supervision which would require a
recommendation of a major sanction and a formal disciplinary
hearing, do center staff forward reports of such misconduct with
recommendations to the USPO for disposition? Is the original of
the report forwarded to the USPO, with a copy to the CCM?
f.
Does the contractor ensure that persons under
supervision are not placed in United States Marshal custody?
g.
Are unauthorized absences of persons described in
this chapter reported immediately to the USPO, and the CCM is
notified the next business day?
h.
Are costs of drug counseling and urine
surveillance the administrative and fiscal responsibility of the
USPO?
Does the contractor work closely with the supervising USPO
to coordinate services?
i.
Are supervision cases subject to the same
subsistence collection procedures as committed residents?
j.
When the term specified by the court has been
satisfied, or the center director determines that a resident's
program is completed or that participation in the center's
program will produce no further significant benefits, do staff
notify the USPO (with a copy to the CCM) requesting program
termination?
k.
Is a terminal report completed by the contractor
and forwarded to the USPO, with a copy to the CCM?
l.
Are residents identified in this chapter eligible
for furloughs or home confinement?

PS 7300.09
1/12/98
Attachment 4-7, Page 37
m.
Are absences other than "sign-out" or pass
approved by the supervising USPO, and documented?
n.
In the event of a death of a resident under
supervision, does the contractor immediately notify the CCM and
USPO?
Discussion/Findings:

RESEARCH AND EVALUATION
1. Does the contractor have an organized system of
information collection, storing, retrieval, reporting, and
review?
2. Are contractor staff and the CCM considered
instrumental in identifying information needs, and consulted when
policies and procedures are being developed?
Discussion/Findings:

PS 7300.09
1/12/98
Attachment 4-7, Page 38
LIST NAME AND POSITION OF
STAFF INTERVIEWED DURING
VISIT:
(Add Comments)

LIST NAME AND REGISTER NO.
OF RESIDENTS INTERVIEWED
DURING VISIT:

SUMMARY
Indicate areas in which contract needs improvement and steps to
be taken to accomplish, including time frames for completion.
(Use additional sheets, if necessary.)

Finding
Corrective Action
Required
adverse action (i.e.,
cancellation of contract)?
(Give reasons.)

Should failure to correct
finding result in

PS 7300.09
1/12/98
Attachment 4-7, Page 39
RESIDENT INTERVIEW WORKSHEET
This is a
guideline only. It is not meant to be read to the
resident word by word nor is it meant to be all inclusive.
1.
Are counseling staff available during the hours you are free
from work?
2.
Do you have any problems getting to and from work.
of transportation do you use?

What mode

3.
Do you have any problem getting clean bed linens, towels,
etc.?
How often? Are there facilities available to wash clothes?

4.
Do you have a program plan? How was it worked out?
review it regularly with a staff member?

5.

Have you participated in a fire drill?

Do you

If so, when?

6.
How did you get your job? Is it the kind of job you think you
should have?
If not, has a job change been discussed with staff?

7.
Do you have a drug aftercare condition?
program are you in?

If yes, what kind of

Have you met with the U.S. Probation Officer?
8.

What do you think about the food?

9.

Are disciplinary measures fair and equal?

10.

What is the purpose of you being placed in the CCC?

11.
Are you aware of any illegal activities or preferential
treatment concerning staff and residents?

PS 7300.09
1/12/98
Attachment 4-7, Page 40
USPO INTERVIEW WORKSHEET
1.
Program Planning: Have you been invited to visit the center
to meet with staff and/or residents at the facility?
2.
Drugs and Alcohol: For all persons with a condition of drug
aftercare, are you receiving advance notification of their
arrival?
Are planning conferences being held within two weeks
after the client's arrival?
How often do you receive copies of the Urine Sampling
Reports and are they on time?
3.
Furloughs: Are you being consulted in the case of
furloughs?
(Furloughs are not the same as passes. This is a
formal procedure and is usually for 3 to 5 days.)
4.
Home Confinement: Are you being consulted regarding
residents being placed on Home Confinement?
5.
Release Procedures: Are you receiving parole plans six
weeks prior to a resident's release date?
Are you satisfied with the quality of the plans?
Are residents receiving adequate instructions at time of
release?
Are you receiving Terminal Reports in a timely fashion? Are
they satisfactory?
Are you receiving release certificates?
6.
How?

Are residents benefiting by being released through this CCC?

7.
What is your opinion regarding placement of direct court
commitments and persons under supervision in this center?

PS 7300.09
1/12/98
Attachment 4-7, Page 41
CONTRACTOR INTERVIEW WORKSHEET
1.

Do you have any problems with your billings?

Are you receiving your payments on time?
2.
Are referral packets from CCMs satisfactory?
the institutions and the problem(s).

If not, list

3.
Do you receive transfer packets from institutions prior to a
resident's arrival?
Do they contain all the necessary documents?
4.
Do institutions give the Contractor notice of pending
arrivals, including pertinent data such as method of
transportation, departure and arrival time, etc.?
5.
Do residents receive funds for transfer to the facility?
(How much?
Any problems?)
6.

For residents on medication:

a.
Are they given enough medical supplies and prescription
medicine from the institution to last while in transfer to your
facility?
b.
Are you receiving a 30-day supply for the residents
from an institution?
List problem institutions and inmates.
7.
Are you having any problems with the Probation Office
regarding commitments of Residents Under Supervision?
Are you receiving parole plan approvals in a timely fashion?

8.
Are you receiving cooperation from the U.S. Marshals
Service?
9.
Other Comments:
(i.e., Problems with CCM communications,
contract compliance, adverse publicity, etc.)

PS 7300.09
1/12/98
Attachment 4-8, Page 1
COMMUNITY CORRECTIONS CENTER INTERIM MONITORING
INSTRUMENT
1.

Date of Review:

2.

Date of Last Audit:

3.

Community Corrections Manager (Name, Location, Code):

4.

Facility (Name, Location, Code):

5.

Facility Director:

6.

Facility Operating Capacity:

7.

Total Facility Population:

8.

Bureau of Prisons Population:

9.

Major

Type:

Moderate

Minor Use

10.
Average Monthly Inmate-days Since Last Audit:
Quota:
11.

Is This Facility Co-Correctional?

If so, are Sleeping Areas Separated?

Yes:

No:

Yes:

No:

Is There Supervision and Separation by Sex to Provide
Privacy and Protection?
Yes:
No:
12.
Comment on Areas Found Deficient During Last Audit (Attach
Extra Sheets, if Necessary):

13.
Comment on Life Safety Issues (Obtain Copy of Latest Fire
Marshal Inspection Report, if Appropriate):

14.
Comment on General Sanitation (Including Food Service
Program and Obtain Latest Copy of Food Service Establishment
Inspection Report, if Appropriate):

PS 7300.09
1/12/98
Attachment 4-8, Page 2
15.

Comment on Inmate Accountability:

16.
Comment on Employment Placement Program (% of Inmates
Working Full-Time, Part-Time, Supporting Documentation, etc.):

17.
Number of Escapes
and Number of Program Failures (Other
Than Escapes)
Since Last Inspection.
18.

Other Areas Considered Important to this Contract:

19.
Date by which Contractor is to Respond to Notice of
Deficiencies:
20.

Date of Next Audit:

Type:

Prepared By/Job Title

Date

Reviewed By/Job Title

Date

PS 7300.09
1/12/98
Attachment 4-9, Page 1
CONTRACT JAIL SERVICES MONITORING INSTRUMENT
1.

Date of Inspection:

Scheduled: ( ) Unscheduled: ( )

2.

CCM (name, location, code):

3.

Facility (name location, code):

4.

Chief Executive Officer (name):

5.
Facility Operating Capacity:
Population on day of
inspection:
ADP Last Six Months:
6.

Federal population on day of inspection:

Federal Offenders Federal Offenders
Awaiting Trial/Removal (USMS)
(1)
(2)
(3)
(4)
(5)

adult male
adult female
JJA male
JJA
adult male
Total

Serving Sentence in
Facility (BOP)
(6)

(7)
(8)
(9)
(10)

adult female
YCA male
YCA female
JJA male
JJA female
Total

7.
Is facility currently overcrowded? ( ) Yes ( ) No
If yes, place an "X" beside offender type(s) above which are
overcrowded.
Refer to Chapter 4, Community Corrections Manual for monitoring
definition, elements, responsibilities, schedule, method, and
confidentiality of reports.
The purpose of the checklist is to remind the CCM of areas to
review in relation to the Statement of Work and to record the
findings.
It will become part of the contract file kept by the
CCM.
Those items marked with an asterisk (*) must be addressed in the
"Comments" at the end of each section.
The CCM will also address
any other area that he/she believes pertinent in the "Comments"
section at the end of this report.

PS 7300.09
1/12/98
Attachment 4-9, Page 2
Some of the items on this checklist will not apply in all
situations.
There is a column marked "N/A" - Not Applicable for
such situations.
ADMINISTRATION AND OPERATIONS
YES

NO

N/A

1.
Is the unit under the direction of a full time,
professional administrator?.....................( )

( ) ( )

2.
Is there a sufficient number of operating staff
members to provide continuous 24-hour per day
supervision?....................................( )

*
( ) ( )

3.
Does the facility have a policy manual which
governs institutional operations?...............( )
4.
Does each staff member receive 40 hours of
correctional training annually?.................( )
5.
Is the staff guided by appropriate written
orders (such as post orders, emergency plans,
formal policies on key and tool control,
etc.)?..........................................( )

( ) ( )
( ) ( )

( ) ( )

Do the policies for prisoner accountability insure
that the security of the unit is
maintained?.....................................( )

*
( ) ( )

7.

Are unusual incidents, disciplinary infraction,
and disturbance adequately recorded?............( )

*
( ) ( )

8.

Does the unit have a due process model, per
Wolff v. McDonnell, policy for disciplinary
actions?........................................( )

*
( ) ( )

6.

9.

Are rules and regulations provided in writing
for all prisoners?..............................( )

10. Is corporal punishment forbidden at this unit?..( )

*
( ) ( )
*
( ) ( )

11. Do prisoners have adequate access to legal
materials?......................................( )

*
( ) ( )

12. Are minimal visitation rights afforded to all
prisoners?......................................( )

*
( ) ( )

13. Is the correspondence policy in accord with the
statement of work?..............................( )

*
( ) ( )

PS 7300.09
1/12/98
Attachment 4-9, Page 3
14. Are prisoners segregated by age and sex?........( )

*
( ) ( )

15. Is discrimination prohibited on the basis of
race, religion and national origin?.............( )

*
( ) ( )

16. Are adequate safety measures in effect with
regard to fire, natural disaster, etc.?.........( )

*
( ) ( )

17. Does the unit satisfactorily safeguard against
the introduction and production of contraband?..( )

*
( ) ( )

18. Does the unit maintain an acceptable level of
sanitation?.....................................( )

*
( ) ( )

19. Are prisoner funds and property adequately
accounted for?..................................( )

*
( ) ( )

20. Are vouchers accurate and in the proper
format?.........................................( )

*
( ) ( )

21. Are communication between the unit and concerned
Federal agencies satisfactory?..................( )

( ) ( )

22.
Is the unit responsive and cooperative in its
dealings with Federal agencies?.................( )

( ) ( )

23. If there are offenders committed under juvenile
statutes (pre or post-commitment), and this is
not strictly a juvenile facility, are they in
entirely separate quarters?.....................( )

*
( ) ( )

COMMENTS:

BASIC SERVICES AND PROGRAMS
YES

NO

N/A

1.
Are prisoners provided with adequate clothing
and bedding?....................................( )

*
( ) ( )

2.
Are prisoners provided with the opportunity to
shave and bath regularly?.......................( )

*
( ) ( )

3.

*
( ) ( )
*

Is a program of exercise and recreation, indoor
and fresh air, available?.......................( )

PS 7300.09
1/12/98
Attachment 4-9, Page 4
4.

Are religious services/counseling available?...( )

( ) ( )

5.
Does the facility provide three meals per day
the Food Service standards exceed minimum
nutritional standards of U.S.D.A.?..............( )

*
( ) ( )

6.

( ) ( )

Are menus checked by a dietitian?...............( )

7.
Is food served at the proper temperature, with
attention given to variety and appearance.......( )

( ) ( )

8.

( ) ( )

Is there a formal classification program?.......( )

9.
Is basic medical service provided in
accordance with the statement of work?..........( )

*
( ) ( )

10.
Does unit have regular medical staff
on duty at the facility on a regular
basis (may be para-medic)?......................( )

( ) ( )

11.
Are counseling and crisis intervention service
provided?.......................................( )

( ) ( )

12.
Are educational or vocational programs
available?......................................( )

( ) ( )

13.
Is Work/Study Release available for Federal
offenders?......................................( )

( ) ( )

COMMENTS:

NARRATIVE
1.

USE OF THIS UNIT BY FEDERAL GOVERNMENT:

MAJOR USE:
2.

( ) MODERATE USE:

( )

MINOR USE:

( )

GOVERNMENT NEED TO CONTRACT WITH THIS UNIT:

NECESSARY:
( ) This is a single source supplier of
needed service in the area; or, other suppliers in the area are
unavailable to the Government or are clearly inferior.

PS 7300.09
1/12/98
Attachment 4-9, Page 5
DESIRABLE:
( ) This service is superior or more
conveniently located than other options which are available.
OPTIONAL:
( )
This unit was selected over, or in addition
to, other available units comparable in quality and convenience.
Loss of this unit would not create a major problem
for the Government.
3.

OVERALL RATING ADJECTIVE:

SATISFACTORY:
( )
There is no problem with this
facility it is operating quite satisfactorily.
Any improvement
needed would be minor.
UNSATISFACTORY: ( )
There is a problem with this
facility it is not operating satisfactorily.
Improvement is
definitely needed, as noted elsewhere in this report.
*UNACCEPTABLE:
( )
There is a major problem with this
facility.
The Government contracts with it only to meet the
needs of the U.S. Courts, while expending major efforts to find
alternatives; or the Government plans to give cancellation notice
if situation continues over a specified length of time.
4.
IF RATING IS "UNACCEPTABLE," COMMENT ON REASONS, OR REFER TO
RELEVANT CHECKLIST ITEMS COMMENTED ON ELSEWHERE:

5.
IF RATING IS "UNACCEPTABLE," IS CANCELLATION BEING
CONSIDERED?
IF NOT, COMMENT ON THE SITUATION AND ANY CONSTRAINTS
WHICH PREVENT CANCELLATION:

6.
DOES THIS UNIT RECEIVE MANAGEMENT ASSISTANCE FUNDS FOR
IMPROVEMENT OF CONDITIONS FOR/SERVICES TO FEDERAL OFFENDERS?

7.
IS THE UNIT IN NEED OF TECHNICAL ASSISTANCE? IF "YES"
COMMENT ON WHAT ASSISTANCE IS BEING PROVIDED, COULD BE PROVIDED,
OR THE CONSTRAINTS UPON PROVIDING ASSISTANCE:

PS 7300.09
1/12/98
Attachment 4-9, Page 6
8.
NAME AND POSITION OF STAFF
INTERVIEWED DURING VISIT:
DURING VISIT:

9.

ADDITIONAL COMMENTS:

Community Corrections Manager /s/
10.

NAME AND REGISTER NO. OF
PRISONERS INTERVIEWED

Date of next scheduled inspection:

Date

PS 7300.09
1/12/98
Attachment 4-10, Page 1
CONTRACT LONG-TERM ADULT
& JUVENILE MONITORING INSTRUMENT
1.

DATE OF INSPECTION:

SCHEDULED: ( )

2.

CCM (name, location, code):

3.

FACILITY (name, location, code):

4.

CHIEF EXECUTIVE OFFICER

UNSCHEDULED:

( )

(name):

5.
FACILITY OPERATING CAPACITY:
POPULATION ON DAY OF
INSPECTION:
ADP Last Six Months:
6.
FEDERAL POPULATION ON DAY OF INSPECTION:
FEDERAL
OFFENDERS
FEDERAL OFFENDERS
AWAITING TRAIL/REMOVAL (USMS)
SERVING SENTENCE IN
FACILITY (BOP)
(1) adult male

(6) adult female

(2) adult female

(7) YCA male

(3) JJA male

(8) YCA female

(4) JJA female

(9) JJA male

(5) adult male

(10) JJA female

7.
IS FACILITY CURRENTLY CROWDED? YES ( ) NO ( )
IF "YES" PLACE A (X) BESIDE OFFENDER TYPE(S) ABOVE
WHICH ARE OVERCROWDED.
Refer to Chapter 4, Community Corrections Manual for Monitoring
Definition, Elements, Responsibilities, Schedule, Method, and
Confidentiality of Reports.
The purpose of the checklist is to remind the CCM of areas to
review in relation to the Statement of Work and to record the
findings.
It will become part of the contract file kept by the
CCM.
Those items marked with an asterisk (*) must be addressed in the
"Comments"at the end of each Section.
The CCM will also address
any other area that he/she believes pertinent in the "Comments"
section at the end of this report.

PS 7300.09
1/12/98
Attachment 4-10, Page 2
Some of the items on this checklist will not apply in all
situations.
There is a column marked "NA" - Not Applicable for
such situations.
ADMINISTRATION
YES

NO

N/A

1.
Is this facility subject to inspection by
state, county, or local regulating agency........( ) ( ) ( )
2.
Is the unit under the direction of a full
time, professional administrator?................( ) ( ) ( )
3.
Does the facility have a policy manual which
governs institutional operations?................( ) ( ) ( )
4.
Does each staff member receive 40 hours of
correctional training annually?..................( ) ( ) ( )
5.
Is there an Affirmative Action Program in
effect?..........................................( ) ( ) ( )
6.
If this is a juvenile facility, are there
*
any adults confined here also?...................( ) ( ) ( )
7.
Does staff photograph or fingerprint juveniles
(committed under Juvenile Justice Act) without
*
consent of Judge?................................( ) ( ) ( )
*
8.
Are prisoners segregated by age and sex?.........( ) ( ) ( )
9.
Is discrimination prohibited on the basis of race
*
religion, and national origin?...................( ) ( ) ( )
10.
Are prisoners provided with adequate clothing
*
and bedding?.....................................( ) ( ) ( )
11.
Are prisoners provided with opportunity to shave
*
and bathe regularly?.............................( ) ( ) ( )
12.
Is a program of exercise and recreation, indoor
*
fresh air, available?............................( ) ( ) ( )
*
13.
Are religious services/counseling available?.....( ) ( ) ( )
14.
Are minimal visitation rights afforded to
*
all prisoners?...................................( ) ( ) ( )

PS 7300.09
1/12/98
Attachment 4-10, Page 3
15. Is the correspondence policy in accord with the
*
Statement of Work?...............................( ) ( ) ( )
16. Do prisoners have adequate access to legal
*
materials?.......................................( ) ( ) ( )
17. Are communications between the unit and concerned
*
Federal agencies satisfactory?...................( ) ( ) ( )
YES NO
N/A
18.
Is the unit responsive and cooperative in its
dealings with Federal agencies?..................( ) ( ) ( )
COMMENTS:

SANITATION
YES

NO

N/A

1.
Is the sanitation-hygiene of facility
monitored by a state, country, or local
regulatory agency?.............................( ) ( ) ( )
2.
Does the facility maintain an acceptable level
*
of sanitation?.................................( ) ( ) ( )
COMMENTS:

DISCIPLINE
YES

NO

N/A

1.
Does the facility have a due process model,
per Wolff v. McDonnell, policy for
*
disciplinary action?............................( ) ( ) ( )
2.
Are rules and regulations provided in written
*
for all prisoners?..............................( ) ( ) ( )
3.
Is corporal punishment forbidden at this
*
facility?.......................................( ) ( ) ( )
*
4.
Are there any inmate trustees?..................( ) ( ) ( )

PS 7300.09
1/12/98
Attachment 4-10, Page 4
5.
Are basic living levels of decency and humane
*
treatment maintained in segregation unit?.......( ) ( ) ( )
6.
Is the same menu and frequency of meals
provided to those inmates placed in segregation
*
as provided to general population?..............( ) ( ) ( )
COMMENTS:

MEDICAL
YES
1.
Is basic medical service provided in accordance
with the statement of work?....................( )
2.

Does
duty

NO N/A
*
( ) ( )

facility have regular medical staff on
at the facility on a regular basis?.......( ) ( ) ( )

3.
Are there adequate procedures for
handling medical emergencies?..................( )

*
( ) ( )

4.

( ) ( )

Is there a hospital in the institution?........( )

5.
Is hospital or clinic equipment in good
repair?........................................( )

( ) ( )

6.
If institution has no hospital, have other
arrangements been made for medical care
and is it adequate?............................( )

( ) ( )

7.
Are narcotic and non-narcotic drugs controlled
properly?......................................( )

*
( ) ( )

8.
Is inmate examined by medical personnel at
admission?.....................................( )

( ) ( )

9.
Are there procedures for proper maintenance
and control of medical record?.................( )

( ) ( )

PS 7300.09
1/12/98
Attachment 4-10, Page 5
10.
Does staff know proper procedure for billing for medical
care not included in per diem
cost?..........................................( )
( ) ( )
COMMENTS:

FISCAL MANAGEMENT
YES

NO N/A

1.
Does the facility prepare an annual written budget of
anticipated revenues and
expenditure?...................................( )
( ) ( )
2.
Does the facility's fiscal process include an
annual audit of the agency?....................( )

( ) ( )

3.
Are prisoner funds and property adequately
accounted for?.................................( )

( ) ( )

4.
Are vouchers accurate and in the proper
format?........................................( )
COMMENTS:

( ) ( )

CASE MANAGEMENT AND PROGRAMS
YES

NO N/A

Programs
1.
Are counseling and crisis intervention
services provided?.............................( )

( ) ( )

2.

( ) ( )

Are vocational programs available?.............( )

3.
Does facility offer an adult Basic Education
Program?.......................................( )

( ) ( )

4.

Does facility offer a GED program?.............( )

( ) ( )

5.

Is staff following the proper procedures for:

a.

Furlough?............................( )

( ) ( )

PS 7300.09
1/12/98
Attachment 4-10, Page 6
b.

Work Release?........................( )

( ) ( )

c.

Study Release?.......................( )

( ) ( )

6.
Does staff have an understanding of all aspects
of placement in CTC's?.........................( )

( ) ( )

Classification/Progress
1.

Is there a formal classification program?......( )

2.
Is inmate progress reviewed at least once
every 6 months?................................( )

*
( ) ( )
*
( ) ( )

3.
Is staff aware of what type of information
should be in the following reports:
a.

Classification Report?...............( )

*
( ) ( )

b.

Progress Report?.....................( )

*
( ) ( )

4.

Does the facility grant Meritorious Good Time
and is staff familiar with BOP policy
pertaining to Meritorious Good Time?...........( )
Release
1.

*
( ) ( )
YES

NO

N/A

Does staff understand procedures required in
Statement of Work relating to inmates who have
a committed fine?..............................( )

*
( ) ( )

2.

Does staff understand procedures for resolving
detainer?......................................( )

*
( ) ( )

3.

Upon release, does institution provide adequate
clothing and transportation expenses to reach
destinations?..................................( )

*
( ) ( )

Are there procedures for determining the
appropriateness of release gratuity and
the amount?....................................( )

*
( ) ( )

Are the appropriate release/discharge forms and
reports completed and distributed properly?....( )

*
( ) ( )

4.

5.

PS 7300.09
1/12/98
Attachment 4-10, Page 7
Probation and Parole
Does the staff understand the role of the U.S.
Probation Officer and how to determine who is
the appropriate USPO?..........................( )

*
( ) ( )

Does the staff understand how to obtain
presentence reports and when to send report
to the USPO?...................................( )

( ) ( )

3.

Does staff understand procedures relating to
the release plan and the USPO?.................( )

*
( ) ( )

4.

Is staff aware of restrictions on release
destinations of inmates going out on supervision
(committing District of residence) and how to
resolve this?..................................( )

( ) ( )

Does staff understand Parole Commission actions
and procedures, i.e., continuances, institutional
review hearing, continued to expirations,
etc.?..........................................( )

*
( ) ( )

Does staff have all the required Parole Forms?.( )

( ) ( )

1.

2.

5.

6.

tSen ence/Record Information
1.

a.

YES NO

Do staff have a complete understanding of items on
the BP-5 "Sentence Computation
Sheet?.........................................( )
Sentence and length?......................( )

SGT?......................................( )
date?..................................( )
Eligibility date?..................( )

N/A

( ) ( )

( ) ( ) b.

( ) ( ) c.

( ) ( ) d.

MR
Parole

( ) ( )

2.
If allowed by institution, does Federal inmate
have a copy of his BP-5?.......................( ) ( ) ( )
3.

Does Inmate File contain the following:

a.
J&C (If not, is it in a separate, secure
place)?...................................( )
b.

BP-5?.....................................( )

( ) ( )
( ) ( )

PS 7300.09
1/12/98
Attachment 4-10, Page 8
c.
d.

PSI?......................................( )

Classification Summary?...................( )

Progress
Parole

Reports?.........................(

Application

(if

applicable)?.......(

Disciplinary Records (if applicable)?.....( )

)

(
)

( ) ( )

( ) ( ) e.
)

(

)

f.

)

(

)

g.

(

( ) ( )

COMMENTS:

SECURITY, CONTROL, & SAFETY
YES NO
1.

N/A

Is the staff guided by appropriate written
orders (such as post orders, emergency plans,
formal policies on key and tool control,
etc.)?.........................................( )

( ) ( )

Is there a sufficient number of operating staff
members to provide continuous 24-hour per day
supervision?...................................( )

*
( ) ( )

Do the policies for prisoners accountability
insure that the security of the unit is
maintained?....................................( )

*
( ) ( )

4.

Does the unit satisfactorily safeguard against
the introduction and production of contraband?.( )

*
( ) ( )

5.

Are unusual incidents, disciplinary infraction,
and disturbances adequately recorded?..........( )

*
( ) ( )

6.

Are adequate safety measures in effect with
regard to fire, natural disaster, etc.?........( )

*
( ) ( )

2.

3.

COMMENTS:

PS 7300.09
1/12/98
Attachment 4-10, Page 9
UNACCEPTABLE: ( ) INTERVIEWED DURING VISIT:
DURING VISIT:

8.

There is a major problem with this
PRISONERS INTERVIEWED

ADDITIONAL COMMENTS:

NARRATIVE
1.

USE OF THIS UNIT BY FEDERAL GOVERNMENT:

MAJOR USE:
2.

( )

MODERATE USE:

( )

MINOR USE:

( )

GOVERNMENT NEED TO CONTRACT WITH THIS UNIT:

NECESSARY:
( ) This is a single source supplier of
needed service in the area; or, other suppliers in the area are
unavailable to the Government or are clearly inferior.
DESIRABLE:
( ) This service is superior or more
conveniently located than other options which are available.
OPTIONAL:
( )
This unit was selected over, or in
addition to, other available units comparable in quality and
convenience.
Loss of this unit would not create a major problem
for the Government.
3.

OVERALL RATING ADJECTIVE:

SATISFACTORY:
( ) - There is no problem with this
facility--it is operating quite satisfactorily.
Any improvement
needed would be minor.
UNSATISFACTORY: ( ) - There is a problem with this facility-it is not operating satisfactorily.
Improvement is
definitely needed, as noted elsewhere in this report.

PS 7300.09
1/12/98
Attachment 4-10, Page 10
UNACCEPTABLE: ( ) - There is a major problem with this
facility.
The Government contracts with it only to meet the
needs of the U.S. Courts, while expending major efforts to find
alternatives; or the Government plans to give cancellation notice
if situation continues over a specified length of time.
IF RATING IS "UNACCEPTABLE," COMMENT ON REASONS, OR REFER TO
RELEVANT CHECKLIST ITEMS COMMENTED ON ELSEWHERE:
IF RATING IS "UNACCEPTABLE," IS CANCELLATION BEING
CONSIDERED?
IF NOT, COMMENT ON THE SITUATION AND ANY CONSTRAINTS WHICH
PREVENT CANCELLATION:
*"Unacceptable" is not meant to imply that any Constitutional
standards have not been met.
It is simply a way of indicating
the Bureau of Prisons has found major shortcomings in the
facility or in its operations.

CCM Signature
4.

Date

Management Center Administrator's Comments:

MCA Signature
Date of next scheduled inspection:

Date

PS 7300.09
1/12/98
Attachment 4-11, Page 1
CONTRACT CONFINEMENT INTERIM MONITORING
INSTRUMENT
1.

Date of Review:

2.

Date of Last Audit:

3.

Community Corrections Manager (Name, Location, Code):

4.

Facility (Name, Location, Code):

5.

Facility Director:

6.

Facility Operating Capacity:

7.

Total Facility Population:

8.

Total BOP Population:

9.

(Check One) This is a Major

10.

Average Monthly Inmate-days Since Last Monitoring:

11.

Is this Facility Co-Correctional? Yes:

, BOP Male:
or Minor

, BOP Female:
use Facility.

No:

If so, are Sleeping Areas Separated?
Yes:
No:
There Supervision and Separation by Sex to Provide Privacy
and Protection?
Yes:
No:

Is

12.
Comment on Areas Found Deficient During Last Audit (Attach
Extra Sheet, if Appropriate):

13.
Comment on Life Safety Issues (Obtain Copy of Last Fire
Marshal Inspection Report, If Appropriate):

14.
Comment on General Sanitation (Including Food Service
Program and Obtain Latest Copy of Food Service Establishment
Inspection Report, If Appropriate):

PS 7300.09
1/12/98
Attachment 4-11, Page 2
15.

Comment on Inmate Accountability and Facility Security:

16.

Number of Escapes Since Last Audit:

17.
Does this Facility have a due Process Model, per Wolff vs.
McDonnell, Policy for Disciplinary Action (Explain):

18.
Comment on Whether staff Understand Release Procedures (When
to Contact USMS, INS, Gratuities, Obtaining Bus Tickets, etc.)

19.

Other Areas Considered Important to This Contract:

20.
Date by Which Contractor is to Respond to Notice of
Deficiencies:

Signature of Community Corrections Manager
21.

Date

Date of Next Audit:

Signature of Management Center Administrator

Date

PS 7300.09
1/12/98
Attachment 4-12, Page 1
ALLEGATIONS OF CONTRACT STAFF MISCONDUCT/INTEGRITY ISSUES
IN PRIVATELY OPERATED BUREAU OF PRISONS
CONTRACT FACILITIES
The following procedures have been developed to more efficiently
investigate allegations of contract staff misconduct/integrity
issues in privately operated BOP contracts, while still
preserving the best interest of the government.
1.
ACTION: Contract Oversight Specialists (COS) and Community
Corrections Managers (CCM) will review allegations of contract
staff misconduct in connection with the Standards of Conduct in
the contract.
These matters will be brought to the attention of
the contractor and handled as any other violation of the
contract's terms and conditions.
However, the Office of Internal
Affairs (OIA) and the Office of Inspector General (OIG) must be
informed of all misconduct allegations.
Timely reporting of all
incidents and allegations is of paramount importance.
2.

PROCEDURES:

A.
Any information alleging staff misconduct violations of
state, local, or Federal law must be reported to the OIG/OIA.
In
addition to the following, please refer to Program Statement
1210.11 Internal Affairs, Office of, for guidance.
The CCM will notify OIA, without delay, of the
allegation
followed by the SENTRY Electronic Mail System (EMS) notification
(see attached form), with copies of the EMS and predicating
documentation (memorandums, etc.) mailed or sent via fax within
24 hours to OIA.
A copy of the EMS notification will be sent to
the staff member in the Community Corrections Branch Contracting Section (CCB), Community Corrections and Detention
Division, responsible for tracking community correction center
(CCC) integrity issues.
Frequently, staff become aware of unconfirmed information
alleging violations of the Standards of Conduct from unreliable
sources.
When this occurs, the COS or designated staff member
will begin to gather preliminary data to assist in a
determination whether a violation of the Standards of Conduct (or
other contract requirements) may have occurred.
However, it is
important to note that "subjects" of the allegation(s) should not
be approached without OIA approval.
If the allegation is clearly
determined to be insignificant and/or without merit, a memorandum
or GroupWise e-mail documenting the results of the preliminary
review shall be sent to OIA.

PS 7300.09
1/12/98
Attachment 4-12, Page 2
OIA will refer all misconduct allegations to OIG for screening and
classification (OIA will refer criminal matters involving
inmate physical abuse and sexual contact [which would constitute
the prosecutable offense of deprivation of civil rights under 18
U.S.C. 242] with an inmate to the Department of Justice, Civil
Rights Division (CRD), for prosecutorial consideration).
OIG may
decide to investigate a potential criminal violation or serious
administrative infraction rather than deferring the matter to the
BOP.
If this should occur, the respective CCM will be notified and
unless directed otherwise, no further local investigative action
should be pursued.
Upon deferral, OIA will inform the CCM either not to proceed,
pending further review, or to proceed with a local investigation.
All blocks on the attached EMS form shall be completed unless
obtaining the information would jeopardize an investigation.
In
this case, the form shall be appropriately noted.
If instructed to proceed with a local investigation, the COS or
designated staff member will begin to gather information or evidence
(newspaper articles, letters, police reports, telephonic
verifications with state and/or local officials, interviews, etc.)
that assist in a determination whether a violation of the Standards
of Conduct (or other contract requirements) has occurred.
The CCM in consultation with OIA shall be responsible for
directing, tracking, and ensuring all activities throughout the
local investigation, including a final investigative report, are
completed.
Updates concerning an open investigation will be
provided to the OIA, Community Corrections Regional Administrator
(CCRA), Management Center Administrator (MCA), and CCB as new
information is available, but no less than monthly.
OIA is
available for consultation at any point during the investigative
process.
B.
The CCM shall utilize all available resources to
properly investigate the allegations.
OIA, Regional Counsel and
the Central Office may be utilized as resources.
CCMs may assign
the investigation of CCC staff to the COS or Case Manager.
A final investigation report shall be completed by the MCA and shall
include an explanation of the complaint, a summary of the
investigative steps utilized, and the factual conclusions reached
by the investigator.
This final report, along with copies of
relevant affidavits, police reports, etc., shall be mailed to OIA
with all documents compiled during the investigation (i.e.,
affidavits, working papers) shall be maintained and preserved in
the CCM contract file.

PS 7300.09
1/12/98
Attachment 4-12, Page 3
C.
If the allegation is unfounded, the CCM contract file
will be documented by memorandum to OIA requesting CLOSURE and
indicating the information/evidence gathered from the
investigation does not support further examination.
A copy of
the memorandum, along with a copy of the actual investigative
file, shall be sent to OIA for review.
(A copy of the memorandum
ONLY shall be sent to CCB for the purpose of updating the
status.)
OIA will notify the CCM when CLOSURE is made. MCAs
will review these issues during operational reviews.
D.
At the conclusion of the investigation where charges
are sustained, the MCA will provide written direction to the CCM
to pursue certain corrective contract compliance action through
established (monitoring) procedures.
E.
A copy of the CCM's letter to the contractor directing
contract compliance action shall be sent to OIA.
3.

RESEARCH

A.
Information concerning all integrity allegations will
be entered into the OIA computer database.
the number of integrity/misconduct allegations
(sustained or unsubstantiated);
!
the types of integrity/misconduct allegations
(fraternizing, gambling, sex related, etc.)
!
expenditures of resources (travel costs, interviews,
inspections, other financial expenditures, etc.);
!
annual trends within each CCM office area; and,
!
suggestions on how to prevent the circumstances leading
to the integrity issue.
!

Through these guidelines, it is anticipated the BOP can more
effectively and efficiently utilize existing resources to
satisfactorily resolve contract staff misconduct.

PS 7300.09
1/12/98
Attachment 4-12, Page 4
REFERRAL OF STAFF MISCONDUCT INCIDENT IN CONTRACT FACILITY
TYPE OF REPORT (CHECK ONE)
INITIAL

FOLLOW-UP

DATE OF REFERRAL:

TIME OF REFERRAL:

CCM OFFICE CODE:

REPORTED BY(NAME AND TITLE:):

CONTRACT FACILITY (CITY / STATE:

ASSIGNMENT CODE:

CONTRACT NUMBER:
DATE OF INCIDENT(S):

TIME OF INCIDENT(S)

PLACE OF INCIDENT(S):
ALLEGATION:
SOURCE OF ALLEGATIONS:

SUBJECT FULL NAME:

TITLE / POSITION:

DATE OF BIRTH:

SEX:

SOCIAL SECURITY NUMBER:
RACE:
*If multiple subjects, use additional pages
VICTIM(S), FULL NAME AND REGISTER NUMBERS:
SUMMARY OF INCIDENT (WHO, WHAT, WHEN, WHERE, WHY):

--------------------------------------------------------------STATUS (OPEN / CLOSED) (DESCRIBE ANY ACTION TAKEN LOCALLY PRIOR
TO OIA REFERRAL.
ARE THERE ANY OTHER LOCAL, STATE, OR FEDERAL
AUTHORITIES INVOLVED?)

PS 7300.09
1/12/98
Attachment 4-13, Page 1

CONTRACTOR EVALUATION FORM (CEF)
Information for Request for Proposal
(C omplete if submitted for p ro posal only)

Evaluation Period:

[ ] Interim

[ ] Final Period

(C omplete if submitted for contract evaluation only)

DATE

____________________________________________________________________________________________
1.
O fferor/Contractor N ame
Address and T elephone #:
3.
___________________________________

2.

RFP /Contract N umber _________________
C ontract V alue (B ase plus options):

4.

Contract Award D ate: __________________

Contract Completion D ate: ______________
____________________________________________________________________________________________
5.

T ype of Contract:

(Circle all that apply) --

[FPAF]

[C PFF-C OM PLETION]

[C PFF-TERM ] [C PIF]

[B O A]

[REQ U IREM EN T S]

[SEALED BID]

[NEGOT IATED]

[FFP]

[LAB O R-H O U R]

[FPI]

[FP-EPA]

[C PAF] [ID/IQ]

[T &M ]

[COM PETITIVE]

[SBSA 8(a)]

[SBIR]

[NON -COM PETITIVE]

____________________________________________________________________________________________
6.

D ESC RIPT IO N O F CO N T RAC T RE Q U IRE M EN T S:

7.
R ating: Summ arize offeror/contractor performance and circle in the column on the right the numb er which
co rrespo nds to the performance rating for each catego ry. See the attached R ating G uidelines to determine rating

PS 7300.09
1/12/98
Attachment 4-13, Page 2
scale.
___________________________________________________________________________________________
CO N T RAC T CO M PLIAN CE
|
CO M M EN T S:
0
|
- Accuracy of Reports
|
1
- M eet Staffing C riteria
|
- Foo d Service P rogram
|
2
- Life Safety Standards
|
- Substance Abuse Program
|
3
- Accountability
|
- T echnical E xcellence
|
4
|
|
++
_________________________________________________________________________________________
|
CU ST O M ER SAT ISFACT IO N
|
CO M M EN T S:
0
|
- Reliab le
|
1
- Subsistence Collection
|
- Facility D esign/Location
|
2
- Facility maintenance & R epair
|
- Responsiveness to T echnical D irection
|
3
|
|
4
|
|
++
____________________________________________________________________________________________
|
B U SIN ESS RE LAT IO N S
|
CO M M EN T S:
0
|
- E ffective M anagem ent
|
1
- B usiness-Like C orrespo ndence
|
- C urrent, Accurate and C omplete B illings
|
2
- Resp onsive to C ontract Requirements
|
- Prompt Notification of Problems
|
3
- R easonable and C ooperative
|
- Flexible
|
4
- P ro-active
|
- Effective Contractor-recommended Solutions
|
++
- U se of Small and Sm all D isadvantaged
|
B usiness Subcontracts
|
____________________________________________________________________________________________

Mean Score (Add all ratings and divide by number of areas rated)
__________
__________________________________________________________________
If ap plicable, did the co ntractor subco ntract for any of the ab ove services?

If so, did the contractor prop erly mo nitor subcontractor’s performance?

PS 7300.09
1/12/98
Attachment 4-13, Page 3
8.

RAT ER:

N ame:_____________________________________S ignature:__________________________________________ D
ate: ______________________________________Pe riod Rated:_______________________________________
Position/T itle:________________________________T elephone #:_______________________________________
Fax #:____________________________________________
If CE F is comp leted telephonically, furnish all information above for interviewees except signature and comp leted
information below for individual conducting interview.
N ame:______________________________________
D ate: ______________________________________ Period Rated:______________________________________
Position/T itle:________________________________ T elephone#:_______________________________________
Fax #:___________________________________________
____________________________________________________________________________________________
9.

W ould you select this firm again? P lease pro vide a brief explanation:

____________________________________________________________________________________________
10 .

(A pp licable only for contract evaluations)

C ontractor’s Review:

W ere comments, rebuttals or additional information provided? Attach if submitted. [YE S]
[NO]
____________________________________________________________________________________________
11 .
(A pp licable only for contract evaluations) Information on Co ntractor’s Authorized Representative
subm itting comments, rebuttals or add itional information:
N ame:______________________________________S ignature:_________________________________________
D ate: _____________________________________ _ Period Rated:_______________________________________
P osition/T itle:________________________________ T elep hone
#:_______________________________________
Fax #:___________________________________________
____________________________________________________________________________________________
12 .
(A pp licable only for contract evaluations) A gency Review:
W ere contractor com ments reviewed at a level above the C ontracting O fficer? [Y ES]
[N O ]

Attach comments. N umber of pages: _______

N ame:______________________________________S ignature:_________________________________________
D ate:_______________________________________Pe riod Rated:_______________________________________
Position:_____________________________________ T elephone #:______________________________________
Fax #:___________________________________________
____________________________________________________________________________________________

13.

C ontract C ompliance

|
|

C ustomer Satisfaction

|
|

B usiness R elations

PS 7300.09
1/12/98
Attachment 4-13, Page 4
R evised Score:
|
R evised Score:
|
R evised Score:
____________________________________________________________________________________________
14.

Revised score (add all scores and divide by number of areas rated)

________________

15.
(A pplicable o nly for co ntract evaluations)
C ontracting O fficer E ndorsement (A pplicable only if co ntractor d oes not rebut rating and request review)

N ame:_______________________________________S ignature:________________________________________
D ate:______________________________________ _ Period Rated:______________________________________
Position:_____________________________________ T elephone #:______________________________________
Fax #:___________________________________________
16 . Ratings: Summ arize offeror/contractor performance and circle in the column on the right the numb er which
co rrespo nds to the performance rating for each catego ry. See the attached R ating G uidelines to determine rating
scale.
____________________________________________________________________________________________
CO N T R A C T C O M P LIA N C E
-A ccuracy of R ep orts
-M eets Staffing C riteria
-Food Service Program
-Life Safety Standards
-Substance Abuse Program
-Accountability
-T echnical E xcellence

C O M M E N T S:

0
1
2
3
4

++
____________________________________________________________________________________________
CU ST O M E R
CO M M E N T S:
0
SA TISFA C TION
1
-Reliab le
-Sub sistence C ollection
2
-Facility D esign/Location
-Facility M aintenance and R ep air
3
-R espo nsiveness to T echnical D irection

4

++
____________________________________________________________________________________________
0

PS 7300.09
1/12/98
Attachment 4-13, Page 5
B U SIN ESS RE LAT IO N S

CO M M EN T S:

1

-E ffective M anagem ent
-B usiness-like C orrespondence
2
-C urrent, Accurate and C omplete B illings
-Resp onsive to C ontract Requirements
-Prompt notification of Problems
3
-R easonable and C ooperative
-Flexible
-P ro-active
4
-E ffective C ontractor-recomm ended
So lutions
-U se of Small and Small D isadvantaged
++
B usiness Sub co ntracts
____________________________________________________________________________________________
M EA N SCO RE (AD D ALL RAT IN G S AN D D IV ID E B Y N U M B ER O F ARE AS RAT ED )
__________
____________________________________________________________________________________________ IF
APP LICAB LE, D ID T H E C O N T RAC T O R SU B CO N T RAC T FO R AN Y O F T H E AB O V E SE RV ICE S?
IF SO, DID TH E CONT RACTOR PROPERLY M ONITO R SUBCON TRACTO R’S PERFORM ANCE?

RATING GU IDELINES
Summarize contractor p erform ance in each of the rating areas. Assign each area a rating of 0 (unsatisfactory), 1 (po or), 2 (fair),
3 (good), 4 (excellent), or ++ (p lus). U se the following instructions as guidance in m aking these evaluations. E nsure that this
assessment is co nsistent with any other Agency assessments mad e (i.e., for payment of fee purpo ses).

Compact Compliance
-A ccuracy of repo rts
-M eet staffing criteria
-Food service pro gram
-Life safety stand ards
-Subsistence abuse program
-Accountability
-T echnical excellence

Customer Satisfaction
-R eliab le
-Subsistence collection
-Facility design/location
-Facility maintenance and repair
-R espo nsiveness to technical
direction

-P ro-active
-E ffective contractor recomm ended solutions
-E ffective small/small disadvantaged business subcontracting program

Business Relations
-E ffective managem ent
-B usinesslike correspo ndence
-C urrent, accurate and complete
billing
-R espo nsiveness to contract
requirements
-Prompt notification of problems
-R easonable/co operative
-Flexible

PS 7300.09
1/12/98
Attachment 4-13, Page 6
0. U nsatisfactory N onconformances
are com promising the
achievement of
co ntract requirements,
desp ite use of agency
reso urces.

D eficiencies are compromising
the achievement of contract
requirements, despite use of
agency reso urces.

1. P oor

N onconformances
req uire majo r Agency
resources to ensure
achievement of
co ntract requirements.

D eficiencies require m ajor
agency resources to ensure
achievem ent of co ntract
requirements.

2. Fair

N onconformances
req uire minor Agency
resources to ensure
achievement of
contract req uirem ents.

D eficiencies require m ino r
agency resources to
ensure achievem ent of
co ntract requirements.

Resp onse to inq uiries,
technical/service/ad ministrative
issues is som ewhat effective
and resp onsive.

3. G ood

N onconformances
do not impact
achievem ent of
contract requirements.

D eficiencies do no t impact
achievem ent of co ntract
requirements.

Resp onse to inq uiries,
technical/service/ad ministrative
issues is usually effective and
respo nsive.

4. E xcellent
T here are no quality
prob lem s.
issues is effective and respo nsive.

T here are no deficiencies.

Resp onse to inq uiries,
technical/service/adm inistrative issues
is not effective and respo nsive.

Resp onse to inq uiries,
technical/service/ad ministrative
issues is marginally effective
and resp onsive.

Resp onse to inq uiries,
technical/service/ad ministrative

T he contractor has demo nstrated an exceptional performance level in any of the above 4 categories that
justifies adding a po int to the score. It is exp ected that this rating will be used in those rare circumstances when co ntractor
perform ance clearly exceeds the perform ance levels described as “E xcellent.”
++ PLUS

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 1
CHAPTER 5. CASE MANAGEMENT
Case management is an integral part of community corrections.
Community corrections staff perform many functions for offenders
in contract facilities that would be performed by case/unit
managers in federal institutions.
Therefore, CCMs must have a
working knowledge of case management practices and procedures.
5.1.

DESIGNATIONS

Detailed instructions for completing the Inmate Load and Security
Designation form (BP-S337.051) are contained in the Security
Designation and Custody Classification Manual.
In addition, the
CCM shall be guided by the procedures outlined below.
As the first Bureau employees to be involved with federal
inmates, CCMs must decide whether to designate a non-federal or
federal facility.
It is important for the CCM to review initial
designation cases to determine whether they qualify for
community-based programs.
Ordinarily, offenders with court recommendations to serve their
sentences in a particular non-federal facility shall be placed
there.
Generally, these cases are reviewed biennially. State
placement cases also require a biennial review.
After the designation is finalized, the CCM shall inform the U.S.
Marshals Service (USMS) who has responsibility for transporting
the inmate to the designated facility.
When the case is a
voluntary surrender, the USMS is to notify the inmate where and
when to report.
In these situations, local notification
procedures may be established with the USMS and United States
Probation Service (USPS).
The BP-S337 Remarks section should be used to comment on the
nature of the offense, violent or unusual behavior, mental health
or medical problems, escape history, threatening behavior toward
national leaders, and criminal sexual behavior.
If an item is
scored in any portion of the form, a brief explanation should be
included in the Remarks section of the BP-S337.
If significant
concerns are involved or there has been serious misconduct while
in pre-trial status, it may be necessary to submit a separate
memorandum via BOPNet GroupWise to the Designator briefly
outlining the circumstances.
Inmates with physical or mental
health concerns shall be referred directly to the Central Office
Medical Designator using appropriate comments in the Remarks
section.

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 2
If the USMS requests designation and it is determined the
sentence has already been completed (i.e., satisfied by jail
credit), a designation shall not be done.
However, it is
necessary for community corrections staff to do a complete
sentence computation even if the J&C indicates "Time Served"; an
independent sentence computation will not suffice.
Once the
computation is completed it must also be satisfied (e.g., the
date, time, and method of actual release must be entered).
In the Remarks section of the sentence computation, the CCM shall
indicate that a sentence computation was completed on a released
USMS prisoner and list what documents were used to do the
sentence computation.
For example: released USMS prisoner (129,
PSI, J&C).
During the initial designation process, community corrections
staff must perform an independent sentence computation using the
SENTRY "Independent Sentence Computation" transaction for each
inmate serving a sentence of one year or less.
Good judgment
shall be used to determine if this is needed for inmates serving
sentences over one year when it appears the inmate has less than
one year remaining.
Performing independent sentence computations
on such cases will help ensure proper consideration of jail time
credit during initial designation, thereby reducing the potential
for late releases.
All available 129s, PSIs, and prior sentence computations are to
be reviewed.
The CCM shall also complete an ARS history
transaction to determine whether an inmate spent any pre-trial
time in a Bureau institution.
After completing the independent sentence computation on cases
that meet the criteria and consulting with the LIE on jail credit
accuracy, the CCM shall place a note under the Remarks section of
the BP-S337 indicating the tentative release date (TRD) with
number of days jail time credit (JTC).
For example: TRD w/292
JTC= 06-22-95. This will alert the Designator and staff at the
institution of the short release date.
This information shall be
available to holdover facilities, the USMS, and other staff with
access to SENTRY.
When notifying the USMS of the designated institution, the CCM
should also highlight the short release date.
The USMS may have
to hold locally and eventually release the inmate if the date is
too close for transfer to the designated facility.
This decision
rests with the USMS.
If background information (pre or post sentence investigation)
has not been completed, the CCM shall conduct an NCIC/NLETS check

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 3
and annotate in the BP-S337 Remarks section.
The inmate must be
designated to at least a LOW security level institution.
Due to strict requirements for medical confidentiality, knowledge
regarding HIV-infected offenders shall be limited to staff with a
need to know.
In order to maintain confidentiality, community
corrections staff shall communicate this information to the
medical designator in a separate memorandum via BOPNet.
5.1.1.
Placement of Inmates with Mental Health Issues or
Histories of Suicidal Behavior
To reduce the possibility of inmate suicides in contract
detention facilities:
a.
Each CCM or COS shall review their contract detention
facilities regarding mental health and suicide prevention
practices to determine their ability to deal with this
population.
Ordinarily, jail-type facilities that have ACA
accreditation or state certification have acceptable suicide
prevention programs.
However, the Bureau cannot rely entirely on
this information.
CCMs and/or COSs must base their conclusions
upon sound correctional practice.
In addition to accreditation
and certification, key factors to look for when conducting the
survey include:
suicide and mental health training for staff,
heightened supervision for high-risk inmates,
availability of emergency resuscitative equipment,
availability of mental health professionals at the
facility, and
e
formal policies and procedures governing their
practices.
e
e
e
e

b.
During the designation process, sensitivity must be
given to an inmate's prior mental health concerns or history of
suicidal behavior.
If such a history exists, a Bureau
institution, or a contract facility capable of dealing with this
type of inmate, shall be designated.
c.
It is critical that contract facilities contact CCM
staff whenever an inmate shows evidence of suicidal tendencies,
or demonstrates any unusual or dangerous behavior.
The CCM shall
carefully review this information and consult with the MCA, the
CCRA, and Bureau mental health staff, such as the regional
psychology services administrator, to determine if the inmate
should remain at the facility or be transferred.

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 4
5.1.2.

Early Designation for Inmates in State Custody

When prisoners are within 30 days of release from state sentences
and a federal term of incarceration is to follow, community
corrections staff shall act upon requests for designations from
the USMS.
Community corrections staff shall contact a state
employee for a verbal report on the inmate’s offense conduct and
institutional adjustment (to include incident report history) as
it applies to the designation process.
They must also confirm
the scheduled release date before requesting designation.
The
USMS must provide documentation verifying the sentence is
complete.
For procedures to follow for inmates with concurrent federal and
state sentences, refer to the Program Statement on Designation of
State Institution for Service of Federal Sentence.
5.1.3.

Voluntary Surrenders

The courts allow some inmates to surrender voluntarily to
designated facilities.
If the court does not establish a date,
the CCM shall contact the USMS to establish a surrender date.
If
the USMS does not establish a date, the CCM may do so.
When the
CCM becomes aware of a change in a date of voluntary surrender,
he or she shall notify the regional designator and the Inmate
Systems Manager (ISM) at the designated institution via BOPNet.
Contract facilities shall be notified of surrender date changes
by telephone or mail.
Documentation of this notification must be
maintained until the voluntary surrender has occurred.
This
documentation may be maintained by saving the BOPNet message in
an electronic file, by a comment in the designation log, or
another method the CCM deems appropriate.
Self surrender dates
for ICC designations should be established as close to the class
start date as is practicable.
For further information, refer to
the Program Statement on Unescorted Transfers and Voluntary
Surrenders and, in the case of voluntary surrender to an ICC, the
Intensive Confinement Center Program Statement.
5.1.4.

Appeals

If a CCM becomes aware that an inmate has been released on an
appeal after an institution was designated for that inmate, the
CCM shall notify the regional designator and the ISM at the
designated federal institution by BOPNet.
If a contract facility
is the inmate's designated location, the CCM shall notify staff
at that facility.
Documentation of notification must be
maintained until the appeal process is completed.
The
documentation may be noted in an electronic file or another CCM
approved method.

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 5
5.1.5.

Records and Documents

a.
CCMs shall maintain a designation tracking system (see
Attachment 5-1, Designation Log) that provides sufficient
information to permit review of the designation process.
These
records are to be maintained until the next Program or
Operational Review.
If cases are not processed in a timely
manner as noted in the Security Designation and Custody
Classification Manual, the CCM shall clearly document the
reasons.
b.
When federal institutions are designated, CCMs shall
forward (by regular mail) within two working days, copies of
Central Inmate Monitoring (CIM) documentation, if available, to
the CIM coordinator and all copies of the PSI and other relevant
information or documents to the ISM at the designated
institutions.
c.
When non-federal contract facilities or Bureau
institutions are designated, CCMs shall forward copies of the
designation teletypes or memos and any other relevant information
or documents (including PSIs) to the facilities within two
working days.
If the CCM believes the inmate will arrive in less
than five days, all documentation shall be sent by overnight mail
or facsimile within one working day of the designation to the
appropriate Bureau or contract facility.
d.
CCMs shall complete Attachment 5-1a, Tracking Juvenile
Designations, for all federal juveniles sentenced on or after
July 1, 1998, at the time of designation and with every
subsequent change of facility.
This form shall be submitted to
the Central Office CCB.
5.2.

REFERRALS FOR INSTITUTION TRANSFER TO CCCs

The Bureau's goal is to provide release preparation services to
all inmates who have need of such services and who meet
requirements for placement in the community.
Refer to the
Program Statement on Community Corrections Center (CCC)
Utilization and Transfer Procedure and the Security Designation
and Custody Classification Manual.
Bureau institution staff submit standard referrals to CCMs for
release preparation placement in CCCs.
CCC referral procedures
allow the CCM to set an appropriate placement date within the
range the referring institution requested.
CCMs should also
review referrals to determine whether the inmate qualifies for

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 6
other community-based programs (home confinement, drug treatment,
etc).
5.2.1.

Special Cases

a.
Military prisoners who will release directly from Bureau
institutions may be transferred to contract CCCs. Other military
prisoners, including military supervision cases, may not.
b.
State prisoners boarded in Bureau institutions are not
eligible for placement in Bureau contract facilities.
5.2.2.

Procedures

Upon receiving a completed CCC referral package, the CCM shall
expedite one copy to the appropriate CCC, accompanied by a cover
memorandum recommending a placement date and listing any special
program requirements.
The CCM shall indicate a specific
placement date based upon known resources.
A response from the
CCC is expected after receipt of the referral package.
CCMs must
monitor referrals to ensure this occurs.
a.
Acceptance.
When a CCC accepts an inmate, the CCM and
CCC staff shall notify the institution.
CCMs shall add the
destination assignment to the inmate's SENTRY record.
The
effective date of the assignment will be the approved transfer
date.
The scheduled transfer date should allow the institution
at least 10 working days to process the release paperwork.
If
the date is subsequently altered or canceled, CCMs must modify
the effective date or delete the assignment and notify the
institution.
b.
Rejection. When a CCC does not accept an inmate, the
CCC Director must write to the CCM outlining the reasons.
The
CCM shall review the rejection to determine if it is justifiable
and not based on a lack of information.
The CCM may want to
discuss the rejection with the CCC Director for reconsideration.
When it is certain that placement cannot be made, the CCM must
consider placement in another CCC or probation’s electronically
monitored home confinement program.
If the CCM is unable to
place the inmate in the community, the institution shall be
notified of reasons for the denial by BOPNet, the referral
package shall be disposed of, and the CCC rejection letter shall
be mailed to the institution.
The CCM shall enter the reason for
denial using the appropriate SENTRY COM assignment.
The CCM
shall maintain a record of rejections until the next Program or
Operational Review.

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 7
c.
Referral Log. Each CCM shall maintain a chronological
log of CCC transfer referrals.
Records shall be maintained until
the next Program or Operational Review.
The log must contain at
least:
e
e
e
e
e
e
e

Offender name and register number.
Referral institution and date referral was received.
Name of referral CCC (or 3-digit code) and date of
referral to CCC.
Date of CCC reply.
Transfer date.
Date institution notified (via DST waiting list).
Comment section.

5.3.

DIRECT PLACEMENT OF OFFENDERS IN CCCs

All direct placements, including supervision and direct court
commitments, shall be subjected to the more restrictive Community
Corrections Component of the CCC program, unless directed
otherwise by judicial recommendation.
5.3.1.

Probation/Supervised Release

a.
Judges may require probationers to reside in or
participate in a CCC program as a condition of supervision.
If
CCMs determine that space is available, they shall authorize CCCs
to accept the offenders and the CCM or CCC Director shall notify
the USPO.
b.
The Bureau pays for probationers and supervised
releasees in CCCs only when a court or U.S. Parole Commission
order requires it as a condition of supervision; however,
expenses for pretrial cases in CCCs, including alleged probation
violators who may be required to reside in CCCs as a condition of
release from jail, are the responsibility of probation or the
pretrial agency.
5.3.2.

Parole/Mandatory Releasees

The U.S. Parole Commission may require parolees and mandatory
releasees to reside in CCCs as a condition of supervision.
If
the CCM determines space is available, they shall authorize CCCs
to accept the offenders and the CCM or CCC Director shall notify
the USPO.
5.3.3.

Direct Court Commitments

Federal judges may recommend that CCCs be designated for inmates
to serve short-term sentences (ordinarily less than one year).

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 8
CCMs shall carry out such a recommendation if they determine that
this designation is appropriate.
CCMs shall consult with MCAs in
all situations of designation of community based facilities for
periods exceeding one year.
If space is not available or if
inmates are inappropriate for designation of CCCs, an appropriate
designation shall be made.
The sentencing judge shall be
notified in writing, with an explanation outlining the reasons for
not satisfying the judicial recommendation regarding a specific
institution or program as noted in the Program Statement on
Judicial Recommendations and U.S. Attorney Reports.
5.3.4.

Community Confinement

Title 18 U.S.C. § 3563(b) and United States Sentencing Guideline
Section 5C1.1, provide for residence in or participation in the
program of a community corrections facility.
Inmates who are
sentenced to community confinement reside in a CCC in lieu of
some portion of the term of commitment required by the Sentencing
Guidelines.
The judgment should specify "Community Confinement."
The CCC referral package should contain the same information as
specified in the referral package for Public Law placements.
5.3.5.

Intermittent Confinement

Offenders sentenced to Intermittent Confinement remain in Bureau
custody during nights, weekends, or other time periods, in lieu
of some portion of the term of commitment required by the
Sentencing Guidelines.
This condition of probation is authorized
in Title 18 U.S.C. § 3563(b) and United States Sentencing
Guideline Section 5C1.1. Usually, it is served in jail.
If no
jail or institution is available, a CCC may be designated with
the court's approval or upon the court's recommendation.
These
commitments shall be handled like direct court commitments; the
USMS must request designation for an Intermittent Confinement
commitment after they receive the Judgment in a Criminal Case
specifying commitment to the Bureau.
These commitments are
subject to the same discipline, escape, and sentence computation
procedures (see the Sentence Computation Manual for rules on
awarding jail credit) as other Bureau inmates during the period
of Intermittent Confinement.
They are probationers during other
times.
If a CCC is designated, these cases are subject to the
provisions of the Community Corrections Component.
These
offenders should be treated as inmates to the greatest extent
possible.
In the event of a serious disciplinary infraction the
sentencing court should be notified.

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 9
5.3.6.

CCC Placement as a Release Condition

Offenders who are placed on supervised release or have a
supervised release period stipulated to follow confinement in
their Judgment in a Criminal Case may be required to reside in a
CCC as a condition of supervised release for the time specified
by the court.
The USPO may refer offenders serving a supervised
release term in the community who require a more structured
environment to the CCM for CCC placement.
When inmates are
released directly from institutions with a court or U.S. Parole
Commission ordered supervision release condition that they reside
in a CCC, institution staff shall forward a referral package to
the CCM and providing CIMS clearance when appropriate.
Refer to
the Program Statement on Community Corrections Center (CCC)
Utilization and Transfer Procedure.
5.4.

CENTRAL INMATE MONITORING SYSTEM

The Central Inmate Monitoring (CIM) System is a classification
system the Bureau uses to monitor the transfer, temporary
release, and community-based activities of inmates who present
special concerns for management.
The CCM has clearance authority
for all CIM assignments, except Witness Security cases, which are
reviewed by the Central Office Inmate Monitoring Section.
Community corrections staff shall notify the "Review Authority"
of clearances using EMS Form 404, Requesting Central Inmate
Monitoring Clearance.
See the Program Statement on Central
Inmate Monitoring System for additional information and guidance
on who the appropriate "Review Authority" is in different cases.
As CIM "Coordinators" for inmates confined at contract
facilities, CCMs have the same responsibility as the
institutional CIM "Coordinators" for CIM cases in their areas.
CCMs are involved in the designation process and in providing
case management services to inmates in the community.
They are
the first to become involved with inmates when U.S. Marshals
request a designation.
It is required that the CCM and case
manager be certified in CIM procedures and complete CIM
Certification every three years.
CIM areas unique to community corrections offices are:
5.4.1.
Watching for local media and other information on
potential CIM cases; keeping a daily log and a file with CIM
material and sending material to the regional office, as
appropriate; and keeping the file in a locked drawer if it is a
Witness Security case so only those with a need to know have
access.

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 10
5.4.2.
Identifying inmate management issues that may pose
concerns during confinement or while in the community.
5.4.3.
Initiating requests for written documentation that
substantiates CIM classification.
Forwarding information
gathered on inmates to the CIM Coordinator at receiving
institutions.
5.4.4.
Transmitting CIM information to the regional designator
for consideration with designation requests.
Information about
separatees and WITSEC inmates must not be included in the Remarks
section of the designation request form, but shall be
communicated by phone, SENTRY, or BOPNet.
5.4.5.
Ensuring that any inmate for whom a contract facility
is designated is notified in writing, as promptly as possible, of
the CIM classification and the basis for it.
The inmate shall
sign for and receive a copy of the notification form.
5.4.6.
Preparing the packet on all inmates for whom contract
facilities are designated and are identified as CIM cases, as
outlined in the Program Statement on Central Inmate Monitoring
System.
The CCM shall ensure that the files of all inmates so
identified contain the 8½ x 11 inch white card stamped:
"NOT TO
BE TRANSFERRED OR PARTICIPATE IN COMMUNITY ACTIVITIES WITHOUT CIM
CLEARANCE."
5.4.7.
Ensuring that clearance for CIM cases approved for CCC
transfer has been obtained before the inmate arrives at the
facility.
This clearance is to be documented in the file, with a
hard copy printed no earlier than one to seven days before an
inmate's arrival.
Checking for prior CIM classification on
public law cases is necessary.
If a prior separatee is at the
CCC, the CCM must ensure the inmate's safety is not jeopardized.
5.4.8.
Monitoring of clearances for transfers or community
activities outside the commuting area of the contract facilities
by the CCM.
In reference to additional CIM clearance for CIM cases who are
transferred from a CCC to a home confinement program, the CIM
activity clearance for a CCC placement is from the time the
inmate departs the institution through the time he or she is
released from the CCC or other community programs.
There is no
need for CIM clearance for inmates going from a CCC to home
confinement if the home confinement location is within the same
commuting area.
This also applies to inmates transferring from
one contract facility to another under the same CCM office;

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 11
however, a review of the CIM status shall be conducted to ensure
separatees are not placed at the same facility.
5.4.9.
Register numbers for uncommitted separatee(s)can be
obtained from the regional designator.
See the Program Statement
on Central Inmate Monitoring System.
5.4.10.
CCM authorization of CIM clearance when CCC inmates
must be transferred.
Another unique responsibility is approving
CIM inmates for furloughs outside the commuting area.
In
separation/state boarder cases, the CCM approving the furlough
shall complete the SENTRY clearance transaction using EMS Form
404, Requesting Central Inmate Monitoring Clearance.
5.5.

REPORTING SIGNIFICANT INCIDENTS, EMERGENCIES AND DEATHS

CCMs shall report and route unusual and serious incidents,
assaults, deaths, disturbances, fires, natural disasters, weapons
discharges, and adverse incidents that may result in significant
publicity using the Report of Incident form.
Uses of force,
restraints, or chemical agents shall also be reported on the
Report of Incident form.
An After-Action Review Report (EMS Form
586) shall be prepared as necessary.
Each of these forms shall
be routed to all listed on the bottom of the form and to the MCA,
CCRA, and the Central Office COMM CORR mailbox.
The regional duty officer shall be notified when the occurrence
is on a weekend or after normal business hours.
There will be
circumstances when some of these incidents present regional or
national sensitivities and require immediate or next day
telephonic alert to respective staff in the regional and Central
offices.
For example, if there is a probability for regional or
national media attention to the incident, immediate telephonic
reporting may be called for in addition to completing the
Incident Report.
In the event of a significant escape, related incident, or death
of an inmate in a contract facility, the CCM shall follow
procedures outlined in the Program Statement on Escapes/Deaths
Notification.
The CCM performs the same role as the chief
executive officer.
In the event of an inmate death, CCC or jail
staff shall take a rolled right thumb print and arrange for the
death certificate to be completed.
These two documents shall be
mailed to the CCM, who shall make sure both are placed in the
Inmate Central File. A copy of the death certificate shall be
mailed to the Regional Health Services Administrator.
The CCM shall instruct contract facility staff to call the local
coroner to review the case if the death is violent, accidental

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 12
with unusual or questionable circumstances, or sudden, when the
deceased had not been under medical supervision.
In all other
cases, the CCM shall follow local law or practice in disposing of
the body.
If relatives claim the body, the Federal Government
has authority to release it to them.
If the relatives live at a
distance, the government shall pay the cost of transporting the
body and the expense of preparing it for shipment, including
embalming, clothing, casket, and shipping container.
If the body
is not claimed by relatives, the government has authority to
arrange and pay for local burial expenses.
The regional contract
specialist shall provide information on maximum allowable
expenses.
Price quotes shall be obtained from several morticians
and provided to the contract specialist, who shall select the
vendor and issue a purchase order.
When embalming or an autopsy is necessary, refer to the Program
Statements on Autopsies, Authority to Order and the Health
Services Manual for further information regarding religious
practices.
The regional chaplaincy administrator is to be
contacted for guidance.
The CCM shall report all deaths immediately to the Regional
Correctional Services Administrator by telephone, confirm by
BOPNet and forward with copies of the Incident Report to the
Correctional Services Administrator and National Health Systems
Administrator in the Central Office, MCA, CCRA, and CCA.
The CCM must notify the sentencing U.S. district court judge by
letter, with copies to the U.S. Attorney, Chief U.S. Probation
Officer, and the Regional Director.
The Program Statement on
Escapes/Deaths Notification also explains special handling for
WITSEC cases, notification procedures for family and friends,
medical reports, and other information needed.
5.6.
5.6.1.

ESCAPES
Definition and Application

Any committed inmate who fails to report to a contract facility
for admission, fails to remain at the approved place of
employment or training during the hours specified by the terms of
the employment or training program, fails to return to the
facility at the prescribed time, or fails to return from any
other approved absence at the time and place stipulated, may be
placed on escape status after staff have completed and documented
routine procedures to locate the inmate.
The federal escape statute only applies to those who escape from
the custody of the Attorney General or Bureau.
A person in a CCC

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 13
as a condition of probation, supervised release, or bond is there
by order of the committing court and is not deemed to be in the
custody of the Attorney General or the Bureau.
Probationers and
those on bond who leave a CCC without permission cannot be
prosecuted for escape, and should not be required to sign
documents indicating they can be.
Having CCC staff add this
statement to their forms or rules may prevent problems:
"A person who is residing in this CCC as a condition of probation,
parole, supervised release, or bond is not in the custody of the
Attorney General or Bureau of Prisons and
thus cannot be prosecuted for escape if they leave the facility
without permission.
However, any unauthorized
departure from the facility by those on probation, parole, or
bond will be immediately reported to appropriate court
personnel."
Any offender on probation or bond is considered to have absconded
from supervision rather than escaped from custody.
It is not
necessary to complete the Escape Report, EMS Form 907, for
absconders.
5.6.2.

Procedures

a.

Escape from a contract facility

(1)
CCMs must ensure that all contract staff are
familiar with escape reporting procedures.
(2)
Contract staff must report escapes to CCMs
immediately after the inmate is placed on escape status (no
reporting delays are allowable for escapes from secure-type
facilities).
Staff should not wait until regular working hours
if the escape occurs in the evenings or on weekends. The CCM shall
ensure the CCC staff can contact CCM staff after hours.
This
may include providing a beeper or cell phone number (with backup
home number of a staff member), or providing the home phone
numbers of at least two community
corrections staff members.
CC Offices shall establish
local procedures for immediate USMS notification.
(3)
Upon notification of an escape during non-duty
hours, the CCM shall determine the necessity to contact the
regional duty officer, depending on the circumstances of the
escape, but shall always report escapes from secure custody.
These requirements necessitate CCM staff being
aware of the weekly

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 14
regional duty officer roster.
Escapes from contract
confinement facilities (jails, long-term institutions,
juvenile boarding facilities) must be reported immediately.
(4)
The CCM shall complete the Community Corrections
Escape Report (EMS Form 907),
(Attachment 5-2b). The
following information may be of assistance in filling out this
form:
ESCAPE FROM CUSTODY - Under this category, report an inmate
whose whereabouts are unknown after contract staff have tried
to locate the inmate at local jails, hospitals, job, and pass
locations.
ESCAPE DUE TO COMMUNITY ARREST - Under this category, report
an inmate who is missing as a result of an arrest by a law
enforcement authority.
The CCM is aware of the inmate's
location and has initiated procedures to place a detainer in
favor of the USMS with the USM having
custody.
The CCM shall ask the USMS to notify the
CCM when the detainer is executed.
In SENTRY
these are identified as technical escapes.
Community Arrest/New Criminal Behavior - An inmate is arrested
for engaging in new criminal behavior since assignment to a
community based program, such as when an inmate is arrested and
charged with a robbery that occurred while signed out of the
CCC.
Community Arrest/Old Criminal Behavior - An inmate is arrested
for criminal behavior that occurred prior to assignment to a
community based program.
For example, the inmate is
arrested by an officer who recognizes him as having a warrant
pending since before this incarceration.
The "Circumstances" section should include basic information
pertaining to the escape with facts related to any new or old
criminal behavior, injuries, and/or media attention.
Note
any public safety factors or special management concerns as
well as pertinent background information on the inmate and
offense not detailed in the Inmate Load and Security
Designation form (BP-S337).
Facts pertaining to the CCC’s

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 15
accountability procedures regarding the incident are to be
included.
Other areas in the Escape Report are self explanatory. CCMs
need to ensure this entire form is completely filled out with
accurate information pertaining to the inmate's status.
(5)
The CCM must notify the FBI and USMS within the
district of the escape immediately of an escape. Details of
the escape and the identity of the escapee must be furnished.
The Notice of Escaped Federal Prisoner form (BPS393.058) is to be used for this notification.
In
addition, the CCM needs to send a message to the USMS
authorizing them to apprehend and
detain the escaped federal prisoner.
For an escape due
to community arrest, the CCM needs only to send a JUST message
to the USMS to have a detainer placed on the escapee. Other
notifications are not necessary.
(6)
When an inmate escapes, CCMs shall send a letter
via fax immediately (within the first working day) to the
sentencing judge(s) explaining the details of the escape,
including a copy of the BP-S393, followed by original
correspondence.
The U.S. Attorney and U.S. Probation Office
shall be faxed a copy of the letter to the judge. This
procedure does not apply to escapes
due to community arrest.
(7) CCMs shall update SENTRY to indicate changes in release
status, COM assignments, custody, good time, and sentence
computation.
(8)
CCMs shall maintain escape documentation,
including copies of the escape report, notifications, and
disciplinary information.
Disciplinary information
is filed in a separate disciplinary file.
This
documentation can be disposed of once a Program/Operational
Review has been conducted and the individual has been
apprehended.
(9)
The CCM shall purge file material already in the
Inmate Central File, include original escape documentation
with disciplinary reports and escape notification, and send
this to the parent institution along with a terminal report
after disciplinary proceedings are completed.

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 16
(10)
The Bureau does not pay the contractor for the
day of escape unless the contract specifies otherwise.
CCMs should be familiar with the procedures regarding escapes
from community based programs found in the Program Statements on
Escape From Extended Limits of Confinement, Escape/Deaths
Notification, and CCC Utilization and Transfer Procedure as well
as the CCC Statement of Work.
b.

Escape while in route from an institution to a CCC:

(1)
When an inmate on unescorted transfer fails to
report to a CCC, the CCM shall report the inmate as an
escapee via telephone and BOPNet GroupWise to the ISM
at the sending institution.
The U.S. Marshal in the
CCC district shall be notified of the escape.
The CCM
shall also notify the Regional Director, Central
Office, and the sending institution via BOPNet
GroupWise of the escape.
(2)
Staff at the sending institution shall update
SENTRY to indicate changes in release status and sentence
computation as well as preparing an incident report and conducting
a discipline hearing in absentia. Institution staff shall complete
the Incident Report
and make all notifications as required by the Program Statements
on Unescorted Transfers and Voluntary Surrenders, Escapes/Deaths
Notification, and CCC Utilization and Transfer Procedure.
c.
inmate

Apprehension or return to facility of contract facility

(1) Apprehension of CCC failures is to be coordinated with the
contractor and USMS to reduce the possibility of escape.
This
can be accomplished by issuing the incident report when the USMS
arrives to take custody or by asking the USMS to pick up a home
confinement inmate at his or her residence. The importance of
immediate transfer must be stressed to the USMS when
the CCM determines there is an escape risk or threat to the inmate
and/or others.
In routine cases,
apprehensions should be scheduled to occur during
normal business hours as noted in the Program Statement on the
Interagency Agreement between the Bureau of Prisons and U. S.
Marshals Service.
(2)
Gather all information available related to the
inmate's activities while on escape status.
This may

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 17
necessitate phone calls to the USMS, other arresting
authority, or USPO.
(3)
Complete the Community Corrections Apprehension
Report (EMS Form 908), (Attachment 5-2d).
This report
should include information describing any new offenses
committed and comments on whether injuries or media coverage
resulted.
Apprehension reports must be completed on escapes
due to community arrest when they are returned to federal
custody.
(4)
Determine through the U.S. Attorney and/or the
USMS if there will be federal escape prosecution.
If
so, do not designate until after prosecution and sentencing
and the USMS has formally requested designation.
(5)
Make the determination if local redesignation is
appropriate, i.e. from a CCC to a local jail.
If so,
follow routine inter-facility transfer procedures. After
designation is made, the CCM shall send a JUST message
(Attachment 5-2c) to the USMS to transfer the inmate to
closer custody.
(6)
Contractors shall be advised to accept an escaped
inmate returning to the facility always and to call the CCM
immediately for further direction.
The USMS shall
be called to pick up the inmate immediately, unless the CCM
chooses to expunge the incident report and charge the inmate
with another accountability code.
If there are no significant criminal charges and a
transfer to a Bureau institution is the most appropriate
course of action, regular transfer procedures shall be
followed as with any other CCC failure.
(7)
If significant time has passed (weeks or more)
from the date of escape and/or there have been significant
criminal charges, the CCM shall do a new Inmate Load and
Security Designation form (BP-S337).
(8)
The Program Statement on Escape from Extended
Limits of Confinement, provides guidelines for giving full
credit for time served while detained or arrested, gives
procedures for when a state institution is designated for
continued service of federal sentence, and explains situations
where escape status is to be nullified. Complex situations for
which there appear

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 18
to be no clear policy guidelines must be referred to the
Regional Inmate Systems Administrator (RISA).
(9)
The CCM shall check quarterly to see if an escapee
has been apprehended via SENTRY, NCIC, and the USMS.
The results of this check shall be documented.
5.7
DISCIPLINE/IN-PROGRAM FAILURES. This section applies to all
inmates in contract facilities which are required, by the terms
of their contract, to use a discipline system in which a Bureau
DHO takes final action.
For inmates identified as having
sentences affected by the Violent Crime Control and Law
Enforcement Act (VCCLEA) and the Prison Litigation Reform Act
(PLRA), also see Section 5.8,
SPECIAL DISCIPLINE PROCEDURES FOR
VCCLEA/PLRA INMATES IN NON-FEDERAL FACILITIES.
For those contract facilities which are not required to use Bureau
discipline procedures (generally local jails and state Departments
of Correction) the CCM must ensure the facilities use and adhere
to the concepts of due process as outlined in Wolff v. McDonnell.
The Program Statement on Inmate Discipline and Special Housing
Units and prescribed procedures for inmate discipline as
contained in the contractors respective Statement of Work shall
be referenced.
The following Bureau forms are used during the community
corrections disciplinary process and can be found on BOPDOCs:
BP-S494.073
Checklist for Center Discipline Committee
Certification;
BP-S205.073
Incident Report (CCC’s);
BP-S206.073
Inmate’s Rights at Center Discipline Committee
Hearing (CCC’s);
BP-S207.073
Notice of Center Discipline Committee Hearing
(CCC’s);
BP-S495.073
Waiver of Appearance (CCC’s);
BP-S209.073
Duties of Staff Representatives (CCC’s);
BP-S208-073
Center Disciplinary Committee Report (CCC’s);
BP-S389.058
Statutory Good Time Action Notice;
BP-S390.058
Extra Good Time Recommendation; and
BP-S448.058
Good Conduct Time Action Notice.
The following tables are used during the community corrections
disciplinary process and can be found in the Program Statement on
Inmate Discipline and Special Housing Units:
Table 3

Prohibited Acts and Disciplinary Scale

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 19
Table 4
Sanctions (Note: Sanctions applies with the
exception that the VCCLEA/PLRA exemplary compliance requirement
does not apply to inmates in contract facilities).
Table 5
Sanctions for Repetition of Prohibited Acts within
the Same Category
The Discipline Hearing Administrator (DHA) shall establish
procedures, within his or her respective region, for mailing
completed CDC packets for review and imposition of final action.
5.7.1.

Community Corrections Center Staff

The contractor shall comply with the Bureau of Prisons prescribed
policy and procedures for inmate discipline as contained in its
Statement of Work.
No deviation from this policy may be
permitted.
5.7.2.

Procedures Upon Admission to Center

The contractor shall furnish a copy of “Table 3-Prohibited Acts
and Disciplinary Scale,” found in the Program Statement on Inmate
Discipline and Special Housing Units, the center's disciplinary
system, and the established rules of the facility to each new
offender upon arrival.
Copies of these documents shall be posted
at a prominent location accessible to all offenders.
The
offender's file shall contain a receipt, signed by the offender,
stating that the offender has received and understands the
contents of these documents.
5.7.3.

Discipline Hearing Officer (DHO)

Ordinarily, within three working days of receipt of the Center
Disciplinary Committee (CDC) Packet, the DHO shall review it for
compliance with the CDC discipline policy specified in this
Manual and Wolff v. McDonnell.
If there are any discrepancies in
the CDC packet, the DHO shall communicate directly with the CDC
Chairperson by telephone or written correspondence.
In order to
ensure that all phases of the discipline hearing record are
complete and the findings are based on facts, the procedures have
been followed, and that any delays are justified, the DHO shall
complete the Checklist for Center Discipline Committee
Certification form (BP-S494.073) and place it in the front of the
CDC packet.
The DHO shall also sign and date the CDC Report on
the top right side to certify compliance with disciplinary
requirements. If the DHO is not satisfied that all criteria are
met, they will return the packets and point out errors and
omissions to be corrected.
If the DHO experiences recurring
problems, the CCM should be notified so the issue can be

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 20
addressed as a matter of contract compliance.
If
the DHO is satisfied that all criteria are met, he or she will
certify, impose final action, and sign and date the CDC report.
Additionally, the DHO will enter the incident report and charges
using the SENTRY transaction "Update Charges" as well as revise
the "Add Hearings/Findings" transaction immediately after final
action is taken and enter the SENTRY report number in the upper
right corner of the Checklist for CDC Certification.
The report
will be given an initial incident report status of "CDC”.
If an
inmate has any prior discipline action, the DHO shall determine
if there are any executable suspended sanctions using the SENTRY
Sanctions Available to Execute.
The Update Changes transaction
should be done as soon as the packet is received from the CCC,
even if the case is to be returned for corrective action.
Doing
so provides an effective tracking system of reports under review.
The DHO shall maintain a log to record pertinent information on
each case reviewed.
At a minimum, the log shall include:
the inmate name, e
register
number,
e
facility,
e
date of CDC hearing,
e
date received by DHO,
e
date returned (if errors were discovered),
e
date reply received,
e
final action date,
e
SENTRY entry date,
e
SENTRY Incident Report number, and
e
date forwarded to the CCM.
e

This information shall be available for review by the Discipline
Hearing Administrator and the Community Corrections
Administrator.
5.7.4.

Procedures CCM to Follow After Imposition of Sanctions

When the CCM receives the CDC packet from the DHO, he or she
shall review the CDC packet further to ensure that it has been
certified, sanctions imposed, signed and dated by the DHO as
required.
The DHO's sanction is final and subject only to the
CCM's review to ensure conformity with the provisions of the
community corrections discipline policy.
The CCM shall ensure the sentence is recomputed and/or initiate
the transfer, if appropriate, and ensure that any other sanctions
the DHO imposed are executed in accordance with directives.

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 21
The CCM shall notify facility staff in writing of decisions and
provide a copy of the CDC report for the inmate within three
working days, if possible, but no longer than five working days
from date of receipt of the final disposition from the DHO.
Part
II of the Incident Report (investigation) may not be given to the
inmate.
Any exceptions to this notification procedure must be
justified and documented.
If the inmate's whereabouts are
unknown, as in the case of an escapee, the report and all
material shall be sent to the parent institution for inclusion in
the Inmate Central File.
If an inmate is in-transit, his or her
copy is to be sent to the transfer destination with a note to
deliver it to the inmate upon arrival.
Whatever action is taken
to provide an inmate with his or her copy of the CDC report, must
also be documented on the CCM's copy.
The CCM shall forward a copy of the CDC report to the U.S. Parole
Commission on all cases with a parole date.
The CCM shall maintain a copy of a complete CDC packet for 12
months or until the next program or operational review is
conducted.
In escape cases, a duplicate packet shall be
maintained until it has been determined the inmate was returned
to custody and the discipline process has been completed.
The CCM shall maintain a log to record pertinent information on
each case processed.
At a minimum, the log shall include:
the inmate name, e
register
number,
e
facility,
e
date of CDC hearing,
e
date received from DHO,
e
final action date,
e
SENTRY Incident Report number, and
e
the date a copy was sent to Inmate/CCC/USPC.
e

This information shall be available for review by the Discipline
Hearing Administrator and the Community Corrections Administrator
and shall be retained for at least two years.
Unless otherwise specified in the respective contract, state and
local institutions and detention facilities may use their own
discipline procedures as long as they comply with the due process
requirements of Wolff v. McDonnell.
These facilities may choose
to use the procedures and forms for discipline in CCCs, providing
the documents are modified to indicate the facility is other than
a CCC.
The CCM shall closely monitor these discipline systems to
ensure continued compliance with Wolff v. McDonnell requirements.

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 22
5.7.5.

SENTRY Transactions

The CCM shall complete and place in the inmate’s file any of the
following forms that are applicable:
Form BP-S389.058,
Statutory Good Time Action Notice; Form BP-S390.058, Extra Good
Time Recommendation; Form BP-S448.058, Good Conduct Time Action
Notice. The CCM shall forfeit and/or disallow any Good Time in
SENTRY as directed by the DHO.
5.7.6.

Appeals

An inmate in a community corrections facility or program may
contest disciplinary action imposed by the CCC/CDC staff or the
DHO by appealing through the Administrative Remedy Program.
When
the inmate is advised of the disciplinary action, he or she shall
also be advised of appeal procedures.
If the appeal involves only minor sanctions imposed by CCC/CDC
staff, a Request for Administrative Remedy (EMS Form 229 - not
available on BOPDOCS, paper only), may be used to appeal the
action to the CCM.
Minor disciplinary sanctions are not entered
into the SENTRY "Inmate Discipline Data System."
However, when a
CCC/CDC minor sanction is appealed to the CCM via a Request for
Administrative Remedy, the CCM must ensure that the appropriate
data is entered into the SENTRY Administrative Remedy Module.
If the appeal involves final sanctions imposed by the DHO on an
incident report (major or minor), the following shall determine
the method to file an appeal:
Request for Administrative Remedy form, filed with the
respective Regional Director for inmates still assigned to a CCC.
e

Letter to the Regional Director for inmates who have
been removed from a CCC and placed in local jails or contract
detention facilities and do not have access to the appropriate
appeal form.
e

If the inmate is to be transferred to a federal institution, the
inmate shall wait to use the Administrative Remedy procedure upon
arrival at the institution.
5.7.7.

Training Plans/Agenda

The DHA shall ensure inmate discipline training is provided for
the contractor and CCM staff annually and any additional training
as needed.
The training agenda shall focus on major problem
areas identified during DHO review of the CDC packets.

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 23
The CCM shall continue to provide initial guidance and
supplementary training to new staff or contractors between the
regional-wide training conferences.
All discipline training
provided to contractors shall be documented in the CCM contract
file.
5.8. SPECIAL DISCIPLINE PROCEDURES FOR VCCLEA VIOLENT/PLRA
INMATES IN NON-FEDERAL FACILITIES
The VCCLEA became effective on September 13, 1994, and applies to
offenses that occurred on or after that date but prior to
April 26, 1996.
The PLRA became effective on April 26, 1996, and
applies to offenses that occurred on or after that date.
All CCC inmates sentenced on or after September 13, 1994, are
subject to good time sanctions as outlined in the Program
Statement on Inmate Discipline and Special Housing Units.
In
particular, they are subject to mandatory disallowance sanctions
for certain severity prohibited acts.
VCCLEA non-violent inmates
are also impacted by this policy.
5.8.1.
PLRA

Identifying Sentences Imposed Pursuant to VCCLEA and

Community corrections staff shall identify inmates sentenced
under the provisions of VCCLEA and/or PLRA for direct placement
in state and long-term boarder contract facilities.
Identifying
and loading appropriate SENTRY data is also necessary for these
inmates.
Institution staff will have made this identification
and the SENTRY applications already on all long-term boarders
transferred to contract facilities from Bureau institutions.
5.8.2.

Notification of VCCLEA and PLRA Requirements

a.
To Inmates. The CCM shall notify each VCCLEA violent
and/or PLRA inmate serving a sentence of more than one year who
is placed directly in a contract facility (initial designation,
except Taft Correctional Institution or the Southwest Detention
Facility) as a long-term boarder that, if he or she is found
guilty of a prohibited act, disallowance and/or forfeiture of
good conduct time shall be in accordance with Bureau policy.
Inmates who transfer to contract facilities from Bureau
institutions do not need to be notified.
See the Notification to
Inmates Sentenced Under the VCCLEA and/or PLRA (Attachment 53a.), as a sample inmate notification letter.
The CCM shall also
send a copy of the letter to the facility director or Warden.
b.
To Contractors. The CCM shall notify the appropriate
state or long-term boarder contract facility director or Warden

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 24
that if a VCCLEA violent or PLRA inmate is found guilty at a
discipline committee hearing of a prohibited act, they must send
the CCM a copy of the disciplinary proceeding.
See the
Notification to Contract Facility Director or Warden of VCCLEA
and/or PLRA Mandated Reporting Requirements for Prohibited Acts
(Attachment 5-3b.), as a sample of the facility notification
letter.
This letter also requires the contractor to execute
Attachment 5-3a.
5.8.3.

Incident Reports

The report on a VCCLEA violent or PLRA inmate who commits a
prohibited act while housed in a state or long-term boarder
contract facility, must be referred to the Discipline Hearing
Administrator (DHA) or the designated Discipline Hearing Officer
(DHO), or a CCM staff member who is DHO certified in offices with
an unusually high number of incident reports.
a.
Contract facilities with DHO discipline process. When
an inmate, in a contract facility that already uses the DHO as
the official taking final action, receives an incident report,
the discipline committee shall recommend good time be disallowed
as prescribed by VCCLEA and PLRA.
The discipline committee shall
forward copies of all relevant documents to the DHO with a brief
statement of reasons for the referral and any recommendation for
appropriate disposition in accordance with the exemplary
compliance standards.
The DHO must disallow good conduct time credit available for a
VCCLEA violent or PLRA inmate, and the sanction shall not be
suspended.
This is indicated in “Table 4-Sanctions” of the
Program Statement on Inmate Discipline and Special Housing Units,
also reference “Table 5-Sanctions for Repetition of Prohibited
Acts within the Same Category.”
b.
Contract facilities with an independent discipline
process.
For inmates confined in state or other long-term
boarder contract facilities with independent discipline
procedures, the following procedures apply:
The contract facility staff shall be asked to provide a
complete discipline packet to the CCM for VCCLEA
violent or PLRA inmates, who have been found guilty of committing
a prohibited act.
e

The CCM shall forward the packet to the DHA. The DHA/O
shall evaluate the discipline packet to insure that basic due
process has been met according to Wolff v. McDonnell.
If the
DHA/O finds that Wolff v. McDonnell
e

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 25
requirements have been met, he or she shall make the necessary
SENTRY transaction for disallowance and/or forfeiture of good
time and notify the CCM to make the necessary SENTRY transaction
to the computation.
The DHA/O shall return the packet to the CCM for
distribution to the inmate and inclusion in the Inmate Central
File.
e

5.9.
5.9.1.

TRANSFER OF INMATES
Authority and Approval

a.
Authority to transfer federal inmates between nonfederal facilities and from non-federal facilities to federal
institutions is delegated to CCMs.
General procedures are
provided in the Security Designation and Custody Classification
Manual.
When transferring inmates, care must be taken to
obtain CIM clearance when necessary, and to inform regional
staff of cases that may evoke publicity or require unusual
handling.
b.
CCMs must obtain approval from the receiving facility
(or other CCM if the receiving facility is in another service
area) before ordering transfer of inmates to other non-federal
facilities.
Ordinarily, CCMs must approve
transfers from one facility to another within the same agency or
state correctional system prior to the transfer. CCMs may
authorize transfers from non-federal to federal
institutions, but must consult with the regional designator.
c.
CCMs shall obtain CIM clearance before redesignation,
after determining the inmate must be returned to the
institution, and after consultation with the regional
designator, if necessary.
5.9.2.
a.

Forms and SENTRY Procedures
The redesignation shall be completed as follows:

Register Number
Name
Sex, Race, Age
Custody
ARS Status
Resident
Level
Facility Designated :

:
:
:
:
:
:
:

12345-678
Kilroy

LOM

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 26
b.
Appropriate transfer codes must be used in accordance
with current directives.
A disciplinary transfer (Transfer
Code 309) requires this sanction to be imposed formally by the
DHO following a CDC hearing.
c.
CCMs shall use the SENTRY redesignation transaction to
authorize the transfer of CCC program failures to federal
institutions.
CCMs shall include appropriate comments
(program failure, etc.) in the Remarks section of the
redesignation screen and do not need to send BOPNet messages to
explain the redesignation unless there is insufficient space in
the Remarks section. Redesignations appear on the designated
institution's daily log and will place inmates in the "pipeline"
for population management purposes.
d.
A Transfer Order (BP-S399.058) shall be provided to the
USMS.
When time constraints require expedience, CCMs may
provide transfer orders to the USMS via teletype, facsimile, or
SENTRY using EMS Form 417.
A signed, printed copy serves
as the original for the USMS, and copies may be routed to
the ISM at the receiving institution, the regional designator,
and the U.S. Parole Commission, if applicable. A SENTRYgenerated In-Transit Information Form should also be provided to
the USMS.
The CCM provides a copy to the
receiving facility.
e.
CCMs shall ensure that file material, including original
disciplinary reports and copies of communications to the
U.S. Parole Commission, are forwarded immediately to
redesignated institutions.
They shall notify institutions
of special circumstances that might affect an inmate's release
date.
f.
CCM staff shall remove inmates from EGT earning status
(SENTRY Sentence Monitoring) when they are removed from CCCs and
shall modify the sentence computation to reflect forfeited or
withheld statutory good time.
5.10.

PAROLE HEARING PROCEDURES

CCMs must establish procedures for U.S. Parole Commission
hearings on all eligible inmates.
CCMs must develop parole files
for inmates who are eligible for parole, prepare dockets, submit
lists of eligible inmates to the U.S. Parole Commission, and help
facilitate arrangements for hearings.
If the non-federal
institution does the docketing, the CCM must monitor the
procedure thoroughly.
One suggested method of monitoring would
be to use the SENTRY’s Parole Date sentence computation function

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 27
to establish a parole waiting list in SENTRY, similar to federal
institutions.
The U.S. Parole Commission must be notified whenever a CCC inmate
with an effective parole date is arrested before the release
date.
The U.S. Parole Commission must receive a mini-file on these
inmates by the 10th of the month preceding the month of the
examiners arrival for the hearings. The files must include:
parole application, sentence computation, PSI, and probation
revocation report, if applicable.
If available, the following
should also be sent: FBI arrest record (rap sheet),
classification study, Report on Committed Offender (AO 235), and
Report on Convicted Offender by United States Attorney (USA-792).
5.11.

VICTIM AND WITNESS PROTECTION ACT OF 1982

The Program Statement on Victim and Witness Notification is the
primary document for procedures in this area.
Transferring institutions are to advise the party to be notified
when the CCC acceptance date is established, but, no later than
two weeks prior to the transfer. If the transfer date moves up,
the institution must renotify.
CCMs must ensure the
BP-S323.014, Victim and Witness Notice showing this has been done
is received prior to the transfer.
If the inmate is released
prior to the date noted on the Victim and Witness Notice, or the
date moves up, the CCM must renotify the victim or witness.
When an inmate's custody is extended beyond the scheduled release
date; it is not necessary to renotify the victim or witness.
CCMs shall notify the interested party if the inmate goes on
furlough, dies, or is apprehended as an escapee.
Attachments to
the Program Statement can be used for making notifications.
If
the inmate escapes, the CCM shall make immediate notification by
telephone.
CCMs shall ensure the SENTRY Daily Log transaction is
used to monitor Victim/Witness Program cases placed in CCCs under
their responsibility.
CCMs have the same approval responsibilities as Bureau Wardens
under the Victim/Witness Program for federal inmates confined in
long-term contract boarding facilities (state institutions) and
for short-term direct court commitments to other non-federal
facilities.

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 28
5.12.
5.12.1.

MEDICAL SERVICES
Entrance Medical Appraisal

Inmates transferred from a federal to a non-federal facility must
receive a medical evaluation and clearance at the federal
institution prior to transfer.
Refer to the Health Services
Manual.
Inmates committed directly to non-federal facilities, including
CCCs, must receive entrance medical appraisals as required by the
Statement of Work.
The Bureau pays for these physicals,
including those of supervision cases, unless the contract
specifies to the contrary.
In most cases, the requirement is for
a general physical exam (comparable to an insurance-type
physical) that does not require hospitalization to complete.
Contractors must ensure that the results are documented and that
copies are placed in inmates' files and sent to CCMs. The exams
should be completed within five days of commitment.
The
requirement for entrance physicals also applies to inmates
required to reside in a CCC as a condition of supervision unless
one is included in the referral packet.
All other medical and dental expenses for persons under
supervision of the USPO are the inmate’s responsibility.
Statement of Work.
5.12.2.

See the

Routine Health Care

Inmates in CCCs are expected to become financially selfsufficient and therefore, bear the cost of medical care.
Contractors must obtain CCM approval prior to authorizing nonemergency medical treatment for which the Bureau may be
responsible.
In emergencies, contractors shall obtain the
treatment required to preserve the inmate's health and shall
inform the CCM as soon as possible.
CCMs shall determine whether
the inmate has adequate resources to cover the cost of the
treatment (medical insurance or adequate funds) or whether it
should be borne by the Government.
CCMs shall inform the Office of Medical Designations and
Transfers (OMDT), CCRA, and MCA immediately when an inmate is
hospitalized or otherwise referred for in-patient emergency
treatment or outpatient surgery for which the Government may be
responsible.
It is a good practice to send a courtesy
notification by BOPNet or fax to the Regional Health Services
Administrator (RHSA).
All other medical expenses shall be

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 29
subject to the RHSA’s approval.
When an inmate is placed
temporarily in a local hospital, SENTRY should reflect the ARS
code "Local Hosp."
The OMDT decides whether continued
hospitalization or transfer to an institution is appropriate.
CCM approval of payment for medical treatment is subject to the
following conditions:
a.
CCMs may not authorize payment for an inmate who is
receiving Medicaid benefits, has medical insurance, or the
ability to pay. Inmates who insist the Government is responsible
for medical care may be considered for transfer to an institution
for appropriate treatment.
b.
Inmates who are veterans retain any eligibility they may
have for treatment at a Veteran's hospital.
c.
CCMs may authorize admissions to hospitals for nonemergency medical treatment only upon the OMDT’s approval.
d.
Generally, CCMs may authorize non-emergency medical care
for inmates in jails and non-federal long-term facilities
(including juveniles) when recommended by staff at these
facilities and when such treatment appears necessary.
If there
is a cost, the RHSA must pre-approve it.
Inmates in these
facilities may not pay for their own medical care.
e.
CCMs may authorize non-emergency dental care (including
dentures and dental reconstruction) and vision correction
(eyeglasses) only upon the RHSA's approval.
f.
When the RHSA must approve medical services, the CCM
must submit a completed EMS-213, Medical Treatment in Local
Community form to the RHSA.
When OMDT must pre-certify
treatment, the CCM shall follow current health services
procedures and direct any related questions to the OMDT via
BOPNet or telephone.
5.12.3.

Sensitive Medical Data (SMD)

CCMs are authorized SENTRY access to SMD data only to retrieve
information on cases under their responsibility.
CCM offices
shall not delete or add any data to the SMD system.
5.12.4.

Mothers and Infants Together (MINT) Program

A description of this program for pregnant federal inmates is
found in the Program Statement on CCC Utilization and Transfer
Procedure.
This policy contains information on associated
medical care costs and a "Sample Statement of Responsibility for

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 30
MINT Referral," documenting who will have financial
responsibility for the baby.
5.13.

GENERAL CASE MANAGEMENT IN CONTRACT CCCs

5.13.1.

Offender Subsistence Collection

To promote financial responsibility and offset the cost of
incarceration, the Bureau requires inmates to make subsistence
payments to contractors.
Contractors shall collect 25% of each
employed inmate's weekly gross income not to exceed the daily
inmate-day rate. Payments shall be rounded down to the nearest
dollar amount.
Offenders who have other means of financial
support (VA Benefits, Worker's Compensation, retirement income,
etc.) shall contribute an amount determined by the contractor and
approved by the CCM, to approximate 25% of their weekly income.
Contractors must collect the full subsistence due.
Partial weeks
of residence are prorated.
Contractors shall reduce the monthly
billing to the Bureau by the amount collected in subsistence.
An
inmate who fails to pay subsistence may have privileges withheld
or disciplinary action may be taken, including termination from
the program.
Unless otherwise indicated by the court,
supervision cases shall pay subsistence. Additionally, any
inmate who transfers to the home confinement component of the
program is not required to pay subsistence.
If the court indicates that subsistence should not be collected,
the CCM shall comply with the court's order.
If the court has
made it known that they do not consider it appropriate to collect
subsistence on a direct commitment, the CCM should treat this
like any other judicial recommendation, that is, look at the
merits of the case and make every effort to make a sound
decision.
If the CCM determines not to follow the court's
recommendation, a letter of explanation must be sent.
Absent a
court order, offenders are responsible for subsistence payments
as outlined in this section.
Pretrial defendants in a CCC are not restricted from paying
subsistence.
The CCM should ensure that contractors work closely
with the local pretrial services office to determine which, if
any, pretrial defendant(s) should pay.
The subsistence program applies to all offenders assigned to
community-based programs.
In cases of extreme hardship, CCMs may waive or modify subsistence
payments on a case-by-case basis, with the MCA's concurrence.
Ordinarily, obligations including fines, restitution, or court
costs shall not be considered a factor when granting waivers.
Extreme hardship is defined as a situation

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 31
when the offender has made every effort to establish a suitable
release plan, but, due to circumstances beyond his or her
control, has been unable to prior to release.
Examples of such
situations include homelessness, unemployment due to physical or
mental health reasons, unexpected or emergency critical health
care needs, or no community resources.
To be considered for a modification or waiver of subsistence, the
offender must submit to the contractor a written justification
along with a financial statement to include a listing of all
debts and assets.
The contractor shall forward the offender's
request to the CCM with its recommendation.
Subsistence shall be
waived/modified for inmates who have been assessed a Cost of
Incarceration Fee.
Refer to the Program Statement on Cost of
Incarceration Fee.
5.13.2.

Social Security Payments to Offenders

Both 42 U.S.C. § 402 and implementing language in 20 CFR 404.468
provide the following guidance on this issue:
Convicted felons are not entitled to receive Social Security
benefits for any part of any month of which the individual
is confined.
For definitional purposes, confinement means
as long as the individual is under a sentence of confinement
and has not been released due to parole or pardon.
It
should be noted that benefit payments to any other person
who is entitled on the basis of the prisoner's wages and
self-employment income are payable as though the prisoner
were receiving benefits.
The Social Security Administration has held that the regulation
means offenders are not entitled to benefits if they are
transferred from an institution to a CCC, home confinement, or
any other program if their sentences are still running and they
have not been released from custody.
Exception: Disability benefits may be allowed to individuals
participating in a vocational rehabilitation program that the
court and the Social Security Administration approves.
5.13.3.

Employment

One of the most important purposes of CCC placement is employment
assistance.
Contractors are to ensure that offenders begin
working as soon as possible and must assist those who need help
in finding employment.
Most offenders are expected to be
employed within 15 working days of arrival at a CCC.

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 32
CCMs must encourage contractors to develop programs that increase
privileges for pre-release component offenders who are employed.
It is generally appropriate for contractors to require offenders
to be employed before allowing them to be absent from the CCC for
social purposes.
Contractors may take disciplinary sanctions
against offenders who are able, but unwilling, to hold
employment.
Bureau policy and the SOW require that employers be notified of
an inmate's legal status (that they have been convicted of a
federal offense).
This policy applies to supervision (public
law) cases also, but such cases are under the jurisdiction of the
court or U.S. Parole Commission and probation officers may
determine that an exception is appropriate.
CCMs must ensure
that contractors implement the policy in all other cases.
Notifications should be made prior to employment of the offender
if possible.
5.13.4.

Authorized Absences

Contractors may allow a pre-release component inmate to "sign out"
from the CCC until evening curfew, and go on pass for weekends and
holidays.
A furlough is required when the inmate
will be gone for more than a weekend (including holidays) and/or
the destination is more than 100 miles.
Furloughs require USPO
comment (both in the district the inmate will be visiting as well
as where the CCC is located, if not the same), CCM approval, and
CIM clearance if appropriate.
If repeated furloughs to the same
location are anticipated, a blanket USPO and CIM clearance may be
sufficient, with approval of the USPO and CIM coordinator.
Supervision cases are not eligible for furloughs.
approve absences other than "sign-out" or "pass".
5.13.5.

The USPO shall

Religious Activities

In meeting offenders' religious needs in CCCs, staff must
exercise flexibility.
If possible, offenders should be allowed
uninterrupted practice of religion, as was exercised prior to
incarceration.
Requests for religious activities should be
handled on a case-by-case basis.
The regional chaplaincy
administrator should be contacted for guidance when there are
unusual requests or concerns.
5.13.6.

Driving

Often it is appropriate to allow inmates to drive their own or
another person's vehicle to travel to work or for other
authorized purposes.
Inmate requests for driving privileges are

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 33
subject to contractor and CCM approval, under the following
conditions:
a.
Public transportation is not available or its use would
be impractical considering time, distance, or cost.
b.
The inmate has provided proof of driver's license,
vehicle licensing, registration, and valid insurance (if required
by the state) to the CCM via the contractor.
The contractor
shall maintain copies of these documents (except for the driver's
license, which many states prohibit copying).
The contractor
shall record the driver's license number and expiration date in
the inmate's file.
c.
If the vehicle to be used is the property of a person
other than the inmate, the contractor must have verified proof
(e.g., copy of documents) of valid insurance, vehicle licensing
and registration for the car, and a signed authorization (either
notarized or witnessed by CCC staff) permitting the inmate to
drive the car.
d.
The contractor shall maintain the license number and a
description of the vehicle on file.
e.
Permission to drive for supervision cases must be
approved by the CCC Director and the USPO, and must be
appropriately documented.
f.
The contractor shall use the form "Authorization To
Operate A Motor Vehicle" (Attachment 5-4) when an inmate is
applying for this privilege or a locally produced one which
contains, at a minimum, that information found on Attachment 5-3.
5.13.7.

Marriage

Contractors shall refer committed inmates' requests for marriage
to CCMs, with their recommendations.
The CCM shall process
marriage requests in accordance with the Program Statement on
Marriages of Inmates, which authorizes the CCM to approve
requests to marry of federal inmates housed in non-federal
facilities.
Marriage requests of offenders under supervision
shall be forwarded to the USPO.
5.13.8.

Electronic Communication Equipment

With the advancement of technology and the use of beepers and
cellular phones in the workplace, there is a need to monitor the
use of this equipment by CCC offenders.
When CCC staff believes

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 34
that it is essential for an offender to use a beeper or cellular
phone in their work, the following procedures shall be used:
a.
Inmates shall make a written request to the CCC Director
stating the specific need for the equipment.
The CCC Director
shall verify the need and forward the request for approval to the
CCM.
A copy of the request (approved or disapproved) shall be
returned to the CCC Director, with a copy to the inmate's file.
b.
For supervision cases, the CCC Director shall make the
request to the USPO seeking approval/guidance.
A copy shall be
forwarded to the CCM for informational purposes. The USPO's
response shall be placed in the offender's contractor file and
reviewed during routine monitorings.
5.13.9.

Use of Inmates in Investigations

Any person or agency requesting to use an inmate in any
investigation must be referred to the Office of Enforcement
Operations (OEO), Department of Justice, Washington DC for
approval, as these types of investigations are extremely
sensitive.
Information and procedures regarding requests from
investigative agencies or U.S. Attorneys to use inmates under
Bureau jurisdiction may be found in the Special Investigative
Supervisors Manual, Chapter 17 - Investigative Requests.
The CCM
shall contact the MCA or CCRA regarding information contained in
this Manual, or the Executive Assistant, Correctional Programs
Division, Central Office.
5.14.

RELEASE PROCEDURES

CCMs shall ensure the timely release of inmates from contract
CCCs and contract jails or boarding facilities.
CCMs must verify
release data, including credit for CCC good time.
CCMs shall
calculate release dates for direct court commitments and date
changes for institution transfers if additional or forfeited good
time occurs.
CCMs shall mail a copy of appropriate sentence
computation data to CCCs and boarding facilities of the inmate.
CCMs shall establish a system to monitor release dates and ensure
contract staff release inmates timely and accurately prepare
release paperwork.
The following schedules outline the steps and time limits
applicable to each type of release from confinement.
Reference
shall also be made to the Inmate Systems Management Manual.
CCMs
shall ensure that contract staff are aware of these schedules and
that contractors understand the different requirements for
release.
It is Bureau practice to release inmates who are not
supervision cases on the work day preceding a Saturday, Sunday,

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 35
or holiday if the release date falls on one of the days noted.
This practice also applies to releases on parole unless the
release date is the parole eligibility date.
5.14.1.

Release Schedule

a.
Parole. Six weeks prior to parole date, contract staff
submit a proposed parole plan to the USPO for investigation and
approval.
Four weeks prior to parole date, contract staff submit a request
for a parole certificate to the appropriate U.S. Parole
Commission office, with the USPO approval attached.
b.
Mandatory Release. Four to six weeks prior to mandatory
release date, contract staff submit a proposed release plan to
the USPO (Mandatory Release Statement (Attachment 5-4d).
c.
Supervision Cases. Contract staff submit release plans
to the USPO when they determine release is appropriate, based on
program progress or adjustment.
5.14.2.

Release Forms and Report Distribution

Parole certificates are mailed or faxed from the U.S. Parole
Commission directly to the CCC.
The community corrections Legal
Instruments Examiner shall ensure that the contractor lists the
number of days remaining to be served and that any special
conditions are noted on the reverse side of the parole
certificate prior to the inmate being released from the CCC.
The
contractor shall mail the signed parole certificate to the CCM
for inclusion in the institutional file.
See Attachments 5-5a
through 5-5f.
a.

Parole

(1)
Conditions of release are read to the inmate and
the inmate's signature (witnessed and dated by a staff member) is
obtained on each of the Parole Certificates and SPT Certificates,
when applicable.
Each page of
the certificates is signed individually, in pen, and is not
carbonized.
Release on Parole is not effective
without the inmate's signature.
Copies are distributed
as follows:
(a)
(b)
(c)
(d)

Original to inmate.
Copy to USPO.
"Institution Copy" to CCM.
Copy to U.S. Parole Commission Office.

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 36
(2)
Notice of Release and Arrival - Distribute copies
as above, plus one copy to the U.S. Attorney's office in the
District of Sentencing.
b.
Mandatory Release. Distribute copies of the appropriate
paperwork as noted in section "a" above.
c.

Expiration.

(1)
Notice of Release and Arrival - Distribute the
original to the USPO, with a copy to the CCM and to the U.S.
Attorney in the district of sentencing.
The
inmate is advised if probation or special parole
supervision is to follow release.
Note:
"New law" cases are released on the expiration
of their term less any time credited for applicable Good Conduct
Time (GCT).
They are processed in accordance with
established procedures for cases released by expiration.
(2)
Special Parole Term Certificates (if applicable) See distribution of Parole Certificates.
d.
Supervision Cases. The contractor coordinates release
through the USPO and informs the CCM.
e.

Terminal Reports

(1)
The contractor prepares and forwards a Terminal
Report to the CCM.
This is done after release from a
CCC within the time frame specified in the applicable Statement
of Work.
See Attachment 5-5f as an example of a Terminal
Report.
(2)
Distribution: Original to CCM for forwarding to
the institution file, copy to USPO, copy to U.S. Parole Commission
Office (if applicable).
5.14.3.

Fines/Assessments (Old Law Cases)

A fine is a monetary penalty associated with an offense that is
imposed as a part of a judgment.
The two types of fines are
committed and non-committed fines. See Attachments 5-6 and 5-7. A
committed fine is paid or other arrangements are made for the
handling of the fine prior to the inmate's release.
A noncommitted fine is one where the status of payment of the fine
would not affect the release date. See the Program Statement on
Fines and Costs.

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 37
5.14.4.

Fines/Assessments (New Law Cases)

Pursuant to Title 18 U.S.C. § 3624(e): "No prisoner shall be
released on supervision unless such prisoner agrees to adhere to
an installment schedule, not to exceed two years except in
special circumstances, to pay for any fine imposed for the
offense committed by such prisoner."
a.
The court is required to impose an assessment on
convicted defendants for each felony and misdemeanor.
The
assessment is imposed for each count (offense) in the Judgment in
a Criminal Case.
Agents of the court collect the assessments.
b.
The CCM shall indicate on the SENTRY Sentence
Computation Record the existence of assessments for direct court
commitments.
The information is recorded only if it is contained
in the Judgment in a Criminal Case.
Otherwise, it need not be
recorded and the CCM need not solicit the information from the
court.
c.
The CCM ordinarily does not become involved with the
collection of assessments and is not required to determine
whether they have been paid.
However, if the Judgment in a
Criminal Case for a direct court commitment indicates that the
assessment was not paid at sentencing, and that the court wants
it collected prior to release and provides no special
instructions, the unpaid assessment must be treated as a
committed fine.
If the court, either in the Judgment in a
Criminal Case or by court order, requires that the fine be paid
by some other method that involves the Bureau, the CCM should
contact the Regional Inmate Systems Administrator for assistance.
5.14.5.

Release Expenses

Inmates serving long sentences in non-federal facilities
(primarily in state correctional facilities and juvenile
facilities) may receive a release gratuity, transportation to the
place of conviction or legal residence, and clothing.
An inmate
who has adequate personal funds or is released to another custody
should not usually receive a gratuity.
Because of the nature of
the program, inmates released from contract residential centers
shall not normally receive release gratuities.
See the Program
Statements on Release Gratuities, Transportation, and Clothing
and the Interagency Agreement between the U.S. Bureau of Prisons
and the U.S. Marshals Service.
a.
The CCM shall determine the amount of the release
gratuity and clothing based on staff recommendations using a $100
limit as a base and seeking written approval from the CCRA

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 38
through the MCA should they determine a gratuity in excess of
$100 is warranted.
The Program Statement on Release Gratuities,
Transportation, and Clothing shall be referenced for guidance on
allowable amounts.
b.
The CCM shall request the USMS to provide funds for
release gratuities, clothing, and transportation, if funds are
not available under the provisions of the contract with the nonfederal facility (a gratuity clause should be included in the
contract whenever possible).
The CCM must advise the USMS in
writing of an impending release date five days in advance to
allow time for this to be accomplished.
c.
When the Bureau is "piggy-backing" a USMS contract, the
USMS will pay these expenses and the Bureau shall reimburse the
USMS.
Otherwise, reimbursements are made directly to those
providers under contract directly with the Bureau.
The USMS
office making the disbursement will forward the appropriate
standard form to the CCM.
The CCM shall put this information on
a SF-1034 form (Public Voucher for Purchases and Services Other
Than Personal), sign it, and forward the SF 1034 to the regional
office for processing.
5.15

COST OF INCARCERATION FEE (COIF)

CCMs are responsible for complying with the Program Statement on
Cost of Incarceration Fee (COIF), which applies to prisoners who
are convicted in U.S. District Courts, committed to the custody
of the Attorney General, and serving a term of incarceration that
began on or after January 1, 1995.
This includes aliens and
those confined to contract jails.
Note that the Cost of Incarceration Fee, which is imposed by the
Bureau, is distinct from the Cost of Incarceration Fine, which is
imposed by the courts.
The Program Statement delineates the
differences between these obligations.
At no time will both be
imposed on one inmate.
When appropriate, the CCM shall compute the fee, establish a
payment schedule in accordance with the COIF Program Statement,
and notify all direct court commitments under their jurisdiction
who owe a COIF using the appropriate COIF Program Statement
Attachment.
Inmates who are institution transfers shall continue
the installment plans established by their unit teams.
In the
case of an inmate owing a COIF who transfers to a CCC, the CCM is
notified of the COIF balance by regional correctional programs
staff immediately after they receive notification from the
institution.
Institution notification must be forwarded no later
than two weeks prior to transfer.

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 39
Inmates who fail to make COIF payments may be removed from the
CCC.
When an inmate releases from a CCC with an outstanding
obligation, the CCM shall notify the regional comptroller, who
will process the bill in accordance with the Program Statement on
Accounting for Cost of Incarceration Fee.
Subsistence shall be waived for institution transfers whose COIF
payments are greater than or equal to subsistence.
When COIF is
less than the calculated subsistence obligations, the difference
may be collected as subsistence.
Direct court commitments with a
COIF are to have subsistence waived.
5.16.

SEXUAL ABUSE/ASSAULT PREVENTION AND INTERVENTION

CCMs shall ensure that contractors have procedures in place to
prevent and address incidents of sexual abuse/assault.
This
includes informing inmates, training contract staff, and
following correct reporting procedures.
Specific requirements
are found in the most recent Community Corrections SOW.
The
Program Statement on Sexual Abuse/Assault Prevention and
Intervention Programs can also be referenced.
5.16.1

Informing Inmates

Inmates transferring to a contract facility from a federal
institution have already been educated on preventing and avoiding
sexual abuse/assault.
Contractors must provide this education to
all other federal inmates and document it in their files.
All
inmates are to be advised during facility orientation who to
contact regarding incidents of sexual abuse/assault.
These
requirements shall be reviewed during facility monitorings.
5.16.2

Training Contract Staff

All contractors are responsible for ensuring their staff are
trained in prevention, identification, and handling of sexual
abuse/assault incidents.
This training shall be documented by
the contractor and reviewed during facility monitorings.
At a minimum, all inmates claiming to be the victim of a sexual
assault shall receive services addressing medical, mental health,
social, and protective needs.
5.16.3

Reporting Requirements

Contractors shall report all incidents of sexual assaults to the
CCM immediately.
The CCM shall ensure that the contractor
notifies local law enforcement authorities and, in the case of

PS 7300.09
CN-2 5/19/99
Chapter 5, Page 40
staff assault on a resident, the Office of Internal Affairs shall
be notified.
The SF-583, Report of Incident form, is to be
completed and routed for all reports of sexual assaults.
5.17.

USE OF VOLUNTEERS IN COMMUNITY-BASED PROGRAMS

Contractors operating under a SOW later than 1992 are required to
use volunteers to assist inmates directly in their transition to
the community.
All other contractors shall be encouraged to use
volunteers.
Volunteers are defined as private citizens who are at least 18
years old and provide gratuitous services to the facility.
Gratuitous services are those that are uncompensated and would
otherwise not be performed by a paid employee.
Volunteers
reinforce mainstream societal values conveyed daily by staff
through service in programs addressing areas such as marriage and
family enrichment, substance abuse, education, literacy,
spiritual growth, recreation, health education, fitness, and
vocational training.
Volunteers who provide services under the direct supervision of
paid contract staff do not need security background clearances.
Those who provide services without supervision must complete the
Application for Volunteer Service (BP-S580.053) and Release of
Information (OMB 3206-0007) forms and have NCIC, NLETS, and
fingerprint checks.
The contractor must forward this information
to the CCM for approval.
Responses must be received from the
NCIC, NLETS, and fingerprint checks before approval can be
granted for unsupervised volunteers.
Further information and guidance regarding these procedures can
be received from the regional volunteer administrator.

PS 7300.09
CN-2 5/19/99
Attachment 5-1
CCM DESIGNATION LOG MONTH/YEAR

Name

Jud. Reg #

USM Dist.

PSI
Req.

PSI
Rec’d

Des
Req.

Des.
Rec’d

Institution

Comments

PS 7300.09
CN-2 5/19/99
Attachment 5-1a
TRACKING JUVENILE DESIGNATIONS
Register
Number:

Name:
City and State of Residence:
Designated Facility:

NOTE: Complete the following questions for all juveniles sentenced on
or after July 1, 1998.
This will be completed when the juvenile is
first designated and every subsequent change of facility.
A copy
shall be sent by WAN or FAX to the Central Office Community
Corrections Branch.
1) Is the juvenile a foreign national?
YES

NO

2) If the answer to question #1 is no, is the juvenile designated to a
facility within 250 miles of the juvenile’s residence?
YES

NO

3) If the answer to question #2 is no, please check one of the
following options:
a) There are no contract beds available within 250 miles
of the juvenile’s residence.
b) There are beds available within 250 miles of the
juvenile’s residence, but the security level is inappropriate.
c) There are beds available within 250 miles of the
juvenile’s residence, but programmatic needs require designation to
another facility.
d) There are beds available within
juvenile’s residence, but the sentencing
another program.

250 miles of the
court recommended

e) There are beds available within 250 miles of the
juvenile’s residence, but other considerations require
designation to another facility.
Please summarize:
.
CCM:

DATE:

.

PS 7300.09
1/12/98
Attachment 5-2, Page 1
Sample Teletype and EMS Formats
a. Sample teletype notice to USM of escape
b. EMS Form 907 - Community Corrections Escape Report
c. Sample teletype or memo to USM requesting inmate transfer to
closer custody.
d. EMS Form 908 - Community Corrections Apprehension Report

PS 7300.09
1/12/98
Attachment 5-2, Page 2
Sample Teletype Notice to USM of Escape

TO:

United States Marshal, (insert District, City, State)

FROM:

Community Corrections Manager

CC:

United States Marshals Service, Washington, D. C.

ATTN:

Enforcement Operations Division

RE:

Escaped Federal Prisoner.
This is your authority to apprehend the below named
Federal prisoner.

Name:

Reg. No.:

Institution/Contract Location:

FBI No.:

Date of Escape:

Time (am or pm):

Sentence Date:

Sentence:

Offense:

Release Date:

Circumstances:

PS 7300.09
1/12/98
Attachment 5-2, Page 3
073 COMMUNITY CORRECTIONS ESCAPE REPORT CDFRM SENTRY EMS FEB
97
U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS
&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

Name of Reporting Official
T Title
T Date Submitted
*
*
*
*
S)))))))))))))))))))))))))))))))))))))))))))3))))))))))))))))))))))))3)))))
)))))))0))))))))))))3)))))))))))))))))))))))))Q
Name of Inmate
* Reg. No.
* Date of Birth
*
*
*
*
S)))))))))))))))))))))))))))))))))))))))))))2))))))))))))))))))))))))2)))))
)))))))2)0))))))))))2)))))))))))))))))))))))))Q
*Date and Time of Escape
Escape from Custody

or

T Office
*
*

*Race
*
*

Escape due to Community Arrest.

/))))))))))))))))))))))))))))))))))))Q
*Date and Time USMS Notified
If Community Arrest:

New Criminal behavior

Old Criminal behavio

S))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))0)
)))))))))2))))))))))))))))))))))))))))))))))))Q
Sentence

*Date I
*

* S))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))2)
))))))))))))))))))))))))))))))))))))))))))))))Q Offense

PS 7300.09
1/12/98
Attachment 5-2, Page 4

S)))))))))))))))))))))))))))))))))))))))))))0)))))))))))))))))))))))0))))))
))))))))))))))))))))))))))))))))))))))))))))))Q
Security Level
*Custody
Factors:
*
* Yes
No
S)))))))))))))))))))))))))))))))))))))))))))2)))))))))))))))))))))))2))))))
))))))))))))))))))))))))))))))))))))))))))))))Q CIMS
Category:
N/A
Separation
Disr. Group
Other (Specify)

*Public Safe

State

S))))))))))))))))))))))))))))))))))))))))))))))))))))))))0)))))))))))))))))
))))))))))))))))))))))))))))))))))))))))))))))Q
Institution Transferred From
*Direct CRT Commitment:
*
*
Yes
No
S))))))))))))))))))))))))))))))0)))))))))))))))))))))))))2))))))))))))0))))
))))))))))))))))))))))))))))))))))))))))))))))Q
Arrival Date
*Projected Release Date
*Method of
Release
*
*
S))))))))))))))))))))))))))))))2))))))))))))0)))))))))))))))))))))))))2))))
))))))))))))))))))))))))))))))))))))))))))))))Q
Escape or Technical Escape Occurred
* Address of Facility
From (Loc. Code):

*
*

* S)))))))))))))))))))))))))))))))))))))))))))2))))))))))))))))))))))))))))))
))))))))))))))))))))))))))))))))))))))))))))))Q
Type of Facility:
CCC
Juv.
Long-Term Adult
Short-Term Adult

PS 7300.09
1/12/98
Attachment 5-2, Page 5
S))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))
))))))))))))))))))))))))))))))))))))))))))))))Q Program
Participation:
Home Conf.
ICC
3621 (e)
(Specify)

S))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))
))))))))))))))))))))))))))))))))))))))))))))))Q
Circumstances (use additional pages as needed) - Include background information offender,
offense, and special management concerns not detailed in PPGO, along w details of the escape.

S))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))
))))))))))))))))))))))))))))))))))))))))))))))Q
Routing:
REGION CEO; REGION CORRECTIONAL SERVICES; CCRA; MCA; BOP CC ESCAPE; PA SENDING
INSTITUTION ISM; SENDING
INSTITUTION CEO; BOP COMMUNITY CORRECTIONS; BOP CORRECTIONAL SERVICES.
S))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))
))))))))))))))))))))))))))))))))))))))))))))))Q
Record Copy: Inmate Central File
(This form may be replicated via WP)

PS 7300.09
1/12/98
Attachment 5-2, Page 6
Sample Teletype or Memo to U.S. Marshal Requesting Inmate
Transfer to Closer Custody
TO:

United States Marshal (District)

FROM:

Community Corrections Manager

RE:

Inmate Name and Register Number

This will serve as your authority to assume custody of the above
BOP inmate, pending disciplinary action and/or determination of
future removal.
Present Location:
Designated local detention facility:
The BOP assumes fiscal responsibility for this inmate as long as
he/she is located at the designated local detention facility or
another facility approved by the CCM.
Comments:

PS 7300.09
10/28/04
Attachment 5-4, Page 1
EMS-908.073 COMMUNITY CORRECTIONS APPREHENSION REPORT CDFRM SENTRY EMS FEB 97

U.S. DEPARTMENT OF JUSTICE

FEDERAL BUREAU OF PRISONS

&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&
Community Corrections Office
T Region
* S))))))))))))))))))))))))))))))))))))))))2)))))0)))))))))))))))))))))))))Q To:
(Regional Director)
* Date Submitted
* S))))))))))))))))))))))))))))))))))))))))))))))2)))))))))))))))))))))))))Q From:

(Name and Title)
S)))))))))))))))))))))))))))))))))))0)))))))))))))))))))))0))))))))))))))Q
Name of Inmate
* Register Number
* Date
*
*
S)))))))))))))))))))))))))))))))))))2)))))))))))))))))))))2))))))))))))))Q Type of

Escape:
From Custody

of Birth

Technical Escape (Arrest)

S)))))))))))))))))))))))))))))))))))))))))))))))0))))))))))))))))))))))))Q
Date of Apprehension or Return to BOP Custody
* Time of
* S)))))))))))))))))))))))))))))))))))))))))))))))2))))))))))))))))))))))))Q

Apprehension

Apprehended by:
S))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))Q

Present Location
S))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))Q

Escape or Technical Escape occurred from (Loc. Code):
Facility Name and Address:
Type of Facility:

CCC
Home Confinement
Juvenile

Long-Term Adult
Short-Term Adult
Other (Specify)

Date of Escape:
CCM Office SENTRY Code that originally reported Escape:
S))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))Q U.S.M.
Notified: (If applicable)
Yes
No;
If Yes,
Date of Notification:
Time:
S))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))Q

Circumstances (Use additional pages as needed):
S))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))Q
Routing: Region CEO; Region Corr. Serv.; Regional CCRA; MCA; PAR CEO; BOP Comm. Corr.; BOP Corr.Svc.; Sending (Parent)
Institution CEO and ISM; CCM's Office reporting original Escape.
Copy-Central File (This form may be replicated via WP)

PS 7300.09
10/28/04
Attachment 5-4, Page 1
AUTHORIZATION TO OPERATE A MOTOR VEHICLE
Name:

Reg. No.

Facility:
Driver's License: #

State

Exp Date:

License Address
Vehicle:

Year

Color

Make

Model

License Plate #

Registration #
Registered Owner: Name

Exp. Date.
Phone #

Address
Insurance Co. Name

Policy Exp. Date

Facility Staff Review:
Copies of required documents on file (ie. insurance and
owner approval)
Car checked for absence of beeper/cellular phone
Resident understands rules and the right of CCC staff and
BOP personnel to search the vehicle at any time
Public transportation not practical
Resident Signature

Case Manager or Other

CCC Director approval
*****************************************************************
Approved
Disapproved
Comments

Community Corrections Manager

Date

PS 7300.09
1/12/98
Attachment 5-5, Page 1
RELEASE FORMS
a.

Certificate of Parole

b.

Parole Form I-33¹

c.

Drug/Alcohol Program Consent Form

d.

Mandatory Release Statement;

Parole Form I-10

e. Notice of Release and Arrival;

Parole Form I-13

f. Program Terminal Report
¹
Parole Form I-33 is a multi-purpose release certificate that
includes release provisions for:
(1)
(2)
(3)
(4)

Court Designate Parole
Mandatory Release
Special Parole
Mandatory Release to Special Parole

* Note: Forms in Attachment 5-5 are not available
electronically or on BOPDOCS

PS 7300.09
10/28/04
Attachment 5-6, Page 1
COMMITTED FINE TRANSFERS TO NON-FEDERAL FACILITIES
Community Corrections Managers (CCMs) have responsibility for
inmates transferred to contract community-based facilities and to
state institutions as boarders.
Regional Inmate Systems
Administrators (RISAs) have responsibility for inmates
transferred to state institutions for service of Federal
sentences concurrently with state sentences.
If an inmate has six months or more remaining to the release date
on the day the transfer takes place, the instructions in Appendix
2, Committed Fine Direct Commitments or Designations to NonFederal Facilities, in the Program Statement on Fines and Costs
shall apply.
(Also see Attachment 5-7 of this Community
Corrections Manual).
If less than six months remain, the
transferring institution shall complete the following steps prior
to the transfer:
a.
Assist the inmate in completing the Financial Statement
of Debtor.
b.
Assist the inmate in completing the Application for a
Determination of Ability to Pay Committed Fine and/or Costs
portion of the BP-401 (58)/BP-RECORD-101.
c.
The BP-395(58)/BP-RECORD-90 shall be completed and
forwarded to the appropriate U.S. Attorneys along with the other
forms mentioned above prior to the inmate's departure.
d.
If the institution has any problems complying with
these instructions, the ISM must explain the problems in a
memorandum to the CCM or RISA so they will be aware of the
status of the fine processing after the inmate has been
transferred.
Before the inmate submits the BP-401(58)/BP-RECORD-101 to the
U.S. Magistrate, the CCM or RISA must review the inmate's
financial status based on the same information a warden would
use.
Based on the review, the CCM or RISA should form an opinion
as to the inmate's indigency status and furnish that opinion and
the reasons to the U.S. Magistrate in a memorandum.
Accompanying
the memorandum shall be the BP-401(58)/BP-RECORD-101, the
Financial Statement of Debtor, the Sentence Data Record, the pre
or post sentence report, and copies of any other documentation or
information used in arriving at the opinion.
The package must be
sent to the U.S. Magistrate no later than 21 calendar days prior
to the release date.

PS 7300.09
10/28/04
Attachment 5-6, Page 2
The CCM and RISA should make every effort possible to acquire
information about the inmate's financial status from the U.S.
Attorney of the sentencing district.
If the U.S. Magistrate makes a finding of indigency, and allows
the inmate to take the Oath of Indigent Prisoner, the inmate
shall be released on the date specified by the U.S. Magistrate.
The CCM or RISA is responsible for assuring the inmate makes all
appearances before the U.S. Magistrate that he/she may require.
If the U.S. Magistrate makes a finding of non-indigency, the CCM
or RISA shall follow the procedures as set forth in Section 9 of
the governing Program Statement on Fines and Costs.

PS 7300.09
10/28/04
Attachment 5-7, Page 1
COMMITTED FINE DIRECT COURT COMMITMENTS OR
DESIGNATIONS OF NON-FEDERAL FACILITIES
Community Corrections Managers (CCMs) have responsibility for
inmates committed directly from court to contract community-based
facilities and to state institutions as boarders.
Regional
Inmate Systems Administrators (RISAs) have responsibility for
inmates placed in state institutions for service of Federal
sentences concurrently with state sentences.
Since this group of inmates is not committed to Federal
institutions prior to commitment to non-Federal facilities, the
CCM or RISA must initiate and follow through on all the
procedures for processing the committed fine.
Therefore, the
instructions in Section 5 of the Program Statement on Fines and
Costs must be carefully followed.
Before the inmate submits the BP-401(58)/BP-RECORD-101 to the
U.S. Magistrate, the CCM or RISA must review the inmate's
financial status based on the same information a warden would
use.
Based on the review, the CCM or RISA should form an opinion
as to the inmate's indigency status and furnish that opinion and
the reasons to the U.S. Magistrate in a memorandum.
Accompanying
the memorandum shall be the BP-RECORD-101, the Financial
Statement of Debtor, the Sentence Data Record, the pre or post
sentence report, and copies of any other documentation or
information used in arriving at the opinion.
The package must be
sent to the U.S Magistrate no later than twenty-one calendar days
prior to the release date.
The CCM and RISA should make every effort possible to acquire
information about the inmate's financial status from the U.S.
Attorney of the sentencing district.
If the U.S. Magistrate
makes a finding of indigency, and allows the inmate to take the
Oath of Indigent Prisoner, the inmate shall be released on the
date specified by the U.S. Magistrate.
The CCM or RISA is responsible for assuring the inmate makes all
appearances before the U.S. Magistrate that he/she may require.
If the U.S. Magistrate makes a finding of non-indigency, the CCM
or RISA shall follow the procedures as set forth in Section 9 of
the governing Program Statement on Fines and Costs.

PS 7300.09
CN-2 5/19/99
Chapter 6, Page 1
CHAPTER 6.

INMATE AND INFORMATION SYSTEMS MANAGEMENT

Community corrections staff are responsible for administering
inmate systems and information systems procedures that are
relevant to inmates in non-federal contract facilities.
Many of the procedures which apply to community corrections
operations are found in the Inmate Systems Management Manual and
Sentence Computation Manuals (Old Law and CCCA of 1984] as well
as the Technical Reference Manuals on SENTRY General Use, SENTRY
Education, and SENTRY Sentence Monitoring.
Staff shall use these
manuals and the Community Corrections Technical Reference Manual
(TRM) for general instruction.
Certain procedures may require modification for community
corrections application, and others may not be relevant at all.
Central Office Inmate Systems and Community Corrections
Administrators and Information Systems staff shall make
interpretations or modifications in procedures when necessary.
CCMs must establish and maintain official records for federal
offenders in contract facilities.
Such records, including SENTRY
information, are considered confidential and are protected within
the scope of the Privacy Act and Freedom of Information Act.
See
the Program Statement on Release of Information.
6.1.

FILE MAINTENANCE AND DISPOSAL

It is Bureau policy to maintain records for all offenders
committed to the custody of the Attorney General and the Bureau.
CCMs shall use files to record all aspects of an offender's
confinement in the contract location for service of sentence or
as a condition of supervision.
The Inmate Systems Management
Manual contains instructions for Judgement and Commitment file
creation, maintenance and disposal.
The Program Statement on
Central File, Privacy Folder, and Parole Mini-Files contains
instructions for file creation, maintenance, and security.
6.1.1.

Direct Court Commitments

Direct court commitments are cases when a U.S. District Court
Judge or Magistrate Judge has imposed a short sentence of
confinement with the recommendation that it be served in a
contract CCC or a jail-type location.
Condition of supervision
cases and supervision violators are included in this definition.
CCC staff must receive approval from the regional director when
considering these cases for CCC placement.
The required legal
document for detainees is the certified Judgment and Commitment

PS 7300.09
CN-2 5/19/99
Chapter 6, Page 2
Order (J&C).
The CCM must ensure that contract staff execute the
return of service on the J&C for each voluntary surrender case.
The U.S. Marshals will normally execute the return of service for
offenders in jail-type locations; however, CCMs must ensure the
requirement has been completed. (Title 18 U.S.C. §§ 4084 and
3621(c)).
See the Inmate Systems Management Manual.
After the J&C, return of service is executed, certified copies of
the J&C are mailed to the U.S. Marshal in the sentencing district
and the Community Corrections Office. The contractor must have
an executed copy on file.
In accordance with the Program Statement, FBI Forms, Submission to
the FBI, the CCM shall ensure that a full set of fingerprints is
taken and submitted to the FBI for all commitments for service of
sentence.
The CCM shall determine whether a facility shall
send the cards directly to the FBI or send them through the CCM.
A print card shall also be forwarded to the CCM for placement in
the J&C file.
This shall be completed within the first five
working days after arrival.
A standard six-position or two-position file shall be used.
If a
two-position file is used, the first three sections are placed on
the left and the second three on the right side of the file.
The
Inmate Systems Management Manual requires that a J&C file be
established for each sentenced inmate.
The J&C file contains the
documentation for the legal authority for the detention and
custody of prisoners.
The file created and maintained by
community corrections for direct court commitments serves as a
J&C file and the central file and must contain all documents and
forms as set forth in the Inmate Systems Management Manual.
Files shall normally consist of:
a.

Source - U.S. Marshal:

e Request for Designation (Teletype or Memorandum). e

Executed and certified copy of Judgment and Commitment Order.
e USM-129 Detention Record.
e Voluntary Surrender Order.
e BP-S385 "Authorized Unescorted Commitment and Transfer"
Identification Card, including a picture and a thumbprint.
b.

Source - U.S. Probation:

e Pre-Sentence Report.
e Other Reports and Correspondence.

PS 7300.09
CN-2 5/19/99
Chapter 6, Page 3
c.

Source - Contractor:

e Documentation of Acceptance.
e Record of Medical Examination (if a CCC is

designated).
e Terminal Report.
d.

Source - Community Corrections Manager:

e Designation Teletype or Memorandum or SENTRY

printout.
e Sentence Monitoring Computation and Good Time Record
(SENTRY).
e Sentence Monitoring Update Computation Satisfaction
Release Certification (SENTRY). e Inmate Discipline
Record.
e A sentence audit conducted in accordance with the
requirements of the Inmate Systems Management Manual.
After an offender's release, files are maintained in the CCM
office until shipped to a Federal Records Center.
Shipments
should occur at least annually, or more frequently if volume
warrants.
The schedule for returning and shipping files is set
forth in the Inmate Systems Management Manual.
The CCM should contact regional inmate systems specialists or
administrators for assistance when required.
A well-organized
method for record retention and disposal is critical to
facilitate retrieval if re-incarceration occurs.
6.1.2.
Cases)

Condition of Supervision Placements (Public Law/Old Law

Pursuant to the Provisions of 18 U.S.C. §§ 3651 and 4209,
Offenders Under Probation, Parole, or Mandatory Release
Supervision may be referred for CCC placement (commonly referred
to as public law cases).
The legal document required for probationers is an order issued
by the U.S. District Court Judge mandating residence in a CCC as
a condition of probation.
This may be set forth on the original
J&C, or may be a modification order during the period of
probation.
A copy of the J&C shall suffice. However, if there
is any doubt regarding the accuracy or authenticity of the court
order, the order shall be verified with the appropriate
authority.
The legal document for Parole and Mandatory Release supervision
cases is the U.S. Parole Commission Notice of Action (NOA)

PS 7300.09
CN-2 5/19/99
Chapter 6, Page 4
mandating residence in a CCC.
A parolee may be placed in a CCC
without the NOA on an emergency basis for up to four days,
provided they consent in writing to such placement (Parole
Commission Manual).
A NOA shall be required for placement in
excess of four days.
The CCM shall document the efforts to
obtain a NOA if it has not been received within four days.
The CCM must ensure the designated contractor has a copy of the
legal document stipulating CCC residence prior to placement.
A two-position file folder should be used and shall normally
consist of:
a.

Source - U.S. Probation, District of Supervision:

e Copy of the Judgment and Probation/Commitment Order or

Modification Order.
e Pre-Sentence Investigation Report.
e U.S. Probation Program Plan.
b.

Source - U.S. Parole Commission:

e U.S. Parole Commission Notice of Action Mandating

CCC Residence.
c.

Source - Contractor:

e Record of Medical Examination (if a CCC is

designated).
e Documentation of Acceptance and Terminal Report.
d.

Source - CCM

e SENTRY Sentence Computation.

After release, the CCC generated file shall be combined with the
CCM two-part file.
Files for probation and for conditions of
parole/mandatory release shall be mailed to the supervising USPO
unless the Chief USPO indicates in writing that the file is not
required.
6.1.3.

Community Confinement (Sentencing Reform Act)

Pursuant to the provisions of 18 U.S.C. §§ 3563(b) and 3624(e),
Offenders, as Further Conditions of a Sentence of Probation or
Supervised Release, may be referred for placement in a CCC.
The CCM must ensure the designated contractor has a copy of the
legal document stipulating confinement in the facility.
The

PS 7300.09
CN-2 5/19/99
Chapter 6, Page 5
legal document required for probationers is an order issued by
the U.S. District Court Judge mandating residence in a CCC.
This
may be set forth on the original J&C, or may be a modification
order during the period of probation supervision.
A copy of the
J&C shall suffice.
However, if there is any doubt regarding the
accuracy or authenticity of the court order, a phone call to the
appropriate authority is to be made.
A two-position file folder should be used and shall normally
consist of:
a.

Source - U.S. Probation, District of Supervision:

e Copy of the Judgment and Probation/Commitment Order.
e Pre-Sentence Report.
e U.S. Probation Progress Plan.

b.

Source - Designated Contractor:

e Record of Medical Examination (if a CCC is

designated).
e Documentation of Acceptance and Terminal Report.
c.

Source - CCM:

e SENTRY Sentence Computation.

After release, the CCC-generated file shall be combined with the
CCM two-part file.
Files for Community Confinement cases are
mailed to the referring USPO unless the Chief USPO has informed
the CCM in writing that the file is not required.
6.1.4.

Intermittent Confinement (Sentencing Reform Act)

Pursuant to the provisions of 18 U.S.C. § 3563(b), Offenders, as
Further Conditions of a Sentence of Probation, may be sentenced
to "Intermittent Confinement."
Such commitment requires the
offender, during the first year of probation, to remain in Bureau
custody during nights, weekends, or other intervals, no more than
the lesser of one year or the authorized term of imprisonment for
the offense.
Normally, confinement will be in a detention/jailtype facility.
The CCM must ensure the designated contractor has a copy of the
legal document stipulating "Intermittent Confinement" and
specifying when confinement shall occur.
The contractor shall
execute these J&Cs in the same way as for any other Bureau
commitment.
A two-position file folder should be used and shall normally

PS 7300.09
CN-2 5/19/99
Chapter 6, Page 6
consist of:
a.

Source - U.S. Marshal, District of Supervision:

e Certified copy of the Judgment and

Probation/Commitment Order.
e Designation Request.
e Pre-Sentence Report (when available).
e U.S. Probation Program Plan.
b.

Source - Contractor:

e Record of Medical Examination (if a CCC is

designated).
e Documentation of Acceptance and Terminal Report.
c.

Source - U.S. Marshal:

e Request for designation. d. Source

- CCM:
e SENTRY Sentence Computation.

After release, the CCC-generated file shall be combined with the
CCM two-part file. Files for intermittent confinement cases are
archived in the same manner as direct court commitments.
6.1.5.

Institution Transfers

The CCC referral and transfer process is in the Program Statement
on CCC Utilization and Transfer Procedures.
A two or six-position file folder is used and shall normally
consist of:
a.

Source - Institution of Confinement:

e Institution Referral Packet.
e Copy of Release Documents.
e Unescorted furlough with travel schedule (should be received

in advance).
e Transfer Order (executed by Contractor).
e BP-S385 "Authorized Unescorted Commitments and Transfers"
Identification Card (one copy received by the CCC prior to the
inmate's transfer to the CCC and returned to the CCM executed
with the inmate's thumbprint).
b.

Source - Contractor:

PS 7300.09
CN-2 5/19/99
Chapter 6, Page 7
e Documentation of Acceptance.
e Original Correspondence Generated during

Confinement.
e Terminal Report.
c.

Source - Community Corrections Manager:

e Original Documents and Correspondence Generated during

Confinement.
e Sentence Monitoring Update Computation Satisfaction
Release Certification (SENTRY).
After release processing is complete, community corrections staff
shall purge the file of all materials that are already in the
inmate central file.
Within 21 working days following an
inmate's release, the CCM shall mail the file, with completed
release paperwork, to the referring institution's ISM.
6.2.

INMATE FILE ACCOUNTABILITY AND SECURITY

Community corrections offices are located in the community rather
than in an institution where there is substantially less risk of
file security compromise.
Therefore, the file security
procedures set forth in the Program Statement on Central File,
Privacy Folders and Parole Commission Mini-Files do not apply.
Inmate file security, however, must remain a high priority due to
the sensitive nature of the content - PSR's, CIM information,
etc.
The following security procedures are required:
6.2.1.
cabinets.

Active files must be maintained in locked, fireproof

6.2.2.
The CCM shall ensure that a file is maintained for all
offenders under his or her control.
This file shall be the only
vehicle for storing material during the offender's confinement in
the contract facility.
6.2.3.
Files shall never be left unattended or handled in such
a way as to be accessible to unauthorized persons.
6.2.4.
Files or file material are not to be removed from CCM
offices unless authorized by the CCM.
"Out-guides" are to be
used whenever a file is removed from the office.

PS 7300.09
CN-2 5/19/99
Chapter 6, Page 8
6.2.5.
Requests by any agency outside the Bureau for any
inmate file, active or inactive, are to be referred to the
appropriate Regional Counsel for a decision.
The MCA and CCRA
may implement additional inmate file security and accountability
measures as warranted by the office location and structure.
6.3. SENTRY APPLICATIONS
SENTRY is an invaluable management tool at all levels. It provides
statistical population data for budgetary decisions at the
regional and national levels and aids in contractor bill
verification locally. SENTRY information may also be used to
identify the particular phase of a program in which an inmate is
participating.
It cannot be emphasized enough to keep the data
updated as this information is only valuable if it is current and
accurate.
Assignments designed for community corrections are described in
the Community Corrections TRM.
Other important functions are
found in the SENTRY General Use TRM.
A few standard applications
are discussed below:
6.3.1.

Location Code

There shall be a separate IIS Location Identifier Code (LOC CODE)
for each contract location.
All offenders admitted to contract
locations shall receive a location assignment (LOC) (e.g., 4XW).
This includes INS parolees.
When an inmate who has been
temporarily released from a facility is readmitted, SENTRY will
readmit them to the previous location assignment.
These codes
are created through the ADP contract information procedures.
See
Chapter 4 and Attachment 4-17 for additional information.
6.3.2.

Inmate Movement

Admissions, releases, and status changes (e.g.,transfer to home
confinement) must be updated the day the activity occurs, or the
next work day if occurring after normal business hours.
6.3.3.

Admission and Release Codes

Admission and release codes are standard and listed in the SENTRY
General Use TRM, Part 2, Code Tables, as ARS category codes.
Codes specific to community corrections may be found in the
Community Corrections TRM.
Admission and release codes should
coincide with the type of activity and correspond with
appropriate COM assignments.
All INS parolees admitted to contract locations shall have the

PS 7300.09
CN-2 5/19/99
Chapter 6, Page 9
ARS assignment A-INS.
All INS commitments have the community
corrections (COM) assignment of "CUBAN" indicating a Mariel Cuban
offender whose INS parolee status requires placement in a CCC.
The SENTRY release code "INS REMOVE" is always used for INS
parolees released from contract facilities.
CCMs must ensure support staff understand what codes to use and
how to interpret them correctly.
6.3.4.

Escape Codes

The SENTRY release code ESCAPE is used for an escape from custody.
The codes ESC TECH N and ESC TECH O are used for
technical escapes, where the N stands for new criminal behavior
and the O for old criminal behavior.
For example, if an inmate
attempts to obtain a driver's license (a legal activity) and the
name check reveals an old warrant for which he or she is arrested
and jailed, this is ESC TECH O.
On the other hand, if the inmate
is stopped for speeding and an old warrant is located so he or
she is jailed, this is ESC TECH N, since speeding is a new
illegal activity.
6.3.5.

Home Confinement Transfer

When an inmate is placed on home confinement, the ARS status is
changed.
However, transfer orders are required only when the
inmate moves to a different location ("LOC").
Examples of when
it is required include transfer from a contractor that does not
provide the service to one that does or to U.S. Probation's home
confinement program.
Then, the inmate is to be transferred from
the current "LOC" and admitted to the new "LOC" - this changes
the "ARS Date."
The inmate's WLS assignments should be checked
before the transfer transaction, as these will have to be
reentered using the SENTRY “Update Inmate Assignment”
transaction.
6.3.6.

COM Category

Community corrections field staff shall ensure that the SENTRY
COM category is complete and accurate.
Assignments related to
type of commitment, aftercare needs of the offender, CCC denial
category, ICC, CSC, Juvenile, and MINT are described in the
Community Corrections TRM.

PS 7300.09
CN-2 5/19/99
Chapter 6, Page 10
6.3.7

Community Transitional Drug Abuse Treatment (TDAT)

The CCRA shall determine which staff (CCM or TDAT Coordinator)
are responsible for loading the SENTRY assignments for inmates in
TDAT.
Refer to the Program Statement on Community Transitional
Drug Abuse Treatment and the Community Corrections TRM for
further direction on these assignments.
6.3.8.

SENTRY Monitoring Data

The SENTRY "General Census/Roster Display" transaction may be used
in a variety of ways to monitor offenders, case management
activity data accuracy, and administrative status.
Also, the
Contract Location Profile System (CLP) provides data for
monitoring contract activities and staff must update it each time
some action - inspection, suspension, new contract, etc. - is
taken on a contract.
CCMs, MCAs, and CCRAs must be familiar with
the details of these and other SENTRY transactions to provide
proper management oversight of these activities.
The Community Corrections TRM provides samples of SENTRY
transactions as examples of monitoring techniques used to ensure
the accuracy of SENTRY data during monthly SENTRY monitorings
conducted by CCRAs.
Accurate data is important in the
development of new community corrections initiatives, long range
planning, and in the identification of internal weaknesses.
6.4. SENTRY SENTENCE MONITORING APPLICATIONS
Sentence computation is the mathematical method of determining
release dates, parole eligibility dates, etc., for offenders
serving sentences. SENTRY sentence modules have been automated to
the extent that, except for complex computations, the Legal
Instruments Examiner need only key accurate data to obtain
correct results.
CCM's must ensure an accurate computation data
record is in SENTRY and on file for all offenders under their
responsibility.
Reference the SENTRY Sentence Monitoring TRM.
6.4.1.
SENTRY Sentence Computation Procedure for Direct Court
Commitments, Condition of Supervision Cases, and Supervision
Violators.
a.
Prior to calculation of any sentence, computation data
and documents must be assembled and reviewed.
The necessary
information and documentation includes but is not limited to the
J&C Order, USM-129 Detention Record, and the PSI.
If the inmate
was in a federal pretrial facility, the SENTRY ARS history should
also be reviewed.
For violators, prior sentence computations
must be reviewed to identify any over-served time which is

PS 7300.09
CN-2 5/19/99
Chapter 6, Page 11
creditable toward the new term.
b.
After review of computation data, the sentence should be
computed using the sentence monitoring computation transactions.
The regional inmate systems specialist or administrator should be
consulted for assistance on complex computations (i.e., long-term
boarders and juveniles).
c.
An audit for accuracy is conducted after the computation
is completed.
The original paper copy, a SENTRY printout, shall
be placed in the inmate's file, and copies shall be sent to the
contractor, inmate, and U.S. Parole Commission, if applicable.
The official computation in the file must be signed and dated by
the individual completing it and the staff member performing the
audit. See the Inmate Systems Management Manual. Documentation
of distribution of copies is to be maintained in the file.
d.
The sentence computation must be completed within the
time frames specified in the Inmate Systems Management Manual.
The amount of jail credit must be reviewed immediately upon
placement to ensure that a late release does not occur.
6.4.2.
Transfers

Sentence Computation Data Review for Institution

a.
The institution Inmate Systems Manager shall perform a
full audit of the sentence computation comparable to a release
audit prior to an inmate’s transfer to a CCC.
However, the
SENTRY sentence computation record for all institution transfers
shall be reviewed upon arrival to ensure that:
e
e

the computation is complete;
CCC good time (if applicable) earning status is

correct;
e

no committed fines or costs have been overlooked;

and
e

there are no outstanding disciplinary actions.

The file must be documented to show that these items were
checked.
b.
A transfer audit as described in the Inmate Systems
Management Manual is to be completed for long-term boarders
transferring from federal institutions or to another CCM office’s
responsibility.

PS 7300.09
CN-2 5/19/99
Chapter 6, Page 12
6.4.3.

Sentence Computation Data for Supervision Cases

The sentence monitoring module shall be used to calculate and
provide a paper copy computation data record for supervision
cases.
This will provide release data and allow automatic
retrieval of release data rosters from SENTRY along with data for
inmates serving sentences.
This process is now mandatory for all
supervision cases.
Release dates are to be tracked using the
sentence monitoring module or the SENTRY “Population Monitoring
Census/Roster Generalized Retrieval” transaction.
6.4.4.
Sentence Computation for Probation or Supervised
Release Violators
The original file should be requested from the releasing
institution and combined with the violator file for all
supervised release violators committed directly to a CCC or local
jail.
The original sentence computation for supervised release
violators must be reviewed for over-served time.
Sentences are
computed in accordance with the Sentence Computation Manuals (Old
Law and CCCA 1984).
6.4.5.

Good Time Actions - Disciplinary Process

a.
The "Sentence Monitoring Status/Update Statutory Good
Time" transaction should be used to determine how much SGT is
available for forfeiture based on the severity and frequency of
the Prohibited Act.
b.
After the amount that can be forfeited is determined,
the same transaction, the Sentence Monitoring Status/Update
Statutory Good Time, shall be used to forfeit the SGT and
automatically calculate the sentence.
The appropriate contractor
shall be advised of the new projected release date.
c.
The CCM must document SGT forfeiture on the Statutory
Good Time Action Notice form (BP-S389), place it in the inmate's
file, and record it appropriately in SENTRY.
(The CCM signs as
IDC chair.)
d.
When the DHO sanction is received, the disallowance is
to be keyed into SENTRY immediately and the sentence recalculated
for a new release date.
The disallowance/forfeiture of Good
Conduct Time shall be documented on the Good Conduct Time Action
Notice (BP-S448), and placed in the inmate's file.
The SENTRY
“Inmate Discipline Data Record” shall be used to document any
institution actions.

PS 7300.09
CN-2 5/19/99
Chapter 6, Page 13
e.
If the offender is still in a contract location, release
documents must be updated to reflect the revised release date and
the inmate and contractor must be notified.
f.
If an inmate is placed in custody at a federal
institution prior to the Statutory Good Time or Good Conduct Time
action, the ISM at both the holding and designated institutions
must be notified that the computation requires an update.
This
notification must be written (BOPNet is appropriate) indicating
how much time was forfeited or disallowed and what the new
release date will be.
If the release date is near, the
notification and follow-up (mailed documentation) must be prompt.
6.4.6.

Sentence Satisfaction Procedures

a.
Before an offender has completed the term of
incarceration and has been released from custody, the SENTRY
Sentence Computation must be updated using the sentence
satisfaction transaction.
The inmate shall then be released in
SENTRY.
If the statutory release date and actual release date
are not the same, the computation remarks should be updated to
explain the difference.
b.
After the computation has been satisfied, and the prior
commitment transaction has been completed, a copy of the Sentence
Monitoring Update Computation Satisfaction display is printed and
placed in the file.
The following statement must be annotated or
stamped on the paper copy to certify the release of all "old law"
cases:
"In accordance with 18 U.S.C. § 4163, this document certifies
that the within-noted inmate has been released as shown
above."
(Signature of CCM or designee)
Community Corrections Manager

Date

c.
The documented (paper copy) certification must become
part of the Inmate Central File.
When the CCM mails the
offender's file to the parent institution, the Updated
Computation Satisfaction certification must be contained in it.
A copy of the “satisfaction display,” is to be included in all
cases.
d.
When persons under supervision abscond or are terminated
early from a CCC, their sentence computation should be satisfied

PS 7300.09
CN-2 5/19/99
Chapter 6, Page 14
and made a prior commitment, effective the date they abscond.
these cases, the computation remarks section should be updated
reflect the reasons for early termination from the program.

In
to

Note:
When a CCM office is scheduled to move (e.g.,
room, building, city, or opening or closing), the CCM shall notify
the Chief, SENTRY Field Services, Office of Information Systems,
Central Office, in writing, at least 90 days in advance.

PS 7300.09
1/12/98
Chapter 7, Page 1
CHAPTER 7. FISCAL MANAGEMENT
7.1. BUDGET DEVELOPMENT OVERVIEW
The Bureau's budget development phase begins approximately 18
months before the start of the fiscal year.
During this time,
management identifies initiatives (major projects and new
programs) to be included in the Bureau's budget request.
Once
the Director has approved the initiatives, their projected cost
is added to the prior year's budget.
This results in the
Bureau's proposed operating budget for that fiscal year.
It is imperative that CCMs and MCAs prepare sound, realistic
projections to ensure funds are provided for the accomplishment
of program goals and objectives.
Usually in March, the Community
Corrections Branch (CCB) requests that CCRAs submit their budget
projections for the fiscal year 18 months away.
Field staff then
begin the process of identifying budget requirements.
The CCRA
analyzes all data from the field and submits it to the Central
Office CCB for submission to the Budget Development Branch in the
Bureau's Administration Division.
The Budget Development Branch compiles budget figures from all
Bureau components along with detailed narrative descriptions and
justifications of Bureau programs and initiatives into a document
known as the Spring Planning Submission.
This is forwarded to
the Department of Justice (DOJ) to be included as a line item in
the Congressional Budget.
After review by Office of Management
and Budget (OMB), the Budget Development Branch prepares the
budget for final review by the President and submits it to
Congress.
When an appropriations bill is passed by Congress and signed by
the President, the allotment procedure begins.
The Central
Office Budget Execution Branch distributes funding for the
Region's fiscal year allocation.
7.2.

AREAS OF RESPONSIBILITY

Community corrections is responsible for the following budget
areas:
Contract Community Corrections Centers - Program

!

T1;
Contract Confinement - Program D with its' three
parts: jails D1, long-term adult boarders D2, and juveniles D3;
!

PS 7300.09
1/12/98
Chapter 7, Page 2
!

Community Corrections Management - Program R1; and

!

Transitional Services - Program 2021.

The Central Office CCB, in conjunction with the Budget Execution
Branch, is responsible for the initial allocation and transfer of
funds between regions and programs.
Program T1 and D funds are
occasionally moved from one program to the other.
Funds may not
be transferred between programs without written approval of the
Central Office CCB.
For the purposes of management, Program R1
is always kept separate. R1 funds normally cannot be transferred
to the T1 or D programs.
CCMs submit estimated annual expenditures for each of their
contracts.
They are responsible for projecting future budget
needs, estimating inmate-days and annual costs for contracts and
for monitoring budget expenditures.
These budget projections are
then submitted to the MCA.
The CCM is ultimately responsible for
the management of Program T1 and D monies in conjunction with the
Regional Comptroller
The MCAs have oversight responsibility for CCM tracking of budget
allocations and expenditures and for reviewing the budget
projections submitted by the CCM.
The MCA consolidates these
budget requests and submits them to the CCRA.
MCAs are also
responsible for the Community Corrections Management Center
budget, Program R1, which funds CCM office training, travel, and
supplies.
The Central Office has no involvement with the
Community Corrections Management Center budget.
Each CCRA makes a request for their region’s upcoming fiscal year
to the Central Office based on budget projections received from
the MCAs.
After the CCRA receives their allocation, funds are
distributed to the MCAs.
The MCA then disburses funds to each
CCM office.
7.3. BUDGET PLANS AND REPORTS
7.3.1.

Spring Planning Submission

The budget process, also known as Spring Call, begins in late
February or early March, 18 months in advance of the fiscal year.
At this time, projections, program initiatives, and workload data
pertaining to contract confinement needs two years into the
future are identified and compiled by the CCB.
A narrative is
then submitted to the Budget Development Branch.
The Budget Development Branch prepares this information for
inclusion in the Bureau's funding request to Congress.
Before

PS 7300.09
1/12/98
Chapter 7, Page 3
Congress receives this request, DOJ and OMB review it closely and
may require additional information to support the request before it
is reviewed by Congress.
Both the House and the Senate review the
Bureau's budget request and may decide to change requested amounts
prior to passing it to the President for final approval.
The
budget projection process must begin well in advance of when the
funds are actually needed as this process takes over a year.
7.3.2.

Annual Budget Plans

A Community Corrections annual budget plan is required to prepare
and identify budget needs for the next fiscal year.
Each CCRA is
required to submit a completed annual budget plan to the CCB by
July 15 of each year.
One section of the annual plan gives projections for Contract CCCs
(T1) and another section gives projections for total contract
confinement (D), including jails (D1), long-term adult boarders
(D2) and juveniles (D3).
Each section includes inmate-days and the
per capita cost used to arrive at the requested budget, plus a
narrative on any program or other change affecting the budget.
The CCB submits an operating plan by region and program based on
established funding levels provided by the Budget Execution Branch.
Budget Execution uses this to allocate funding by the appropriate
program and object class codes to the Regional office.
The CCB
then informs the CCRA of his or her allocation for the upcoming
fiscal year.
7.3.3.

Budget Projection Process

The budget projection process is essentially the same when
formulating both the spring planning submission and the annual
budget plan.
The main difference is that the spring call goes to
the Bureau Budget Development Branch for use in requesting funds
from Congress while the annual budget plan goes to the Bureau
Budget Execution Branch after the funds have been granted by
Congress. Budget Execution uses the annual budget plan to
distribute funds to each region.
A general description of the process community corrections staff
use to project future fiscal needs is described below:
(a)
CCMs submit budget projections to the MCA on Attachment
7-2, CCM Budget Projections, using the Budget Projection
Justification Worksheet for each contract.
This worksheet is
found in the Community Corrections Technical Reference Manual.
Working papers are also submitted to the MCA and are filed
with these Attachments.

PS 7300.09
1/12/98
Chapter 7, Page 4
To accomplish this, CCMs calculate their projections taking into
account the number of offenders to be serviced, average length of
stay, and per capita rate for both contract confinement and
community corrections centers budgets for each contract.
Details on trends, unique situations, and
additional variables affecting one or both of these programs also
must be taken into consideration.
A narrative
explanation is required for any significant factors considered or
changes made from the Spring Call figures submitted a year
earlier.
(b)
The MCA verifies the calculations and the process the
CCM used to prepare projections.
This is accomplished using
the Verification section of Attachment 7-2, CCM Budget
Projections.
The MCA also compares the actual costs and
total inmate-days used during the current year to ensure the CCM’s
budget projections are sound.
The MCA then consolidates
all field data for their Management Center and submits a budget
request to the CCRA.
(c) Next, the CCRA reviews the budget information received from
each MCA and analyzes all justifications for any increase or
decrease.
Once completed, the CCRA consolidates
the budget data from the Management Centers and submits
their regional request to the CCB for review using
Attachment 7-1, Region Annual Budget Plan.
7.3.4.

Monthly Budget Reports

In order to monitor the community corrections budget on a
national level, CCRAs submit the following two monthly budget
summary reports found in BOPDOCs, via BOPNET Groupwise, by the
25th of each month to the CCB:
Monthly Contract CCC Budget Summary (EMS Form 904).
This form is used to report Program T1 figures.
!

!

903).

Monthly Contract Confinement Budget Summary (EMS Form
This form is used to report Program D figures.

Both forms require budget information pertaining to expenditures,
inmate-days and per capita costs for all contracts within the
region.
This information is recorded in the following
two categories:
Actual for the last month: entered in this area are
the corrected figures for the previous reporting month.
The figures (expenditures, inmate-days, per capita
costs) are the total amounts obtained from all the
!

PS 7300.09
1/12/98
Chapter 7, Page 5
contract bills processed and accrued for that month.
Cumulative for the year: entered in this area are the
total figures (expenditures, inmate-days, per capita costs) for
the year, plus, the actual amount for the last month. Accrued
bills that have been processed will be adjusted and entered into
the yearly total.
!

7.3.5.

Tracking Contract Expenditures

The Central Office CCB allots CCRAs a budget for each fiscal
year in Programs T1 and D.
CCRAs allocate funds to each
Management Center for their field offices to track contract
expenditures.
CCMs must use the spreadsheet issued by the Central Office, CCB
Operations Section to record, monitor, and track expenditures by
contract and totals by CCCs (T1) and Confinement (D).
MCAs
maintain oversight of the tracking of these expenditures.
CCRAs
must be kept appraised of any circumstances in which there is a
significant surplus or deficit in funds.
CCRAs will review and
make a determination on the appropriate action to be taken.
7.4. ACCRUALS
In accordance with current accounting policy, at the beginning of
each fiscal year, CCMs submit annual accruals for each contract
to Financial Management to be distributed across the next twelve
months as appropriate.
CCMs make allotments to each contract
based on their annual disbursement received from the MCA.
The
following instructions for this process are to be followed:
1.
At the beginning of each fiscal year, the CCM office
will submit an annual accrual for each contract facility based on
their annual budget request submitted in June. The annual
accruals are submitted to financial management through the MCA
and CCRA. If the estimated monthly expenditures are projected to
be stagnant throughout the fiscal year, this figure can simply be
divided by 12. However, known variables, such as option year per
capita changes or projected population changes, must have an
individualized accrual for each of the 12 months calculated and
submitted.
2.
If at anytime during the fiscal year the CCM office
expects a significant change in the originally submitted
accrual, they shall submit an amended accrual through the MCA
and CCRA to the Regional Comptroller.

PS 7300.09
1/12/98
Chapter 7, Page 6
By the 25th of each month, each region must submit the
3.
actual expenditures for the previous month to the Operations
Section in the CCB.
Policy requires that “accruals” be as accurate as possible.
Accurate projections result in accurate accruals.
Therefore,
it is essential that staff perform legitimate, detailed projections
each year for each contract, track accruals against expenditures
monthly, and make adjustments as necessary.
7.5.

CONTRACTOR BILLINGS

An invoice is the bill or written request of payment the contractor
provides for services rendered.
Payments are based on a proper
invoice and satisfactory performance of contract terms.
The MCA
and CCRA must monitor bill processing closely to ensure CCMs follow
proper procedures and process bills in a timely manner.
Specific
procedures related to bill verification and certification are found
in the Community Corrections Technical Reference Manual.
CCMs must certify that services presented for payment have been
rendered.
This must be done within five working days following
receipt of an accurate bill.
All bills are date-stamped with the
date received and are reviewed promptly to determine if they are
accurate.
Incorrect billings shall be returned to the contractor
for correction.
The CCM shall maintain documentation to show the
date bills are received as well as the date bills are returned to
the contractor for corrections.
When billings are determined to be accurate, the CCM approves
payment by signing the voucher (SF-1034) and forwarding it along
with a copy of the billing to the CCRA within 5 days of receipt.
The CCRA then initials or signs the voucher and forwards it to the
Office of Financial Management.
If the contractor collects 25% of subsistence from the resident,
the CCM must ensure the billing calculations reflect the amount of
these collections and that the Bureau receives credit for them.
Further information regarding subsistence is found in Chapter 5.
7.5.1.

Medical Payments

Inmates in CCCs are expected to become financially self- sufficient
and therefore, bear the cost of medical care.
Refer to
Chapter 5 for further information.
The Bureau shall, however, accept financial responsibility for
inmates housed in contract detention facilities or CCC inmates with
unusual circumstances.
The CCM must consult with the

PS 7300.09
1/12/98
Chapter 7, Page 7
Regional Health Services Administrator (RHSA) prior to approving
services.
The MCA and CCRA must be made aware of any unusual
circumstances.
Outside hospital, surgical, prescription and dental costs of
offenders housed in contract facilities are charged to FMS Cost
Center 225 (Outside Medical Service), Program B.
This Cost
Center is managed by Bureau of Prisons Medical Services.
Community corrections staff do not obligate or expend funds from
this Cost Center.
Outside medical costs are not included in the
basic daily contract rate.
7.5.2.

Release Expenses

Non-subsistence costs, such as release expenses, which are not
included in the contract rate may be paid by the contractor and
reimbursed by the Bureau.
The appropriate sub-object code is
listed separately on the contractor's invoice when processing the
bills.
For example, if the U.S. Marshals Service pays for a
Bureau inmate serving a sentence in a jail, a SF-1080 is
submitted to the CCM for processing.
See the Program Statements on Interagency Agreement Between the
Bureau of Prisons and U.S. Marshals Service; and Release
Gratuities, Transportation, & Clothing, as well as Chapter 5 of
this manual for further information.
7.6. MANAGEMENT OF THE OPERATIONS BUDGET
The MCA is responsible for managing and tracking Program R1,
Operations Budget.
CCRAs track R1, review and consolidate the
MCA/CCM requests, and submit their budget requests for regional
operating expenses to their Regional Comptroller.
CCRAs
distribute R1 funds to the MCA who manages the R1 Program
expenditures for the Management Center district.
7.6.1.

Annual Budget Plan for CCM/MCA Offices

CCRAs shall advise their CCMs/MCAs when to submit an annual
budget plan for the approaching fiscal year.
This budget is for
the operation of the CCM/MCA office and is finalized through the
Regional Comptroller.
Information on travel, office equipment,
supplies and other office operating expenses such as copier
rental, telephone, etc., is included.
The CCM/MCA shall include
all equipment purchases for the Fiscal Year (furniture, office
machines, etc.) in this projection.

PS 7300.09
1/12/98
Chapter 7, Page 8
7.6.2.

Travel

The MCA and CCM project and plan travel on a monthly, as well as
annual basis.
Based upon the annual allotment, the CCRA
allocates a specific amount of money for travel to each MCA.
In all cases, care must be exercised in planning and/or
approving travel to ensure the travel is prudent, required as
part of the traveling employee's responsibilities, and
incorporates the most economic and advantageous method and time
of travel.
The Regional Director authorizes all travel.
A travel
authorization is issued to travelers before each actual trip
outside a 50-mile radius. The appropriate accounting
classification and the estimated amount of the travel must be
stated on all travel authorizations.
The CCRA forwards all
travel authorizations to Financial Management.
Ordinarily, each MCA, CCM, and COS will use the government issued
credit card for travel purposes.
Within five working days of
travel completion, the travel voucher must be submitted to
Financial Management.
Vouchers claiming reimbursement costs for
official travel are submitted to the MCA/CCRA for approval using
the form authorized by Financial Management.
Staff shall submit
the original travel authorization with lodging receipts and any
other receipts deemed appropriate.
These attachments shall
accompany the travel voucher submitted to the MCA/CCRA for
approval and further payment processing.
Local travel within a 50-mile radius incurred by MCAs, CCMs and
COSs using privately owned vehicles (POVs) in and around official
duty stations (i.e., visits to a local contract facility, USM,
USPO, etc.) is claimed on the Miscellaneous Expenses (SF-1164)
and does not require a travel authorization.
Receipts for
parking, tolls, etc., should be provided if available.
Metered
parking used should be noted.
7.6.3.

Office Expenditures

Office supplies, printed stationery, Post Office Box rental,
telephone costs, etc., relating to CC office operations may be
purchased with the government credit card.
All expenditures,
both anticipated and actual, for CCM and MCA offices are routed
through the CCRA who is the Cost Center Manager for community
corrections budgets.
Major capitalized equipment needs require the submission of a
Request for Purchase Form (BP-S101.041) and a Major Equipment

PS 7300.09
1/12/98
Chapter 7, Page 9
Justification Form (BP-S135.041) to the CCRA.
Minor equipment
needs (non-capitalized) require only the Request for Purchase form
and, if approved by the CCRA, are forwarded to the Regional
Procurement Officer for issuance of a Purchase Order, BP-ACCT-81.
Day-to-day purchases must be made with the government credit card.
Exceptions to this rule and complete details on the use of
the credit card are found in the Program Statement on Bureau of
Prisons Acquisitions (subpart 13.601-70) and the Procurement
Technical Reference Manual.
In general, the procedure for using
the card begins with the purchaser determining if the needed item
is available from a mandatory source.
Once mandatory sources have
been screened, the purchaser locates a vendor and verifies the
price.
Vendor selection is made on the basis of the best price or
value to the government and may be accomplished either by telephone
or in person.
All purchase orders, requests for purchase, and invoices require an
account class code as found in Financial Management regulations.
Upon receipt of an invoice and verification of services and/or
supplies received, the CCM or MCA shall stamp and sign approval of
charges claimed and forward the forms to the CCRA for further
processing and payment.
Payment can only be made after approval of
a valid invoice.
Payment cannot be issued based on receipt of a
statement.
7.7. ACCOUNTING AND CONTRACTING PROCEDURES AND CODES:
7.7.1.

Introduction

The Appropriation Bill is an authorization by a Congressional Act
for an agency to make payments from the U.S. Treasury for specified
purposes.
The two main appropriations administered by the Bureau
are:
the Salaries and Expenses (S&E) Appropriation, a "one-year
appropriation" available for incurring obligations only during a
specified fiscal year.
Most community corrections funding
is contained in this appropriation, with some coming from the
Violent Crime Reduction Program (VCRP); and
the Buildings and Facilities (B&F) Appropriation, a
"no-year appropriation" available for incurring obligations
for an indefinite period of time.
Specific codes are used to track the Bureau’s expenditures of
Congressionally- appropriated funds.
These codes are entered into
the Financial Management System (FMIS) which is the vehicle used to
keep track of the appropriation and expenditure of funds by various
units and programs within the Bureau.

PS 7300.09
1/12/98
Chapter 7, Page 10
7.7.2.

Monitoring Budget Activity

It is important to monitor the FMIS reports and check on any
significant discrepancies between the FMIS figures and the CCRA
figures.
CCRAs cross check their tracking systems (the three
programs described below) against FMIS official figures on a
quarterly basis.
7.7.3.

Programs

Program Codes are used to identify functions or activities
conducted by the Bureau with funds specifically allocated for
that activity or function.
The Program Code is a single letter.
Program Codes used in community corrections (and described at the
beginning of this chapter) are:
Contract Community Correction Centers = T1
Contract Confinement = D
Community Corrections Management = R1
Transitional Services = 2021
7.7.4.

Codes

Each of the programs above also has a YRegDoc number which is a
10-digit (or 12-digit in Program Review) code placed on all
funding or obligating documents such as contracts, Purchase
Orders, and invoices.
The codes are later entered into the FMIS.
The Community Corrections Technical Reference Manual contains a
description of what each part of the accounting classification
code means and how it is used by community corrections staff.
It
is the responsibility of the CCRA, MCA and CCM to ensure these
codes are accurate.
To assist, the following lists should be
obtained from the Regional Office of Financial Management on a
regular basis:
1. Bureau of Prisons FMIS/FMS Institution Codes,
2. Key to Classification Level Codes,
3. Program Area Codes,
4. Key to FMIS/FMS Sub-Object Codes.
7.8. CONTRACT NUMBERS AND CODING
7.8.1.

Contract Numbers and Purchase Orders

Each obligating document must have a document control number
which is a two-part entry.
This is a YRegDoc number and an
AccountClass code.
This remains with the contract, without

PS 7300.09
1/12/98
Chapter 7, Page 11
regard to fiscal year, for the life time of the contract, or
until the contract is canceled or allowed to expire.
Purchase
orders, on the other hand, are valid for one fiscal year or less
and only for the fiscal year in which issued.
Refer to the Community Corrections Technical Reference Manual
for examples.
7.8.2.

Location Code

In addition to the contract number, each separate contract
location is assigned a three digit identification code by the
CCRA.
This location code remains with the unit, and will remain
even when the contract is inactive and no longer used by the
Government.
This code cannot be used again.

PS 7300.09
10/28/04
Attachment 7-1, Page 1
REGION ANNUAL BUDGET PLAN
for FY
Submitted by:
I.
A.

T BUDGET - COMMUNITY CORRECTIONS CENTERS
Best Estimate for Current Year Expenditures:
Inmate-days X

B.

FY

Request:
Inmate-days X

C.

II.
A.

Per Capita Cost =

Justification for increase or decrease:

D BUDGET - CONTRACT CONFINEMENT
Best Estimate for Current Year Expenditures:
Inmate-days X

B.

Per Capita Cost =

FY

Per Capita Cost =

Request:

Jail
Inmate-days X

Per Capita Cost =

Long Term Boarder
Inmate-days X

Per Capita Cost =

Juvenile
Inmate-days X

Per Capita Cost =

Total
Inmate-days X
C.

Per Capita Cost =

Justification for increase or decrease:

PS 7300.09
1/12/98
Attachment 7-2, Page 1
CCM BUDGET PROJECTIONS For fiscal year
CCM Office:

Facility:

Facility Code:

A

Number of Inmates to be serviced

B

Average length of stay

C

Per Capita Rate

D

Total Cost

VERIFICATION OF INFORMATION

1.

Inmate-days
for the year

3.

Adjustment made:

5.

Total Cost

2.

Y/N

Worksheet reviewed by:
Management Center Administrator

ADP

Reviewed
Per Capita Cost:

4.

$

Y/N

